 



Exhibit 10.1
Execution Version
 
 
CREDIT AGREEMENT
dated as of February 29, 2008
Among
PIONEER DRILLING COMPANY
as Borrower,
WELLS FARGO BANK, N.A.
as Administrative Agent, Issuing Lender and Swing Line Lender,
and
THE LENDERS NAMED HEREIN
as Lenders
$400,000,000.00
 
 
WELLS FARGO BANK, N.A. and FORTIS BANK SA/NV, NEW YORK BRANCH
As Co-Lead Arrangers

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS
    1  
Section 1.1 Certain Defined Terms
    1  
Section 1.2 Computation of Time Periods
    25  
Section 1.3 Accounting Terms; Changes in GAAP
    25  
Section 1.4 Classes and Types of Advances
    25  
Section 1.5 Miscellaneous
    25  
ARTICLE 2 CREDIT FACILITIES
    26  
Section 2.1 Revolving Commitments
    26  
Section 2.2 Letters of Credit
    27  
Section 2.3 Swing Line Loan
    32  
Section 2.4 Revolving Advances
    34  
Section 2.5 Prepayments
    37  
Section 2.6 Repayment
    38  
Section 2.7 Fees
    38  
Section 2.8 Interest
    39  
Section 2.9 Illegality
    40  
Section 2.10 Breakage Costs
    41  
Section 2.11 Increased Costs
    41  
Section 2.12 Payments and Computations
    43  
Section 2.13 Taxes
    44  
Section 2.14 Replacement of Lenders
    47  
ARTICLE 3 CONDITIONS OF LENDING
    47  
Section 3.1 Conditions Precedent to Initial Borrowings and the Initial Letter of
Credit
    47  
Section 3.2 Conditions Precedent to Each Borrowing and to Each Issuance,
Extension or Renewal of a Letter of Credit
    50  
Section 3.3 Determinations Under Sections 3.1 and 3.2
    51  
ARTICLE 4 REPRESENTATIONS AND WARRANTIES
    51  
Section 4.1 Organization
    51  
Section 4.2 Authorization
    51  
Section 4.3 Enforceability
    52  
Section 4.4 Financial Condition
    52  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
Section 4.5 Ownership and Liens; Real Property
    52  
Section 4.6 True and Complete Disclosure
    52  
Section 4.7 Litigation
    53  
Section 4.8 Compliance with Agreements
    53  
Section 4.9 Pension Plans
    53  
Section 4.10 Environmental Condition
    54  
Section 4.11 Subsidiaries
    55  
Section 4.12 Investment Company Act
    55  
Section 4.13 Taxes
    55  
Section 4.14 Permits, Licenses, etc
    55  
Section 4.15 Use of Proceeds
    55  
Section 4.16 Condition of Property; Casualties
    55  
Section 4.17 Insurance
    55  
ARTICLE 5 AFFIRMATIVE COVENANTS
    56  
Section 5.1 Organization
    56  
Section 5.2 Reporting
    56  
Section 5.3 Insurance
    60  
Section 5.4 Compliance with Laws
    60  
Section 5.5 Taxes
    61  
Section 5.6 New Subsidiaries
    61  
Section 5.7 Security
    61  
Section 5.8 Deposit Accounts and Securities Accounts
    61  
Section 5.9 Records; Inspection
    62  
Section 5.10 Maintenance of Property
    62  
ARTICLE 6 NEGATIVE COVENANTS
    63  
Section 6.1 Debt
    63  
Section 6.2 Liens
    64  
Section 6.3 Investments
    65  
Section 6.4 Acquisitions
    66  
Section 6.5 Agreements Restricting Liens or Payments to Borrower
    66  
Section 6.6 Use of Proceeds
    67  
Section 6.7 Corporate Actions
    67  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
Section 6.8 Asset Dispositions
    67  
Section 6.9 Restricted Payments
    68  
Section 6.10 Affiliate Transactions
    68  
Section 6.11 Line of Business
    69  
Section 6.12 Hazardous Materials
    69  
Section 6.13 Compliance with ERISA
    69  
Section 6.14 Sale and Leaseback Transactions
    70  
Section 6.15 Limitation on Hedging
    70  
Section 6.16 Capital Expenditures
    70  
Section 6.17 Leverage Ratio
    70  
Section 6.18 Interest Coverage Ratio
    71  
Section 6.19 Asset Coverage Ratio
    71  
Section 6.20 Global Holdings and its Subsidiaries
    71  
ARTICLE 7 DEFAULT AND REMEDIES
    71  
Section 7.1 Events of Default
    71  
Section 7.2 Optional Acceleration of Maturity
    73  
Section 7.3 Automatic Acceleration of Maturity
    74  
Section 7.4 Set-off
    74  
Section 7.5 Remedies Cumulative, No Waiver
    75  
Section 7.6 Application of Payments
    75  
ARTICLE 8 THE ADMINISTRATIVE AGENT
    76  
Section 8.1 Appointment, Powers, and Immunities
    76  
Section 8.2 Reliance by Administrative Agent
    76  
Section 8.3 Defaults
    77  
Section 8.4 Rights as Lender
    77  
Section 8.5 Indemnification
    77  
Section 8.6 Non-Reliance on Administrative Agent and Other Lenders
    78  
Section 8.7 Resignation of Administrative Agent and Issuing Lender
    78  
Section 8.8 Collateral and Guaranty Matters
    79  
Section 8.9 No Duties, Etc
    81  
ARTICLE 9 MISCELLANEOUS
    81  
Section 9.1 Costs and Expenses
    81  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
Section 9.2 Indemnification
    81  
Section 9.3 Waivers and Amendments
    82  
Section 9.4 Severability
    83  
Section 9.5 Survival of Representations and Obligations
    83  
Section 9.6 Binding Effect
    83  
Section 9.7 Lender Assignments and Participations
    83  
Section 9.8 Notices, Etc
    85  
Section 9.9 Business Loans
    86  
Section 9.10 Usury Not Intended
    86  
Section 9.11 Usury Recapture
    87  
Section 9.12 Governing Law; Submission to Jurisdiction
    87  
Section 9.13 Execution in Counterparts
    88  
Section 9.14 Waiver of Jury
    88  
Section 9.15 Collateral Matters; Hedging Arrangements and Cash Management
Agreements
    88  
Section 9.16 USA Patriot Act
    88  
Section 9.17 Entire Agreement
    88  

 -iv- 

 



--------------------------------------------------------------------------------



 



     
EXHIBITS:
   
 
   
Exhibit A
  – Form of Assignment and Acceptance
Exhibit B
  – [Reserved]
Exhibit C
  – Form of Compliance Certificate
Exhibit D
  – Form of Guaranty
Exhibit E
  – Form of Notice of Borrowing
Exhibit F
  – Form of Notice of Conversion or Continuation
Exhibit G
  – Form of Notice of Payment
Exhibit H
  – Form of Pledge Agreement
Exhibit I
  – Form of Security Agreement
Exhibit J-1
  – Form of Revolving Note
Exhibit J-2
  – Form of Swing Line Note

     
SCHEDULES:
   
 
   
Schedule 1.1(a)
  – Adjustments to Eligible Equipment
Schedule 1.1(b)
  – Existing Letters of Credit
Schedule 1.1(c)
  – Guarantors
Schedule 2.1
  – Revolving Commitments of the Lenders
Schedule 4.1
  – Organizational Information
Schedule 4.10
  – Permits; Environmental Liabilities; Actions
Schedule 4.11
  – Subsidiaries
Schedule 5.8
  – Deposit Accounts and Securities Accounts as of Effective Date
Schedule 6.1
  – Existing Debt
Schedule 6.2
  – Existing Liens
Schedule 6.3
  – Existing Investments
Schedule 6.10
  – Affiliate Transactions
Schedule 9.8
  – Contact Information

 -v- 

 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This Credit Agreement dated as of February 29, 2008, is among (a) Pioneer
Drilling Company, a Texas corporation (“Borrower”), (b) the Lenders (as defined
below), and (c) Wells Fargo Bank, N.A., as Administrative Agent (as defined
below) for the Lenders, Issuing Lender (as defined below) and as Swing Line
Lender (as defined below).
     In consideration of the mutual covenants and agreements herein contained,
the Borrower, the Lenders, the Administrative Agent, the Issuing Lender and the
Swing Line Lender hereby agree as follows:
ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS
     Section 1.1 Certain Defined Terms. As used in this Agreement, the term
“Borrower” shall have the meaning set forth above and the following terms shall
have the following meanings (unless otherwise indicated, such meanings to be
equally applicable to both the singular and plural forms of the terms defined):
     “Acceptable Security Interest” means a security interest which (a) exists
in favor of the Administrative Agent for its benefit and the ratable benefit of
the Secured Parties, (b) secures the Obligations, (c) is enforceable against the
Credit Party which created such security interest and (d) upon the filing of
appropriate financing statements and/or the completion of other actions as
required under the UCC and any other applicable law, is perfected.
     “Account Control Agreement” shall mean, with respect to any deposit account
or securities account of a Credit Party held with a bank or securities
intermediary which is not the Administrative Agent, an agreement or agreements
in form and substance reasonably acceptable to Administrative Agent among the
Credit Party owning such deposit or securities account, as applicable, the
Administrative Agent and such other bank or securities intermediary, which
provides that the security interest of the Administrative Agent over such
account is an Acceptable Security Interest that is superior to all other Liens
(other than Excepted Liens).
     “Account” has the meaning set forth in Section 9.102(a)(2) of the UCC.
     “Acquisition” means the purchase by the Borrower or any Restricted
Subsidiary of (a) all or substantially all of the assets of any other Person,
(b) all or substantially all of the assets constituting a division, business
unit or line of business of any other Person, or (c) all or a portion of the
Equity Interests of a Person.
     “Adjusted Base Rate” means, for any day, the fluctuating rate per annum of
interest equal to the greater of (a) the Prime Rate in effect on such day and
(b) the Federal Funds Rate in effect on such day plus 0.5%. Any change in the
Adjusted Base Rate due to a change in the Prime Rate or the Federal Funds Rate
shall be effective on the effective date of such change in the Prime Rate or
Federal Funds Rate.

 



--------------------------------------------------------------------------------



 



     “Administrative Questionnaire” means an administrative questionnaire by
each Lender in a form supplied by the Administrative Agent.
     “Administrative Agent” means Wells Fargo in its capacity as agent for the
Lenders pursuant to Article 8 and any successor agent pursuant to Section 8.7.
     “Advance” means a Revolving Advance or a Swing Line Advance, as applicable.
     “Affected Lender” has the meaning set forth in Section 2.14.
     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person. The
term “control” (including the terms “controlled by” or “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership, by contract, or otherwise.
     “Agreement” means this Credit Agreement among the Borrower, the Lenders,
the Administrative Agent, the Issuing Lender and the Swing Line Lender, as it
may be amended, supplemented, and otherwise modified from time to time.
     “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance and such
Lender’s Eurodollar Lending Office in the case of a Eurodollar Advance.
     “Applicable Margin” means, at any time with respect to each Type of
Advance, the Letters of Credit and the Commitment Fee, the percentage rate per
annum which is applicable at such time with respect to such Advance, Letter of
Credit or Commitment Fee as set forth in the table below:

                  Applicable Margin   Leverage Ratio   Eurodollar Advances  
Base Rate Advances   Commitment Fee Level I  
Is less than 1.00
  1.50%   0.50%   0.225% Level II  
Is equal to or greater than 1.00 but less than 1.50
  1.75%   0.75%   0.275% Level III  
Is equal to or greater than 1.50 but less than 2.00
  2.00%   1.00%   0.325% Level IV  
Is equal to or greater than 2.00 but less than 2.50
  2.25%   1.25%   0.350% Level V  
Is equal to or greater than 2.50
  2.50%   1.50%   0.350%

-2-



--------------------------------------------------------------------------------



 



The Applicable Margin shall be determined in accordance with the foregoing table
based on the Leverage Ratio as reflected in the Compliance Certificate delivered
in connection with the Financial Statements most recently delivered pursuant to
Section 5.2. Adjustments, if any, to the Applicable Margin shall be effective on
the date the Administrative Agent receives the applicable Financial Statements
and corresponding Compliance Certificate as required by the terms of this
Agreement. In the event at any time that the Leverage Ratio for any fiscal
quarter shall be recalculated for any reason retroactively, the Borrower shall
be obligated to pay any increased interest or commitment or letter of credit
fees that would otherwise have been applicable if the Level resulting from such
recalculated Leverage Ratio had been in effect for such fiscal quarter. If the
Borrower fails to deliver the Financial Statements and corresponding Compliance
Certificate to the Administrative Agent at the time required pursuant to
Section 5.2, then effective as of the date such Financial Statements and
Compliance Certificate were required to be delivered pursuant to Section 5.2,
the Applicable Margin shall be determined at Level V and shall remain at such
level until the date such Financial Statements and corresponding Compliance
Certificate are so delivered by the Borrower. Notwithstanding the foregoing, the
Applicable Margin shall be deemed to be at Level IV until delivery of the
Financial Statements and corresponding Compliance Certificate for the fiscal
quarter ending December 31, 2008; provided that, if the Leverage Ratio equals or
exceeds 2.50 to 1.00 as of the last day of any fiscal quarter ending after the
Effective Date and prior to December 31, 2008, the Applicable Margin shall be
adjusted to be at Level V for the next succeeding fiscal quarter.
     “Appraisal Report” means an appraisal of the orderly liquidation value and
fair market value of the Eligible Equipment of the Credit Parties in form and
substance and by an independent appraiser reasonably satisfactory to the
Administrative Agent.
     “Asset Coverage Ratio” means, as of the end of any applicable fiscal
quarter, the ratio of (a) the sum of, without duplication, 80% of Eligible
Accounts plus, without duplication, 80% of the orderly liquidation value of
Eligible Equipment plus, without duplication, 40% of the net book value of Other
Fixed Assets to (b) the Total Commitments.
     “Asset Coverage Ratio Certificate” has the meaning set forth in
Section 5.2(d).
     “Assignment and Acceptance” means an assignment and acceptance executed by
a Lender and an Eligible Assignee and accepted by the Administrative Agent, in
substantially the same form as Exhibit A.
     “Attributable Indebtedness” means, on any date, (a) in respect of any
Capital Lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP
in all material respects, and (b) in respect of any Synthetic Lease Obligation,
the capitalized amount of the remaining lease payments under the relevant lease
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.
     “AutoBorrow Agreement” means any agreement providing for automatic
borrowing services between the Borrower and the Swing Line Lender.

-3-



--------------------------------------------------------------------------------



 



     “Base Rate Advance” means an Advance which bears interest based upon the
Adjusted Base Rate.
     “Borrowing” means a Revolving Borrowing or a Swing Line Borrowing, as
applicable.
     “Business Day” means a day (a) other than a Saturday, Sunday, or other day
on which (i) the Administrative Agent is authorized to close under the laws of,
or is in fact closed in, Texas, or (ii) banks are not open for business in New
York City or which is a legal holiday in the State of New York and (b) if the
applicable Business Day relates to any Eurodollar Advances, on which dealings
are carried on by commercial banks in the London interbank market.
     “Capital Expenditures” for any Person and period of its determination
means, without duplication, the aggregate of all expenditures and costs (whether
paid in cash or accrued as liabilities during that period and including that
portion of Capital Leases which is capitalized on the balance sheet of such
Person) of such Person during such period that, in conformity with GAAP, are
required to be included in or reflected by the property, plant, or equipment or
similar fixed asset accounts reflected on the balance sheet of such Person.
     “Capital Leases” means, for any Person, any lease of any Property by such
Person as lessee which would, in accordance with GAAP in all material respects,
be required to be classified and accounted for as a capital lease on the balance
sheet of such Person.
     “Cash Collateral Account” means a special cash collateral account pledged
to the Administrative Agent containing cash deposited pursuant to the terms of
Sections 2.2(a)(ii), 2.5(e), 7.2(b) or 7.3(b) to be maintained with the
Administrative Agent in accordance with Section 2.2(g).
     “Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
     “Cash Management Bank” means a Lender or an Affiliate of a Lender that has
entered into a Cash Management Agreement with a Credit Party, in its capacity as
a party to such Cash Management Agreement.
     “CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.
     “Change in Control” means an event or series of events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the

-4-



--------------------------------------------------------------------------------



 



passage of time), directly or indirectly, of 35% or more of the equity
securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right); or
     (b) during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Borrower
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).
     “Class” has the meaning set forth in Section 1.4.
     “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations and published interpretations thereof.
     “Collateral” means all Property of the Credit Parties which is
“Collateral”, “Pledged Collateral” or similar terms described in the Security
Agreement, Pledge Agreement, any Account Control Agreement or any other Security
Document from time to time.
     “Commitment” means, as to any Lender, its Revolving Commitment, and as to
the Swing Line Lender, the Swing Line Loan Commitment.
     “Commitment Fee” means the fees required under Section 2.7(a).
     “Competition Acquisition” means the acquisition by Pioneer Log-Tech, LLC, a
Delaware limited liability company, of all of the outstanding Equity Interests
of Prairie Investors d/b/a Competition Wireline Services and Competition
Wireline Services, Inc., a Montana corporation pursuant to the Competition
Acquisition Documents.
     “Competition Acquisition Documents” means that certain Stock Purchase
Agreement by and among Pioneer Log-Tech, LLC, a Delaware limited liability
company, as purchaser, and the stockholders named therein, together with the
exhibits and schedules thereto and each other agreement, instrument, or document
executed in connection therewith.
     “Compliance Certificate” means a compliance certificate executed by a
Financial Officer of the Borrower or such other Person as required by this
Agreement in substantially the same form as Exhibit C that shall include a
certification by a Financial Officer of the Borrower that no Default has
occurred and is continuing together with calculations demonstrating compliance
by

-5-



--------------------------------------------------------------------------------



 



the Borrower and its Restricted Subsidiaries with the covenants set forth in
Sections 6.16, 6.17 and 6.18.
     “Controlled Group” means all members of a controlled group of corporations
and all businesses (whether or not incorporated) under common control which,
together with the Borrower or any Subsidiary of the Borrower (as applicable),
are treated as a single employer under Section 414 of the Code.
     “Convert,” “Conversion,” and “Converted” each refers to a conversion of
Advances of one Type into Advances of another Type pursuant to Section 2.4(b).
     “Credit Documents” means this Agreement, the Notes, the Letter of Credit
Documents, any AutoBorrow Agreement, the Guaranty, the Notices of Borrowing, the
Notices of Conversion or Continuation, the Security Documents, the Fee Letter,
and each other agreement, instrument, or document executed at any time in
connection with this Agreement.
     “Credit Parties” shall mean the Borrower and the Guarantors.
     “Debt,” means, as to any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
     (c) net obligations of such Person under any Hedging Arrangement;
     (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than one hundred twenty
(120) days after the date on which such trade account payable was created);
     (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned by such Person (including indebtedness arising under conditional
sales or other title retention agreements), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse;
     (f) Capital Leases and Synthetic Lease Obligations;
     (g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends;
     (h) all Guarantees of such Person in respect of any of the foregoing; and

-6-



--------------------------------------------------------------------------------



 



     (i) all liabilities of such Person in respect of unfunded vested benefits
under any Plan.
     For all purposes hereof, the Debt of any Person shall include the Debt of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Debt is expressly made non-recourse to
such Person. The amount of any net obligation under any Hedging Arrangement on
any date shall be deemed to be the Swap Termination Value thereof as of such
date. The amount of any Capital Lease or Synthetic Lease Obligation as of any
date shall be deemed to be the amount of Attributable Indebtedness in respect
thereof as of such date.
     “Debt Incurrence” means any issuance or sale by the Borrower or any of its
Restricted Subsidiaries of any Debt after the Effective Date other than
Permitted Debt.
     “Debt Incurrence Proceeds” means, with respect to any Debt Incurrence, all
cash and cash equivalent investments received by the Borrower or any of its
Restricted Subsidiaries from such Debt Incurrence after payment of, or provision
for, all underwriter fees and expenses, SEC and blue sky fees, printing costs,
fees and expenses of accountants, lawyers and other professional advisors,
brokerage commissions and other out-of-pocket fees and expenses actually
incurred in connection with such Debt Incurrence.
     “Default” means (a) an Event of Default or (b) any event or condition which
with notice or lapse of time or both would, unless cured or waived, become an
Event of Default.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Advances required to be funded by it hereunder within one
(1) Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one (1) Business Day of
the date when due, unless the subject of a good faith dispute, or (c) has been
deemed insolvent or become the subject of an insolvency proceeding.
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition of any Property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.
     “Dollars” and “$” means lawful money of the United States of America.
     “Domestic Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire or such other office of such Lender as such Lender may from time
to time specify to the Borrower and the Administrative Agent.
     “EBITDA” means, without duplication, for the Borrower and its consolidated
Restricted Subsidiaries, for any period, the sum of (a) the Borrower’s
consolidated Net Income for such period plus (b) to the extent deducted in
determining Borrower’s consolidated Net Income, (i) Interest Expense,
(ii) federal, state, and local income taxes (whether or not deferred),
(iii) depreciation, (iv) amortization, (v) other non-cash charges and (vi) cash
expenses incurred in

-7-



--------------------------------------------------------------------------------



 



connection with (A) the transactions contemplated hereby in an amount not to
exceed $7,000,000 in the aggregate and (B) to the extent permitted hereunder,
any Investment, Acquisition or Disposition in an aggregate amount reasonably
acceptable to the Administrative Agent, in each case, for such period. For
purposes of calculating the Leverage Ratio and the Interest Coverage Ratio as of
any date, EBITDA of the Borrower and its consolidated Restricted Subsidiaries
shall be calculated on a pro forma basis (as certified by the Borrower in a
Compliance Certificate delivered pursuant to Section 5.2 and as reasonably
approved by the Administrative Agent) assuming that (i) all Acquisitions made,
and any Debt incurred or repaid in connection therewith, during the period of
determination and (ii) all Dispositions of any Restricted Subsidiary or of all
or substantially all the assets of any Restricted Subsidiary or of any line of
business or division of the Borrower or any Restricted Subsidiary completed, and
any Debt incurred or repaid in connection therewith, during such period of
determination have been made or incurred or repaid on the first day of such
period of determination (but without any adjustment to EBITDA for projected cost
savings or other synergies other than cost savings or synergies realized within,
or to be realized within, 180 days following the consummation of such
Acquisition or Disposition, as applicable).
     “Effective Date” means the date occurring on or before April 30, 2008 on
which all conditions precedent set forth in Article 3 shall have been satisfied.
     “Eligible Accounts” means, as at any date of determination, all Accounts of
the Credit Parties:
     (a) which arise out of sales of goods or rendering of services in the
ordinary course of the applicable Credit Party’s business;
     (b) with respect to which the Administrative Agent has an Acceptable
Security Interest that is superior to all other Liens (other than Excepted
Liens), excluding, without limitation, Accounts evidenced by an instrument or
chattel paper not in the possession of Administrative Agent;
     (c) which are less than ninety (90) days past the original invoice date or
the due date for payment;
     (d) with respect to which the account debtor is not an Affiliate of the
Borrower or a director, officer, agent, stockholder or employee of Borrower or
any of its Affiliates;
     (e) with respect to which, to the knowledge of any Responsible Officer,
there is no unresolved dispute with the respective account debtor; provided that
any such Account shall only be excluded from the definition of Eligible Accounts
under this paragraph (e) to the extent of such unresolved dispute; and
     (f) with respect to which no covenant, representation, or warranty
contained in this Agreement or any Security Document has been breached or is not
true.
     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; and
(c) any other Person approved by the Administrative Agent and, unless an Event
of Default has occurred and is continuing at the time such Person becomes a
Lender in accordance with Section 9.7, the

-8-



--------------------------------------------------------------------------------



 



Borrower, such approval not to be unreasonably withheld or delayed by the
Borrower or the Administrative Agent; provided, however, that neither the
Borrower nor an Affiliate of the Borrower shall qualify as an Eligible Assignee.
     “Eligible Equipment” means, without duplication, all equipment owned by the
Credit Parties and located in the United States of America, as reflected on the
most recent Appraisal Report delivered by the Borrower to the Administrative
Agent or as otherwise set forth on Schedule 1.1(a), which Appraisal Report shall
be dated no earlier than twelve months prior to the applicable date of
determination of the Asset Coverage Ratio and:
     (a) with respect to which no covenant, representation, or warranty
contained in this Agreement or any Security Document has been breached or is not
true;
     (b) in which there is an Acceptable Security Interest that is superior to
all other Liens (other than Excepted Liens);
     (c) which is not subject to any license or other agreement, other than any
license or other agreement entered into in the ordinary course of business, that
limits or restricts the Administrative Agent’s right to sell or otherwise
dispose of such equipment; and
     (d) which has not been materially damaged and is saleable in its present
state for the use for which it was manufactured or purchased.
     “Environment” shall have the meanings set forth in 42 U.S.C. §9601(8).
     “Environmental Claim” means any third party (including governmental
agencies and employees) action, lawsuit, claim, demand, regulatory action or
proceeding, order, decree, consent agreement or notice of potential or actual
responsibility or violation (including claims or proceedings under the
Occupational Safety and Health Acts or similar laws or requirements relating to
health or safety of employees) which seeks to impose liability under any
Environmental Law.
     “Environmental Law” means all applicable federal, state, and local laws,
rules, regulations, ordinances, orders, decisions, agreements, and other
requirements, including common law theories, now or hereafter in effect and
relating to, or in connection with the Environment, health, or safety, including
without limitation CERCLA, relating to (a) pollution, contamination, injury,
destruction, loss, protection, cleanup, reclamation or restoration of the air,
surface water, groundwater, land surface or subsurface strata, or other natural
resources; (b) solid, gaseous or liquid waste generation, treatment, processing,
recycling, reclamation, cleanup, storage, disposal or transportation;
(c) exposure to pollutants, contaminants, hazardous, medical infections, or
toxic substances, materials or wastes; (d) the safety or health of employees; or
(e) the manufacture, processing, handling, transportation, distribution in
commerce, use, storage or disposal of hazardous, medical infections, or toxic
substances, materials or wastes.
     “Environmental Permit” means any permit, license, order, approval,
registration or other authorization required under Environmental Law.

-9-



--------------------------------------------------------------------------------



 



     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “Equity Interest” means with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person.
     “Equity Issuance” means any issuance of equity securities or any other
Equity Interests (including any preferred equity securities) by the Borrower or
any of its Restricted Subsidiaries other than equity securities issued (a) to
the Borrower or one of its Restricted Subsidiaries or (b) to employees,
directors and officers of the Borrower and its Subsidiaries in the ordinary
course of business pursuant to a stock plan.
     “Equity Issuance Proceeds” means, with respect to any Equity Issuance, all
cash and cash equivalent investments received by the Borrower or any of its
Restricted Subsidiaries from such Equity Issuance after payment of, or provision
for, all underwriter fees and expenses, SEC and blue sky fees, printing costs,
fees and expenses of accountants, lawyers and other professional advisors,
brokerage commissions and other out-of-pocket fees and expenses actually
incurred in connection with such Equity Issuance.
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Federal Reserve Board as in effect from time to time.
     “Eurodollar Advance” means an Advance that bears interest based upon the
Eurodollar Rate.
     “Eurodollar Lending Office” means, with respect to any Lender, the office
of such Lender specified as its “Eurodollar Lending Office” in its
Administrative Questionnaire (or, if no such office is specified, its Domestic
Lending Office) or such other office of such Lender as such Lender may from time
to time specify to the Borrower and the Administrative Agent.
     “Eurodollar Rate” means, for the Interest Period for each Eurodollar
Advance comprising the same Borrowing, the interest rate per annum (rounded
upward to the nearest whole multiple of 1/100 of 1%) set forth on the Reuters
Screen LIBOR01 page, for deposits in Dollars at 11:00 a.m. (London, England
time) two (2) Business Days before the first day of such Interest Period and for
a period equal to such Interest Period; provided that, if no such quotation
appears on the Reuters Reference LIBOR01 page, the Eurodollar Rate shall be the
interest rate per annum determined by the Administrative Agent to be the average
of the rates per annum (rounded upwards, if necessary, to the nearest 1/100 of
1%) at which deposits in U.S. dollars are offered for such relevant Interest
Period to major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two (2) Business Days prior to the beginning of such Interest Period.
     “Eurodollar Rate Reserve Percentage” of any Lender for the Interest Period
for any Eurodollar Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Federal Reserve Board for determining the

-10-



--------------------------------------------------------------------------------



 



maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for such Lender with respect
to liabilities or assets consisting of or including Eurocurrency Liabilities
having a term equal to such Interest Period.
     “Event of Default” has the meaning specified in Section 7.1.
     “Excepted Liens” means:
     (a) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s liens, and other similar liens arising in the ordinary
course of business securing obligations which are not overdue for a period of
more than thirty (30) days or if more than thirty (30) days overdue, (i) are
being contested in good faith by appropriate procedures or proceedings and for
which adequate reserves have been established or (ii) with respect to which the
failure to make payment does not materially adversely effect the value or the
use by the Borrower or its Restricted Subsidiaries of the Property subject to
such Liens;
     (b) Liens arising in the ordinary course of business out of pledges or
deposits under workers compensation laws, unemployment insurance, old age
pensions, or other social security or retirement benefits, or similar
legislation to secure public or statutory obligations;
     (c) Liens for taxes, assessments, or other governmental charges which are
not overdue for a period of more than thirty (30) days, or if more than thirty
(30) days overdue, (i)which are being actively contested in good faith by
appropriate proceedings or (ii) with respect to which the failure to make
payment could not reasonably be expected to have a Material Adverse Change;
     (d) encumbrances consisting of minor easements, zoning restrictions, or
other restrictions on the use of real property that do not (individually or in
the aggregate) materially affect the value of the assets encumbered thereby or
materially impair the ability of the Borrower or a Restricted Subsidiary to use
such assets in its business, and none of which is violated in any material
aspect by existing or proposed structures or land use;
     (e) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a depository
institution;
     (f) Liens on cash or securities pledged to secure performance of tenders,
surety and appeal bonds, government contracts, performance and return of money
bonds, bids, trade contracts, leases, statutory obligations, regulatory
obligations and other obligations of a like nature incurred in the ordinary
course of business and cash deposits to secure letters of credit in respect of
the foregoing;
     (g) any interest or title of a licensor or sublicensor under any license
entered into by the Borrower or its Restricted Subsidiaries; provided that
(i) such license is entered into in the ordinary course of business, (ii) such
interest or title of licensor or sublicensor does not interfere in any material
respect in the business of the Borrower or its Restricted Subsidiaries,
(iii) such interest or title, if in the form of a Lien, secures only the
obligations arising under such license,

-11-



--------------------------------------------------------------------------------



 



and (iv) such interest or title only affects the property subject to such
license or the proceeds thereof;
     (h) any interest or title of a lessor or sublessor under any operating
lease entered into by the Borrower or its Restricted Subsidiaries; provided that
(i) such lease is entered into, and any Liens arise, in the ordinary course of
business, (ii) any Liens secure obligations which are not overdue for a period
of more than thirty (30) days or if more than thirty (30) days overdue, are
being contested in good faith by appropriate procedures or proceedings and for
which adequate reserves have been established, (iii) any Liens secure only the
obligations arising under such lease and not debt for borrowed money, and
(iv) any Liens only encumber property that is subject to such lease (including
Property located on the premises subject to the lease); and
     (i) judgment and attachment Liens not giving rise to an Event of Default,
provided that (i) any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and (ii) no action to enforce such Lien has been commenced.
     “Existing Credit Agreements” means (a) that certain Credit Agreement dated
as of October 29, 2004, among Pioneer Drilling Services, Ltd., as borrower, the
other credit parties signatory thereto, the lenders party thereto from time to
time, and Frost, as administrative agent and lender and (b) that certain Second
Amended and Restated Credit Agreement dated as of November 30, 2007, among WEDGE
Energy Holdings, LLC, as borrower, the other credit parties signatory thereto,
the lenders signatory thereto from time to time and Wachovia Bank, N.A., for
itself, as a lender and as agent for the lenders.
     “Existing Letters of Credit” means the letters of credit issued by Frost
and set forth on the attached Schedule 1.1(b).
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the preceding Business Day as so published on the next succeeding Business Day
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to the
Administrative Agent (in its individual capacity) on such day on such
transactions as determined by the Administrative Agent.
     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.
     “Fee Letter” means that certain fee and mandate letter dated as of
November 20, 2007 between the Borrower and Wells Fargo, as amended by that
certain letter dated as of January 31, 2008 between Borrower and Wells Fargo.
     “Financial Officer” means, with respect to any Credit Party, the chief
executive officer, chief financial officer, chief accounting officer or
treasurer.

-12-



--------------------------------------------------------------------------------



 



     “Financial Statements” means, for any period, (a) the consolidated
financial statements of the Borrower and its Restricted Subsidiaries, including
statements of income, shareholder equity and comprehensive income and cash flow
for such period as well as a balance sheet as of the end of such period and
(b) the consolidated financial statements of Global Holdings and its
Subsidiaries, including statements of income and cash flow for such period as
well as a balance sheet as of the end of such period, in each case, all prepared
in accordance with GAAP in all material respects.
     “Frost” means The Frost National Bank.
     “GAAP” means United States of America generally accepted accounting
principles as in effect from time to time, applied on a basis consistent with
the requirements of Section 1.3.
     “Global Holdings” means Pioneer Global Holdings, Inc., a Delaware
corporation.
     “Governmental Authority” means, with respect to any Person, any foreign
governmental authority, the United States of America, any state of the United
States of America, the District of Columbia, and any subdivision of any of the
foregoing, and any agency, department, commission, board, authority or
instrumentality, bureau or court having jurisdiction over such Person (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Debt or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Debt or other obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Debt or other obligation of the payment or performance of such
Debt or other obligation, (iii) to maintain working capital, equity capital or
any other financial statement condition or liquidity or level of income or cash
flow of the primary obligor so as to enable the primary obligor to pay such Debt
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the owner of such Debt or other obligation of the payment or
performance thereof or to protect such owner against loss in respect thereof (in
whole or in part), or (b) any Lien on any assets of such Person securing any
Debt or other obligation of any other Person, whether or not such Debt or other
obligation is assumed by such Person; provided, however, that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

-13-



--------------------------------------------------------------------------------



 



     “Guarantors” means (a) each of the Restricted Subsidiaries of the Borrower
listed on Schedule 1.1(c) and (b) any other Person that becomes a guarantor of
all or a portion of the Obligations.
     “Guaranty” means the Guaranty Agreement by the Guarantors in substantially
the same form as Exhibit D, as the same may be amended, supplemented, and
otherwise modified from time to time.
     “Hazardous Substance” means any substance or material identified as such
pursuant to CERCLA and those regulated under any other Environmental Law,
including without limitation pollutants, contaminants, flammable substances and
materials, explosives, radioactive materials, oil, petroleum and petroleum
products, chemical liquids and solids, polychlorinated biphenyls, asbestos,
toxic substances, radionuclides, radioactive materials and any other materials
regulated under Environmental Laws.
     “Hazardous Waste” means any substance or material regulated or designated
as such pursuant to the Resource Conservation and Recovery Act, 42 U.S.C.
§§6901, et seq., and any regulations promulgated thereto.
     “Hedging Arrangement” means a hedge, call, swap, collar, floor, cap,
option, forward sale or purchase or other contract or similar arrangement
(including any obligations to purchase or sell any commodity or security at a
future date for a specific price) which is entered into to reduce or eliminate
or otherwise protect against the risk of fluctuations in prices or rates,
including interest rates, foreign exchange rates, commodity prices and
securities prices.
     “Interest Coverage Ratio” means, as of the end of any fiscal quarter, the
ratio of (a) the consolidated EBITDA of the Borrower and its consolidated
Restricted Subsidiaries for the twelve month period then ended to (b) the
consolidated Interest Expense of the Borrower and its consolidated Restricted
Subsidiaries for the twelve month period then ended; provided that when
calculating the Interest Coverage Ratio, consolidated EBITDA and consolidated
Interest Expense of the Wedge Entities shall be equal to (i) for the period
ending March 31, 2008, consolidated EBITDA and consolidated Interest Expense,
respectively, of the Wedge Entities during the month ended March 31, 2008,
multiplied by twelve (12), (ii) for the period ending June 30, 2008,
consolidated EBITDA and consolidated Interest Expense, respectively, of the
Wedge Entities during the four (4) months ended June 30, 2008, multiplied by
three (3), (iii) for the period ending September 30, 2008, consolidated EBITDA
and consolidated Interest Expense, respectively, of the Wedge Entities during
the seven (7) months ended September 30, 2008, multiplied by twelve-sevenths
(12/7) and (iv) for the period ending December 31, 2008, consolidated EBITDA and
consolidated Interest Expense, respectively, of the Wedge Entities during the
ten (10) months ended December 31, 2008, multiplied by six-fifths (6/5).
     “Interest Expense” means, for any period and with respect to any Person,
total interest expense for such period (including that attributable to
obligations which have been or should be, in accordance with GAAP, recorded as
Capital Leases) as determined in accordance with GAAP in all material respects.

-14-



--------------------------------------------------------------------------------



 



     “Interest Period” means for each Eurodollar Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Advance is
made or deemed made and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.4, and thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.4. The duration of each
such Interest Period shall be one, two, three, or six months (or to the extent
available to all Lenders, nine or twelve months), in each case as the Borrower
may select, provided that:
     (a) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the preceding Business Day;
     (b) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month; and
     (c) no Interest Period shall extend beyond the Maturity Date.
     “Investment” means, with respect to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition of any Equity Interest of another Person, (b) the purchase
or other acquisition (in one transaction or a series of transactions) of assets
of another Person that constitute a business unit or all or a substantial part
of the business of such Person, or (c) any loan, advance or capital contribution
to, Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or interest in, another Person. For purposes of covenant compliance,
the amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.
     “Issuing Lender” means (a) Wells Fargo, in its capacity as the Lender that
issues Letters of Credit for the account of the Borrower pursuant to the terms
of this Agreement and (b) with respect to Existing Letters of Credit only,
Frost, as the context may require.
     “Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or official interpretation of any of the
foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority, including, but not limited to, Regulations T, U and X.
     “Lenders” means the lenders listed on the signature pages of this Agreement
and each Eligible Assignee that shall become a party to this Agreement pursuant
to Section 9.7.
     “Letter of Credit” means any letter of credit issued by the Issuing Lender
pursuant to the terms of this Agreement, in such form as may be agreed by the
Borrower and the Issuing Lender and in substance acceptable to the Issuing
Lender in its sole discretion, as the same may be amended, supplemented, and
otherwise modified from time to time.

-15-



--------------------------------------------------------------------------------



 



     “Letter of Credit Agreement” means the Issuing Lender’s standard form
letter of credit agreement which has been executed by the Borrower and accepted
by the Issuing Lender in connection with the issuance of Letters of Credit, as
the same may be amended, supplemented, and otherwise modified from time to time.
     “Letter of Credit Application” means the Issuing Lender’s standard form
letter of credit application which has been executed by the Borrower and
accepted by the Issuing Lender in connection with the issuance of a Letter of
Credit, as the same may be amended, supplemented, and otherwise modified from
time to time.
     “Letter of Credit Documents” means all Letters of Credit, Letter of Credit
Applications, the Letter of Credit Agreement and amendments thereof, and
agreements, documents, and instruments entered into in connection therewith or
relating thereto.
     “Letter of Credit Exposure” means, at the date of its determination by the
Administrative Agent, the aggregate outstanding undrawn amount of Letters of
Credit plus the aggregate amount of all of the Borrower’s outstanding payment
obligations under drawn Letters of Credit.
     “Letter of Credit Obligations” means any obligations of the Borrower under
this Agreement in connection with the Letters of Credit.
     “Leverage Ratio” means, as of the end of any fiscal quarter, the ratio of
(a) the sum of (i) all indebtedness of the Borrower and its consolidated
Restricted Subsidiaries as determined in accordance with GAAP as of such date of
determination plus (ii) without duplication, all direct or contingent
obligations of the Borrower and its Restricted Subsidiaries arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments as of such date of
determination plus (iii) without duplication, all Guarantees of the Borrower and
its Restricted Subsidiaries in respect of Debt of any other Person to (b) the
EBITDA of the Borrower and its consolidated Restricted Subsidiaries for the
twelve month period then ended; provided that when calculating the Leverage
Ratio, consolidated EBITDA of the Wedge Entities shall be equal to (i) for the
period ending March 31, 2008, consolidated EBITDA of the Wedge Entities during
the month ended March 31, 2008, multiplied by twelve (12), (ii) for the period
ending June 30, 2008, consolidated EBITDA of the Wedge Entities during the four
(4) months ended June 30, 2008, multiplied by three (3), (iii) for the period
ending September 30, 2008, consolidated EBITDA of the Wedge Entities during the
seven (7) months ended September 30, 2008, multiplied by twelve-sevenths (12/7)
and (iv) for the period ending December 31, 2008, consolidated EBITDA of the
Wedge Entities during the ten (10) months ended December 31, 2008, multiplied by
six-fifths (6/5).
     “Lien” means any mortgage, lien, pledge, charge, deed of trust, security
interest, or encumbrance to secure or provide for the payment of any obligation
of any Person, whether arising by contract, operation of law, or otherwise
(including the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease, or other title retention agreement).
     “Liquid Investments” means (a) readily marketable direct full faith and
credit obligations of the United States of America or obligations
unconditionally guaranteed by the full faith and credit of the United States of
America; (b) commercial paper issued by (i) any Lender or any

-16-



--------------------------------------------------------------------------------



 



Affiliate of any Lender or (ii) any commercial banking institutions or
corporations rated at least P-1 by Moody’s Investors Services, Inc. or A-1 by
Standard & Poor’s Rating Group; (c) certificates of deposit, time deposits, and
bankers’ acceptances issued by (i) any of the Lenders or (ii) any other
commercial banking institution which is a member of the Federal Reserve System
and has a combined capital and surplus and undivided profits of not less than
$250,000,000.00 and rated Aa by Moody’s Investor Service, Inc. or AA by Standard
& Poor’s Rating Group; (d) repurchase agreements which are entered into with any
of the Lenders or any major money center banks included in the commercial
banking institutions described in clause (c) and which are secured by readily
marketable direct full faith and credit obligations of the government of the
United States of America or any agency thereof; (e) investments in any money
market fund which holds investments substantially of the type described in the
foregoing clauses (a) through (d); (f) auction rate securities held as of the
Effective Date and (g) other investments made through the Administrative Agent
or its Affiliates and approved by the Administrative Agent. All the Liquid
Investments described in clauses (a) through (d) above shall have maturities of
not more than 365 days from the date of issue.
     “Majority Lenders” means (a) at any time when there are more than two
(2) Lenders, at least two (2) Lenders holding more than 50% of the then
aggregate unpaid principal amount of the Advances held by the Lenders at such
time, or, if no such principal amount is then outstanding, at least two Lenders
having at least 50% of the Total Commitment at such time (with the aggregate
amount of each Lender’s risk participation and funded participation in the
Letter of Credit Exposure and Swing Line Advances being deemed “held” by such
Lender for purposes of this definition) and (b) at any time when there are one
or two Lenders, all of the Lenders.
     “Material Adverse Change” shall mean a material adverse change (a) in the
business, condition (financial or otherwise), or results of operations of the
Borrower and the Restricted Subsidiaries, taken as a whole; (b) on the validity
or enforceability of this Agreement or any of the other Credit Documents; or
(c) on the ability of the Borrower, individually, or the Credit Parties,
collectively, to perform their obligations under this Agreement, any Note, the
Guaranty or any other Credit Document.
     “Material Subsidiary” shall mean a Restricted Subsidiary of the Borrower
having: either (a) 5% or more of EBITDA of the Borrower and its consolidated
Restricted Subsidiaries (including EBITDA attributable to such Restricted
Subsidiary) for the four fiscal quarter period ending as of the most recent
fiscal quarter for which the Borrower has delivered Financial Statements
pursuant to Section 5.2(a) or (b); or (b) 5% of the book value of assets of the
Borrower and its consolidated Restricted Subsidiaries (including the book value
of the assets attributable to such Restricted Subsidiary) as of the end of the
most recent fiscal quarter for which the Borrower has delivered Financial
Statements pursuant to Section 5.2(a) or (b).
     “Maturity Date” means the earlier of (a) February 28, 2013 and (b) the
earlier termination in whole of the Revolving Commitments pursuant to
Section 2.1(b) or Article 7.
     “Maximum Rate” means the maximum nonusurious interest rate under applicable
law.

-17-



--------------------------------------------------------------------------------



 



     “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any member of the
Controlled Group is making or accruing an obligation to make contributions.
     “Net Cash Proceeds” means, in connection with any Disposition or Recovery
Event, the proceeds thereof in the form of cash and cash equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees and insurance consultant fees, amounts required to
be applied to the repayment of Debt secured by a Lien permitted hereunder on any
asset which is the subject of such Disposition or Recovery Event (other than any
Lien pursuant to a Security Document) and other customary fees and expenses
actually incurred in connection therewith and net of taxes paid or reasonably
estimated to be payable as a result thereof as a result of any gain recognized
in connection therewith (after taking into account any applicable tax credits or
deductions and any tax sharing arrangements).
     “Net Income” means, for any period and with respect to any Person, the net
income for such period for such Person after taxes as determined in accordance
with GAAP, excluding, however, extraordinary items, including (a) any net
non-cash gain or loss during such period arising from the sale, exchange,
retirement or other disposition of capital assets (such term to include all
fixed assets and all securities) other than in the ordinary course of business,
and (b) any write-up or write-down of assets.
     “Net Worth” means, with respect to any Person and as of the date of its
determination, the excess of the assets of such Person over the sum of the
liabilities of such Person and the minority interests of such Person, as
determined in accordance with GAAP.
     “Non-Consenting Lender” has the meaning set forth in Section 2.14.
     “Notes” means the Revolving Notes and the Swing Line Note, as applicable.
     “Notice of Borrowing” means a notice of borrowing signed by the Borrower in
substantially the same form as Exhibit E.
     “Notice of Conversion or Continuation” means a notice of conversion or
continuation signed by the Borrower in substantially the same form as Exhibit F.
     “Notice of Payment” means a notice of payment signed by the Borrower in
substantially the same form as Exhibit G.
     “Obligations” means (a) all principal, interest (including post-petition
interest), fees, reimbursements, indemnifications, and other amounts now or
hereafter owed by any of the Credit Parties to the Lenders, the Swing Line
Lender, the Issuing Lender, or the Administrative Agent under this Agreement and
the Credit Documents, including, the Letter of Credit Obligations, and any
increases, extensions, and rearrangements of those obligations under any
amendments, supplements, and other modifications of the documents and agreements
creating those obligations, (b) all obligations of any of the Credit Parties
owing to any Swap Counterparty under any Hedging Arrangements entered into
between such Swap Counterparty and any of the

-18-



--------------------------------------------------------------------------------



 



Credit Parties, and (c) all obligations of any of the Credit Parties owing to
any Cash Management Bank under any Cash Management Agreements entered into
between such Cash Management Bank and any of the Credit Parties.
     “Organization Documents” means (a) for any corporation, the certificate or
articles of incorporation and the bylaws, (b) for any partnership, the
partnership agreement and, if applicable, certificate of limited partnership or
(c) for any limited liability company, the operating agreement and articles or
certificates of formation or incorporation.
     “Other Fixed Assets” without duplication, all fixed assets (other than
Eligible Equipment) owned by the Credit Parties and located in the United States
of America, as reflected in the most recent Financial Statements delivered
pursuant to Section 5.2 (a) or (b), as applicable, and:
     (a) with respect to which no covenant, representation, or warranty
contained in this Agreement or any Security Document has been breached or is not
true;
     (b) in which there is an Acceptable Security Interest that is superior to
all other Liens (other than Excepted Liens); and
     (c) which has not been materially damaged and is saleable in its present
state for the use for which it was manufactured or purchased.
     “Other Taxes” has the meaning set forth in Section 2.13(b).
     “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
     “Permitted Debt” has the meaning set forth in Section 6.1.
     “Permitted Investments” has the meaning set forth in Section 6.3.
     “Permitted Liens” has the meaning set forth in Section 6.2.
     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, limited liability company, limited
liability partnership, unincorporated association, joint venture, or other
entity, or a government or any political subdivision or agency thereof, or any
trustee, receiver, custodian, or similar official.
     “Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Borrower or any member of the Controlled Group
and covered by Title IV of ERISA or subject to the minimum funding standards
under Section 412 of the Code.
     “Pledge Agreement” means the Pledge Agreement by each Credit Party which
owns any Equity Interest in another Person (other than Global Holdings and its
Subsidiaries) and made in favor of the Administrative Agent in substantially the
same form as Exhibit H, as it may be amended, modified, or supplemented from
time to time; provided that, any Credit Party that owns an Equity Interest in a
Person (other than Global Holdings and its Subsidiaries) that is a

-19-



--------------------------------------------------------------------------------



 



controlled foreign corporation under Section 957 of the Code shall not be
required to pledge in excess of 65% of such Equity Interest in such Person
pursuant to the Pledge Agreement.
     “Prime Rate” means the per annum rate of interest established from time to
time by the Administrative Agent at its principal office as its prime rate,
which rate may not be the lowest rate of interest charged by such Lender to its
customers.
     “Pro Rata Share” means, at any time with respect to any Lender, (a) the
ratio (expressed as a percentage) of such Lender’s Commitment at such time to
the Total Commitment at such time, or (b) if all of the Commitments have been
terminated, the ratio (expressed as a percentage) of (i) the sum of such
Lender’s outstanding Revolving Advances plus the Letter of Credit Exposure
allocable to such Lender plus the exposure in respect of the outstanding Swing
Line Advances allocable to such Lender at such time to (ii) the sum of the total
aggregate outstanding Revolving Advances plus the aggregate Letter of Credit
Exposure plus the aggregate outstanding Swing Line Advances at such time.
     “Property” of any Person means any property or assets (whether real,
personal, or mixed, tangible or intangible) of such Person.
     “Recovery Event” means any settlement of or payment in respect of any
property or casualty insurance claim (excluding any claim in respect of business
interruption) or any condemnation proceeding relating to any asset of the
Borrower or any of its Restricted Subsidiaries.
     “Register” has the meaning set forth in Section 9.7(b).
     “Regulations T, U, and X” means Regulations T, U, and X of the Federal
Reserve Board, as each is from time to time in effect, and all official rulings
and interpretations thereunder or thereof.
     “Reinvestment Deferred Amount” with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Borrower or any of its Restricted
Subsidiaries in connection therewith that are not required to be applied to
prepay the Advances pursuant to Section 2.5(c) as a result of the delivery of a
Reinvestment Notice.
     “Reinvestment Event” means any Disposition or Recovery Event in respect of
which a Reinvestment Notice has been delivered.
     “Reinvestment Notice” means a written notice executed by a Responsible
Officer of the Borrower stating that no Event of Default has occurred and is
continuing and that the Borrower (directly or indirectly through a Restricted
Subsidiary) intends and expects to use all or a specified portion of the Net
Cash Proceeds of a Disposition or Recovery Event to acquire assets useful in its
business and/or to repair Property, as applicable.
     “Reinvestment Prepayment Amount” means with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less any amount
expended prior to the relevant Reinvestment Prepayment Date, and in any event
expended prior to the date on which the Borrower would otherwise be required to
apply such Reinvestment Deferred Amount to repay

-20-



--------------------------------------------------------------------------------



 



any other Debt of the Borrower or any of its Restricted Subsidiaries, to acquire
assets useful in the business of any such Person and/or to repair Property, as
applicable.
     “Reinvestment Prepayment Date” means with respect to any Reinvestment
Event, the earlier of (a) the date occurring 270 days after such Reinvestment
Event (or such later date as agreed to by the Administrative Agent in its
reasonable discretion), (b) the date on which the Borrower (directly or
indirectly through a Restricted Subsidiary) shall have determined not to, or
shall have otherwise ceased to, acquire assets useful in its business and/or to
repair Property, as applicable, with all or any portion of the relevant
Reinvestment Deferred Amount, and (c) the occurrence and continuance of any
Event of Default.
     “Release” shall have the meaning set forth in CERCLA or under any other
Environmental Law.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA (other than any such event not subject to the provision for 30-day notice
to the PBGC under the regulations issued under such section).
     “Response” shall have the meaning set forth in CERCLA or under any other
Environmental Law.
     “Responsible Officer” means, with respect to any Credit Party, any
Financial Officer, secretary or assistant secretary of such Credit Party, or any
other officer having substantially the same authority and responsibility.
     “Restricted Payment” means, with respect to any Person, (a) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property) on, or any direct or indirect payment of any kind or character
(whether in cash, securities or other Property) in consideration for or
otherwise in connection with the ownership of, or any retirement, purchase,
redemption, conversion, exchange, sinking fund or other acquisition of, any
Equity Interest of such Person, or any options, warrants or rights to purchase
or acquire any such Equity Interest of such Person or (b) principal or interest
payments (in cash, Property or otherwise) on, or redemptions of, subordinated
debt of such Person; provided that the term “Restricted Payment” shall not
include any dividend or distribution payable solely in Equity Interests of the
Borrower or warrants, options or other rights to purchase such Equity Interests.
For the avoidance of doubt, issuances of Equity Interests or any options,
warrants or rights to purchase or acquire such Equity Interests to an employee,
director or officer of the Borrower and its Subsidiaries in the ordinary course
of business pursuant to a stock plan shall not be considered a Restricted
Payment.
     “Restricted Subsidiary” means each Subsidiary of the Borrower other than
Global Holdings and its Subsidiaries.
     “Revolving Advance” means any advance by a Lender to the Borrower as part
of a Revolving Borrowing.
     “Revolving Availability” means, as of any date of determination, the
excess, if any, of the Total Commitment over the sum of the aggregate
outstanding amount of all Revolving Advances

-21-



--------------------------------------------------------------------------------



 



plus the Letter of Credit Exposure plus the aggregate outstanding amount of all
Swing Line Advances.
     “Revolving Borrowing” means simultaneous Revolving Advances of the same
Type made by the Lenders pursuant to Section 2.1(a) or Converted by each Lender
to Revolving Advances of a different Type pursuant to Section 2.4(b).
     “Revolving Commitment” means, for each Lender, the obligation of such
Lender to make Revolving Advances to the Borrower, and to issue or participate
in Letters of Credit in an aggregate amount equal to the amount set opposite
such Lender’s name on Schedule 2.1 as its Revolving Commitment, or if such
Lender has entered into any Assignment and Acceptance, set forth for such Lender
as its Revolving Commitment in the Register, as such amount may be reduced
pursuant to Section 2.1(b); provided that, after the Maturity Date, the
Revolving Commitment for each Lender shall be zero.
     “Revolving Loan” means the aggregate outstanding principal amount of all
Revolving Advances made pursuant to this Agreement.
     “Revolving Note” means a promissory note of the Borrower payable to a
Lender in the amount of such Lender’s Revolving Commitment, in substantially the
same form as Exhibit J -1, evidencing indebtedness of the Borrower to such
Lender resulting from Revolving Advances owing to such Lender.
     “Secured Parties” means the Administrative Agent, the Issuing Lender, the
Swing Line Lender, the Lenders, the Swap Counterparties and the Cash Management
Banks.
     “Security Agreement” means the Security Agreement among the Credit Parties
and the Administrative Agent in substantially the same form as Exhibit I, as it
may be amended, modified, or supplemented from time to time.
     “Security Documents” means, collectively, the Pledge Agreement, the
Security Agreement, the Account Control Agreements, and any and all other
instruments, documents or agreements now or hereafter executed by the Borrower
or any other Person to secure the Obligations.
     “Solvent” means, as to any Person, on the date of any determination (a) the
fair value of the Property of such Person is greater than the total amount of
debts and other liabilities (including without limitation, contingent
liabilities) of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts and other liabilities (including,
without limitation, contingent liabilities) as they become absolute and matured,
(c) such Person is able to pay its debts and other liabilities (including,
without limitation, contingent liabilities) as they mature in the normal course
of business, (d) such Person does not intend to, and does not believe that it
will, incur debts or liabilities (including, without limitation, contingent
liabilities) beyond such Person’s ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in, and is not about to engage in,
business or a transaction for which such Person’s Property would constitute
unreasonably small capital.

-22-



--------------------------------------------------------------------------------



 



     “Subsidiary” means, with respect to any Person, any other Person, a
majority of whose outstanding Voting Securities (other than directors’
qualifying shares) shall at any time be owned by such Person or one or more
Subsidiaries of such Person. Unless the context otherwise requires, each
reference to a Subsidiary shall be a reference to a Subsidiary of Borrower.
     “Swap Counterparty” means a Lender or an Affiliate of a Lender that has
entered into a Hedging Arrangement with a Credit Party as permitted by the terms
of this Agreement.
     “Swap Termination Value” means, in respect of any one or more Hedging
Arrangements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Arrangements, (a) for any date on or
after the date such Hedging Arrangements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Arrangements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Arrangements (which
may include a Lender or any Affiliate of a Lender).
     “Swing Line Advance” means an advance by the Swing Line Lender to the
Borrower as part of a Swing Line Borrowing.
     “Swing Line Borrowing” means a Swing Line Advance made by the Swing Line
Lender pursuant to Section 2.3.
     “Swing Line Lender” means Wells Fargo.
     “Swing Line Loan” means the aggregate outstanding principal amount of all
Swing Line Advances made pursuant to Section 2.3.
     “Swing Line Loan Commitment” means, for the Swing Line Lender, the
obligation of the Swing Line Lender to make Swing Line Advances to the Borrower
up to $40,000,000.00; provided that, on and after the Maturity Date, the Swing
Line Loan Commitment shall be zero.
     “Swing Line Note” means the promissory note made by the Borrower payable to
the Swing Line Lender evidencing the indebtedness of the Borrower to the Swing
Line Lender resulting from Swing Line Advances in substantially the same form as
Exhibit J-2.
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
     “Taxes” means as to Administrative Agent, the Issuing Lender, the Swing
Line Lender or a Lender (i) taxes imposed on its income and franchise or similar
taxes (however denominated) imposed on it by the United States of America or
such other jurisdiction (or any political subdivision thereof) under the laws of
which (or under the laws of a political subdivision of which) (A) the
Administrative Agent, the Issuing Lender, the Swing Line Lender or such Lender
is organized or in which its principal executive office is located or (B) in the
case of each

-23-



--------------------------------------------------------------------------------



 



Lender, such Lender’s Applicable Lending Office is located; (ii) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Administrative Agent, the Issuing Lender,
the Swing Line Lender or a Lender receiving such payment is located; or
(iii) any taxes imposed by the United States of America by means of withholding
at the source, if and to the extent such United States withholding taxes are in
effect on the date a Lender becomes a Lender hereunder.
     “Tax Group” means any member of the Affiliated Group as determined under
Section 1504 of the Code.
     “Termination Event” means (a) a Reportable Event with respect to a Plan,
(b) the withdrawal of the Borrower or any member of the Controlled Group from a
Plan during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination under Section 4041(c)
of ERISA, (d) the institution of proceedings to terminate a Plan by the PBGC, or
(e) any other event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan.
     “Total Commitment” means, at any time, the aggregate amount of the
Revolving Commitments of the Lenders at such time. The initial Total Commitment
is $400,000,000.
     “Type” has the meaning set forth in Section 1.4.
     “UCC” means the Uniform Commercial Code as in effect from time to time in
the State of Texas; provided that if perfection or the effect of perfection or
non-perfection is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of Texas, “UCC” means the Uniform Commercial
Code as in effect from time to time in such other jurisdiction.
     “Voting Securities” means (a) with respect to any corporation, capital
stock of the corporation having general voting power under ordinary
circumstances to elect directors of such corporation (irrespective of whether at
the time stock of any other class or classes shall have or might have special
voting power or rights by reason of the happening of any contingency), (b) with
respect to any partnership, any partnership interest or other ownership interest
having general voting power to elect the general partner or other management of
the partnership or other Person, and (c) with respect to any limited liability
company, membership certificates or interests having general voting power under
ordinary circumstances to elect managers of such limited liability company.
     “Wedge Acquisition” means the acquisition by the Borrower and the
Guarantors of all of the outstanding Equity Interests of the Wedge Entities
pursuant to the Wedge Acquisition Documents.
     “Wedge Acquisition Documents” means that certain Securities Purchase
Agreement dated January 31, 2008, by and among the Borrower, WEDGE Group
Incorporated and certain of its subsidiaries, Timothy Daley, John Patterson and
Patrick Grissom, together with the exhibits and schedules thereto and each other
agreement, instrument, or document executed in connection therewith.

-24-



--------------------------------------------------------------------------------



 



     “Wedge Entities” means each of WEDGE Well Services, L.L.C., a Delaware
limited liability company, WEDGE Wireline Services, Inc., a Delaware
corporation, Rocky Mountain Phoenix Surveys, Inc., a Colorado corporation, WEDGE
Log-Tech, L.L.C., a Delaware limited liability company, Penkota Wireline
Services, Inc., a North Dakota corporation, and WEDGE Fishing & Rental Services,
L.L.C., a Delaware limited liability company.
     “Wells Fargo” means Wells Fargo Bank, N.A.
     Section 1.2 Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”.
     Section 1.3 Accounting Terms; Changes in GAAP.
     (a) All accounting terms not specifically defined in this Agreement shall
be construed in accordance with GAAP applied on a consistent basis with those
applied in the preparation of the Financial Statements delivered to the
Administrative Agent for the fiscal year ending March 31, 2007.
     (b) Unless otherwise indicated, all Financial Statements of the Borrower,
all calculations for compliance with covenants in this Agreement, all
determinations of the Applicable Margin, and all calculations of any amounts to
be calculated under the definitions in Section 1.1 shall be based upon the
consolidated accounts of the Borrower and its Restricted Subsidiaries in
accordance with GAAP and consistent with the principles of consolidation applied
in preparing the Borrower’s Financial Statements referred to in Section 4.4(a).
     (c) If any change in GAAP results in a change in the calculation of the
financial covenants or interpretation of related provisions of this Agreement or
any other Credit Document, then Borrower, Administrative Agent, Swing Line
Lender, Issuing Lender and each Lender agree to amend such provisions of this
Agreement so as to equitably reflect such changes in GAAP with the desired
result that the criteria for evaluating Borrower’s financial condition shall be
the same after such change in GAAP as if such change had not been made, provided
that, notwithstanding any other provision of this Agreement, the Majority
Lenders’ agreement to any amendment of such provisions shall be sufficient to
bind all Lenders; provided further, until such time as the financial covenants
and the related provisions of this Agreement have been amended in accordance
with the terms of this subsection 1.3(c), the calculations of financial
covenants and the interpretation of any related provisions shall be calculated
and interpreted in accordance with GAAP as in effect immediately prior to such
change in GAAP.
     Section 1.4 Classes and Types of Advances. Advances are distinguished by
“Class” and “Type”. The “Class” of an Advance refers to the determination of
whether such Advance is a Revolving Advance, or a Swing Line Advance. The “Type”
of an Advance refers to the determination of whether such Advance is a Base Rate
Advance or a Eurodollar Advance.
     Section 1.5 Miscellaneous. Article, Section, Schedule, and Exhibit
references are to this Agreement, unless otherwise specified. All references to
instruments, documents, contracts, and agreements are references to such
instruments, documents, contracts, and agreements as the same may be amended,
supplemented, and otherwise modified from time to time, unless

-25-



--------------------------------------------------------------------------------



 



otherwise specified and shall include all schedules and exhibits thereto unless
otherwise specified. The words “hereof”, “herein”, and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The term
“including” means “including, without limitation,”. Paragraph headings have been
inserted in this Agreement as a matter of convenience for reference only and it
is agreed that such paragraph headings are not a part of this Agreement and
shall not be used in the interpretation of any provision of this Agreement.
ARTICLE 2
CREDIT FACILITIES
     Section 2.1 Revolving Commitments.
     (a) Revolving Commitment. Each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make Revolving Advances to the
Borrower from time to time on any Business Day during the period from the
Effective Date until the Maturity Date; provided that after giving effect to
such Revolving Advances, the sum of the aggregate outstanding amount of all
Revolving Advances plus the Letter of Credit Exposure plus the aggregate
outstanding amount of all Swing Line Advances, shall not exceed the Total
Commitment in effect at such time. Each Revolving Borrowing shall (i) if
comprised of Base Rate Advances be in an aggregate amount not less than
$500,000.00 and in integral multiples of $100,000.00 in excess thereof, (ii) if
comprised of Eurodollar Advances be in an aggregate amount not less than
$1,000,000.00 and in integral multiples of $500,000.00 in excess thereof, and
(iii) consist of Revolving Advances by the Lenders ratably according to their
respective Revolving Commitment. Within the limits of each Lender’s Revolving
Commitment, the Borrower may from time to time borrow, prepay pursuant to
Section 2.5, and reborrow under this Section 2.1(a).
     (b) Reduction of the Commitments. The Borrower shall have the right, upon
at least three Business Days’ irrevocable notice to the Administrative Agent, to
terminate in whole or reduce ratably in part the unused portion of the Revolving
Commitments; provided that each partial reduction shall be in the aggregate
amount of $1,000,000.00 and in integral multiples of $500,000.00 in excess
thereof. Any reduction or termination of the Revolving Commitments pursuant to
this Section 2.1(b) shall be permanent, with no obligation of the Lenders to
reinstate such Commitments, and the Commitment Fees shall thereafter be computed
on the basis of the Revolving Commitments, as so reduced. Notwithstanding the
foregoing, the Borrower may (subject to payment to the Lenders of any applicable
amounts under Section 2.10 hereof) rescind or postpone any notice to terminate
in whole the Revolving Commitments if such termination would have resulted from
a refinancing of this Agreement, which refinancing shall not be consummated or
shall otherwise be delayed.
     (c) Revolving Notes. At the request of any Lender, the indebtedness of the
Borrower to such Lender resulting from Revolving Advances owing to such Lender
shall be evidenced by a Revolving Note.

-26-



--------------------------------------------------------------------------------



 



     (d) Swing Line Note. At the request of the Swing Line Lender, the
indebtedness of the Borrower to the Swing Line Lender resulting from Swing Line
Advances owing to the Swing Line Lender, as set forth in Section 2.3 below,
shall be evidenced by a Swing Line Note.
     Section 2.2 Letters of Credit.
     (a) Commitment for Letters of Credit. Subject to the terms and conditions
set forth in this Agreement, the Issuing Lender agrees, in reliance upon the
agreements of the other Lenders set forth in this Section 2.2, from time to time
on any Business Day during the period from the Effective Date until the Maturity
Date, to issue, increase or extend the expiration date of, Letters of Credit for
the account of the Borrower or a Guarantor (in which case the Borrower and such
Guarantor shall be co-applicants with respect to such Letter of Credit),
provided that no Letter of Credit will be issued, increased, or extended:
     (i) if such issuance, increase, or extension would cause the Letter of
Credit Exposure to exceed the lesser of (A) $50,000,000 and (B) an amount equal
to (1) the Total Commitment in effect at such time minus (2) the sum of the
aggregate outstanding principal amount of all Revolving Advances plus the Letter
of Credit Exposure plus the aggregate outstanding principal amount of all Swing
Line Advances;
     (ii) unless such Letter of Credit has an expiration date not later than one
year after the Maturity Date; provided that, if any Letter of Credit has an
expiration date after the Maturity Date, the Borrower shall deposit into the
Cash Collateral Account cash in an amount equal to 103% of the Letter of Credit
Exposure allocable to such Letter of Credit at least 30 days prior to the
Maturity Date or, if such Letter of Credit is issued, increased or extended
within the 30 day period prior to the Maturity Date, on the date of the
issuance, increase or extension of such Letter of Credit;
     (iii) unless such Letter of Credit has an expiration date not later than
three (3) years after its issuance;
     (iv) unless the Borrower has delivered to the Issuing Lender a completed
and executed Letter of Credit Application with respect to such Letter of Credit
and a completed and executed Letter of Credit Agreement; provided that, if the
terms of any Letter of Credit Application or the Letter of Credit Agreement
conflict with the terms of this Agreement, the terms of this Agreement shall
control; and
     (v) unless such Letter of Credit is governed by the Uniform Customs and
Practice for Documentary Credits (2006 Revision), International Chamber of
Commerce Publication No. 600 or any successor to such publication or the
International Standby Practices 1998 published by the Institute of International
Banking Law & Practice or any successor to such publication.

Each Existing Letter of Credit, as of the Effective Date, shall be a Letter of
Credit deemed to have been issued pursuant to the Commitments and shall
constitute a portion of the Letter of Credit Exposure; provided that, the
notional amount of the Existing Letters of Credit may not be increased and the
expiration date thereof may not be extended hereunder.

-27-



--------------------------------------------------------------------------------



 



     (b) Requesting Letters of Credit. Each Letter of Credit shall be issued
pursuant to a Letter of Credit Application given by the Borrower to the
Administrative Agent for the benefit of the Issuing Lender by telecopy or in
writing not later than 2:00 p.m. (Houston, Texas, time) on the third Business
Day before the proposed date of issuance for the Letter of Credit. Each Letter
of Credit Application shall be fully completed and shall specify the information
required therein. Each Letter of Credit Application shall be irrevocable and
binding on the Borrower. Subject to the terms and conditions hereof, the Issuing
Lender shall before 2:00 p.m. (Houston, Texas, time) on the requested date of
issuance of such Letter of Credit issue such Letter of Credit to the beneficiary
of such Letter of Credit as set forth in the Letter of Credit Application.
     (c) Reimbursements for Letters of Credit; Funding of Participations.
     (i) With respect to any Letter of Credit, in accordance with the related
Letter of Credit Application and the Letter of Credit Agreement, the Borrower
agrees to pay on demand to the Administrative Agent on behalf of the Issuing
Lender an amount equal to any amount paid by the Issuing Lender under such
Letter of Credit. Upon the Issuing Lender’s demand for payment under the terms
of a Letter of Credit Application and the Letter of Credit Agreement, the
Borrower may request that the Borrower’s obligations to the Issuing Lender
thereunder be satisfied with the proceeds of a Revolving Advance in an amount
equal to the amount paid by the Issuing Lender under such Letter of Credit
(notwithstanding any minimum size or increment limitations on individual
Revolving Advances). If the Borrower does not make such request and does not
otherwise make the payments demanded by the Issuing Lender as required under
this Agreement, the Letter of Credit Application or the Letter of Credit
Agreement, then the Borrower shall be deemed for all purposes of this Agreement
to have requested such a Revolving Advance in the same amount and the transfer
of the proceeds thereof to satisfy the Borrower’s obligations to the Issuing
Lender, and the Borrower hereby unconditionally and irrevocably authorizes,
empowers, and directs the Lenders to make such a Revolving Advance, to transfer
the proceeds thereof to the Issuing Lender in satisfaction of such obligations
to the Issuing Lender, and to record and otherwise treat such payments as a
Revolving Advance to the Borrower. The Administrative Agent and each Lender may
record and otherwise treat the making of such Revolving Advance as the making of
a Revolving Borrowing to the Borrower under this Agreement as if requested by
the Borrower. Nothing herein is intended to release any of the Borrower’s
obligations under any Letter of Credit Application or the Letter of Credit
Agreement, but only to provide an additional method of payment therefor. The
making of any Borrowing under this Section 2.2(c) shall not constitute a cure or
waiver of any Default, other than the payment Default which is satisfied by the
application of the amounts requested to be or deemed advanced hereunder, caused
by the Borrower’s failure to comply with the provisions of this Agreement, the
Letter of Credit Application or the Letter of Credit Agreement.
     (ii) Each Lender (including the Lender acting as Issuing Lender) shall,
upon notice from the Administrative Agent that the Borrower has requested or is
deemed to have requested a Revolving Advance pursuant to Section 2.4, which
notice shall be given by the Administrative Agent to the Lenders by 11:00 a.m.
(Houston, Texas time) on the Business Day specified in such notice by the
Administrative Agent, and regardless of whether (A) the conditions in
Section 3.2 have been met, (B) such notice complies with

-28-



--------------------------------------------------------------------------------



 



Section 2.4, or (C) a Default exists, make funds available to the Administrative
Agent for the account of the Issuing Lender in an amount equal to such Lender’s
Pro Rata Share of the amount of such Revolving Advance not later than 1:00 p.m.
(Houston, Texas time) on the Business Day specified in such notice by the
Administrative Agent, whereupon each Lender that so makes funds available shall
be deemed to have made a Revolving Advance to the Borrower in such amount;
provided that, if the full amount of such Revolving Advance cannot be made
because the conditions set forth in Section 3.2 cannot be satisfied or for any
other reason, such Lender’s payment to the Administrative Agent for the account
of the Issuing Bank pursuant to this Section 2.2(c)(ii) shall be deemed payment
in respect of its participation in the Letter of Credit Obligations relating to
such Letter of Credit in satisfaction of its participation obligation under
Section 2.2(d). The Administrative Agent shall remit the funds so received to
the Issuing Lender.
     (iii) If any such Lender shall not have so made its Revolving Advance or
percentage participation available to the Administrative Agent pursuant to this
Section 2.2, such Lender agrees to pay interest thereon for each day from such
date until the date such amount is paid at the lesser of (A) the Federal Funds
Rate for such day for the first three days and thereafter the interest rate
applicable to the Revolving Advance or percentage participation and (B) the
Maximum Rate. Whenever, at any time after the Administrative Agent has received
from any Lender such Lender’s Revolving Advance or percentage participation, the
Administrative Agent receives any payment on account thereof, the Administrative
Agent will pay to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s Revolving Advance or percentage participation
was outstanding and funded), which payment shall be subject to repayment by such
Lender if such payment received by the Administrative Agent is required to be
returned. Each Lender’s obligation to make the Revolving Advance or percentage
participation pursuant to this Section 2.2 shall be absolute and unconditional
and shall not be affected by any circumstance, including (1) any set-off,
counterclaim, recoupment, defense or other right which such Lender or any other
Person may have against the Issuing Lender, the Administrative Agent or any
other Person for any reason whatsoever; (2) the occurrence or continuance of a
Default or the termination of the Commitments; (3) any breach of this Agreement
by the Borrower or any other Lender; or (4) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.
     (d) Participations. Upon the date of the issuance or increase of a Letter
of Credit (including in the case of each Existing Letter of Credit, the deemed
issuance with respect thereto on the Effective Date), the Issuing Lender shall
be deemed to have sold to each other Lender and each other Lender shall have
been deemed to have purchased from the Issuing Lender a participation in the
related Letter of Credit Obligations equal to such Lender’s Pro Rata Share at
such date and such sale and purchase shall otherwise be in accordance with the
terms of this Agreement. The Issuing Lender shall promptly notify each such
participant Lender by telex, telephone, or telecopy of each Letter of Credit
issued or increased and the actual dollar amount of such Lender’s participation
in such Letter of Credit.
     (e) Obligations Unconditional. The obligations of the Borrower under this
Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be

-29-



--------------------------------------------------------------------------------



 



paid strictly in accordance with the terms of this Agreement under all
circumstances, notwithstanding the following circumstances:
     (i) any lack of validity or enforceability of any Letter of Credit
Documents;
     (ii) any amendment or waiver of or any consent to departure from any Letter
of Credit Documents;
     (iii) the existence of any claim, set-off, defense or other right which the
Borrower may have at any time against any beneficiary or transferee of such
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), the Issuing Lender, any Lender or any other person or
entity, whether in connection with this Agreement, the transactions contemplated
in this Agreement or in any Letter of Credit Documents or any unrelated
transaction;
     (iv) any statement or any other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect to the extent
the Issuing Lender would not be liable therefor pursuant to the following
paragraph (f);
     (v) payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit; or
     (vi) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing;
provided, however, that nothing contained in this paragraph (e) shall be deemed
to constitute a waiver of any remedies of the Borrower in connection with any
Letter of Credit.
     (f) Liability of Issuing Bank. The Borrower assumes all risks of the acts
or omissions of any beneficiary or transferee of any Letter of Credit with
respect to its use of such Letter of Credit. Neither the Issuing Lender, the
Lenders, nor any of their respective officers or directors shall be liable or
responsible for:
     (i) the use which may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith;
     (ii) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged;
     (iii) payment by the Issuing Lender against presentation of documents which
do not comply with the terms of any Letter of Credit, including failure of any
documents to bear any reference or adequate reference to the relevant Letter of
Credit; or

-30-



--------------------------------------------------------------------------------



 



     (iv) any other circumstances whatsoever in making or failing to make
payment under any Letter of Credit (INCLUDING THE ISSUING LENDER’S OWN
NEGLIGENCE),
except that the Borrower shall have a claim against the Issuing Lender, and the
Issuing Lender shall be liable to, and shall promptly pay to, the Borrower, to
the extent of any direct, as opposed to consequential, damages suffered by the
Borrower which were caused by (A) the Issuing Lender’s willful misconduct or
gross negligence in determining whether documents presented under any Letter of
Credit comply with the terms of such Letter of Credit or (B) the Issuing
Lender’s willful failure to make lawful payment under any Letter of Credit after
the presentation to it of a draft and certificate strictly complying with the
terms and conditions of such Letter of Credit. In furtherance and not in
limitation of the foregoing, the Issuing Lender may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary.
     (g) Cash Collateral Account.
     (i) If the Borrower is required to deposit funds in the Cash Collateral
Account pursuant to Sections 2.2(a)(ii), 2.5(e), 7.2(b) or 7.3(b), then the
Borrower and the Administrative Agent shall establish the Cash Collateral
Account and the Borrower shall execute any documents and agreements that the
Administrative Agent reasonably requests in connection therewith to establish
the Cash Collateral Account and grant the Administrative Agent an Acceptable
Security Interest in such account and the funds therein that is superior to all
other Liens (other than Excepted Liens). The Borrower hereby pledges to the
Administrative Agent and grants the Administrative Agent a security interest in
the Cash Collateral Account, whenever established, all funds held in the Cash
Collateral Account from time to time, and all proceeds thereof as security for
the payment of the Obligations.
     (ii) Funds held in the Cash Collateral Account shall be held as cash
collateral for the Letter of Credit Obligations and promptly applied by the
Administrative Agent at the request of the Issuing Lender to any Letter of
Credit Obligations that exist or occur. To the extent that any surplus funds are
held in the Cash Collateral Account above 103% of the Letter of Credit Exposure
during the existence of an Event of Default the Administrative Agent may
(A) hold such surplus funds in the Cash Collateral Account as cash collateral
for the Obligations or (B) apply such surplus funds to any Obligations in the
manner specified in Section 7.6. If no Default exists, the Administrative Agent
shall release to the Borrower at the Borrower’s written request any funds held
in the Cash Collateral Account in excess of the amounts required by
Section 2.2(a)(ii).
     (iii) Funds held in the Cash Collateral Account shall be invested in Liquid
Investments maintained with, and under the sole dominion and control of, the
Administrative Agent or in another investment if mutually agreed upon by the
Borrower and the Administrative Agent, but the Administrative Agent shall have
no other obligation to make any other investment of the funds therein. The
Administrative Agent shall exercise reasonable care in the custody and
preservation of any funds held in the Cash Collateral Account and shall be
deemed to have exercised such care if such funds

-31-



--------------------------------------------------------------------------------



 



are accorded treatment substantially equivalent to that which the Administrative
Agent accords its own property, it being understood that the Administrative
Agent shall not have any responsibility for taking any necessary steps to
preserve rights against any parties with respect to any such funds.
     Section 2.3 Swing Line Loan.
     (a) Commitment. On the terms and conditions set forth in this Agreement,
and if an AutoBorrow Agreement is in effect, subject to the terms and conditions
of such AutoBorrow Agreement, the Swing Line Lender agrees to make Swing Line
Advances to the Borrower from time-to-time on any Business Day during the period
from the Effective Date until the Maturity Date, bearing interest at the
Adjusted Base Rate plus the Applicable Margin for Base Rate Advances, and in an
aggregate principal amount not to exceed the Swing Line Loan Commitment
outstanding at any time; provided that after giving effect to such Swing Line
Advance, the sum of the aggregate outstanding amount of all Revolving Advances
plus the Letter of Credit Exposure plus the aggregate outstanding amount of all
Swing Line Advances shall not exceed the Total Commitment in effect at such
time; and provided further that no Swing Line Advance shall be made by the Swing
Line Lender if the conditions set forth in Section 3.2 have not been met as of
the date of such Swing Line Advance, it being agreed by the Borrower that the
giving of the applicable Notice of Borrowing, or if an AutoBorrow Agreement is
in effect, the making of the applicable Swing Line Advance pursuant to the
AutoBorrow Agreement, and the acceptance by the Borrower of the proceeds of such
Swing Line Advance shall constitute a representation and warranty by the
Borrower that on the date of such Swing Line Advance such conditions have been
met. In the event of any conflict between the terms of this Agreement and an
AutoBorrow Agreement, the terms of this Agreement shall prevail.
     (b) Prepayment. Within the limits expressed in this Agreement, and if an
AutoBorrow Agreement is in effect, subject to the terms and conditions of such
AutoBorrow Agreement, amounts advanced pursuant to Section 2.3(a) may from time
to time be borrowed, prepaid without penalty, and reborrowed. If the amount of
the Swing Line Loan ever exceeds the Swing Line Loan Commitment, the Borrower
shall, upon receipt of written notice of such condition from the Swing Line
Lender and to the extent of such excess, prepay to the Swing Line Lender the
outstanding principal amount of the Swing Line Loan necessary to eliminate such
excess.
     (c) Reimbursements for Swing Line Loan Obligations.
     (i) With respect to the Swing Line Loan, the interest thereon and other
amounts owed by the Borrower to the Swing Line Lender in connection with the
Swing Line Loan, the Borrower agrees to pay to the Swing Line Lender such
amounts when due and payable to the Swing Line Lender under the terms of this
Agreement. The Borrower may request that the Borrower’s obligations to the Swing
Line Lender be satisfied with the proceeds of a Revolving Advance in an amount
equal to the Swing Line Advance or such other amounts due in connection with the
Swing Line Loan (notwithstanding any minimum size or increment limitations on
individual Revolving Advances). The Administrative Agent shall promptly forward
notice of such Revolving Borrowing to the Borrower and the Lenders, and each
Lender shall, regardless of whether (A) the

-32-



--------------------------------------------------------------------------------



 



conditions in Section 3.2 have been met, (B) such notice complies with
Section 2.4, or (C) a Default exists, make available such Lender’s Pro Rata
Share of such Revolving Borrowing to the Administrative Agent; provided that, if
the full amount of such Revolving Borrowing cannot be made because the
conditions set forth in Section 3.2 cannot be satisfied or for any other reason,
such Lender’s payment to the Administrative Agent for the account of the Swing
Line Lender pursuant to this Section 2.3(c)(i) shall be deemed payment in
respect of its participation in the Swing Lien Loan in satisfaction of its
participation obligation under Section 2.3(e). The Administrative Agent shall
promptly deliver the proceeds thereof to the Swing Line Lender for application
to such amounts owed to the Swing Line Lender.
     (ii) If at any time, the Revolving Commitments shall have expired or be
terminated while any Swing Line Loan is outstanding, each Lender, at the sole
option of the Swing Line Lender, shall either (A) notwithstanding the expiration
or termination of the Revolving Commitments, make a Revolving Advance as a Base
Rate Advance, or (B) make a payment in respect of its participation obligation
under Section 2.3(e), in either case, in an amount equal to the product of such
Lender’s Pro Rata Share times the outstanding principal balance of the Swing
Line Loan. The Administrative Agent shall notify each such Lender of the amount
of such Revolving Advance or participation, and such Lender will transfer to the
Administrative Agent for the account of the Swing Line Lender on the next
Business Day following such notice, in immediately available funds, the amount
of such Revolving Advance or participation.
     (iii) If any such Lender shall not have so made its Revolving Advance or
its percentage participation available to the Administrative Agent pursuant to
this Section 2.3, such Lender agrees to pay interest thereon for each day from
such date until the date such amount is paid at the lesser of (A) the Federal
Funds Rate for such day for the first three days and thereafter the interest
rate applicable to a Base Rate Advance and (B) the Maximum Rate. Whenever, at
any time after the Administrative Agent has received from any Lender such
Lender’s Revolving Advance or participating interest in a Swing Line Loan, the
Administrative Agent receives any payment on account thereof, the Administrative
Agent will pay to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s Revolving Advance or participating interest
was outstanding and funded), which payment shall be subject to repayment by such
Lender if such payment received by the Administrative Agent is required to be
returned. Each Lender’s obligation to make the Revolving Advance or purchase
such participating interests pursuant to this Section 2.3 shall be absolute and
unconditional and shall not be affected by any circumstance, including (1) any
set-off, counterclaim, recoupment, defense or other right which such Lender or
any other Person may have against the Swing Line Lender, the Administrative
Agent or any other Person for any reason whatsoever; (2) the occurrence or
continuance of a Default or the termination of the Commitments; (3) any breach
of this Agreement by the Borrower or any other Lender; or (4) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. Each Swing Line Loan, once so participated by any Lender, shall
cease to be a Swing Line Loan with respect to that amount for purposes of this
Agreement, but shall continue to be a Revolving Loan.

-33-



--------------------------------------------------------------------------------



 



     (d) Method of Swing Line Borrowing. If an AutoBorrow Agreement is in
effect, each Swing Line Advance and each prepayment thereof, shall be made as
provided in such AutoBorrow Agreement. In all other cases, each request for a
Swing Line Advance shall be made pursuant to telephone notice to the Swing Line
Lender given no later than 2:00 p.m. (Houston, Texas time) on the date of the
proposed Swing Line Advance, promptly confirmed by a completed and executed
Notice of Borrowing specifying (i) the requested date of such Swing Line Advance
and (ii) the aggregate amount of such Swing Line Advance, telecopied or
facsimiled to the Administrative Agent and the Swing Line Lender. The Swing Line
Lender will promptly make the Swing Line Advance available to the Borrower at
the Borrower’s account with the Administrative Agent or by wire transfer to an
account in the name of the Borrower specified by the Borrower in the applicable
Notice of Borrowing, as the Borrower may request.
     (e) Participations. Upon the date of the making of any Swing Line
Borrowing, the Swing Line Lender shall be deemed to have sold to each other
Lender and each other Lender shall have been deemed to have purchased from the
Swing Line Lender a participation in such Swing Line Loan in an amount equal to
the product of such Lender’s Pro Rata Share times the outstanding principal
balance of the Swing Line Loan at such date and such sale and purchase shall
otherwise be in accordance with the terms of this Agreement.
     Section 2.4 Revolving Advances.
     (a) Notice. Each Revolving Borrowing shall be made pursuant to a Notice of
Borrowing given not later than (i) 2:00 p.m. (Houston, Texas time) on the third
Business Day before the date of the proposed Revolving Borrowing, in the case of
a Eurodollar Advance or (ii) 2:00 p.m. (Houston, Texas time) on the Business Day
before the date of the proposed Revolving Borrowing, in the case of a Base Rate
Advance, by the Borrower to the Administrative Agent, which shall give to each
Lender prompt notice of such proposed Revolving Borrowing by telecopier or
telex. Each Notice of Borrowing shall be by facsimile or telex, confirmed
immediately by the Borrower with a hard copy (other than with respect to notice
sent by facsimile), specifying (i) the requested date of such Revolving
Borrowing, (ii) the Type and Class of Advances comprising such Revolving
Borrowing, (iii) the aggregate amount of such Revolving Borrowing, and (iv) if
such Revolving Borrowing is to be comprised of Eurodollar Advances, Interest
Period for each such Advance. In the case of a proposed Revolving Borrowing
comprised of Eurodollar Advances, the Administrative Agent shall promptly notify
each Lender of the applicable interest rate under Section 2.8(b). Each Lender
shall, before 12:00 noon (Houston, Texas time) on the date of such Revolving
Borrowing, make available for the account of its Applicable Lending Office to
the Administrative Agent at its address referred to in Schedule 9.8, or such
other location as the Administrative Agent may specify by notice to the Lenders,
in same day funds, such Lender’s Pro Rata Share of such Revolving Borrowing.
After the Administrative Agent’s receipt of such funds and upon fulfillment of
the applicable conditions set forth in Article 3, the Administrative Agent will
make such funds available to the Borrower at its account with the Administrative
Agent or by wire transfer to an account in the name of the Borrower specified by
the Borrower in the applicable Notice of Borrowing, as the Borrower may request;
provided that, the initial Revolving Borrowing on the Effective Date may be made
by wire transfer to accounts in the name of third parties specified by the
Borrower to the Administrative Agent, to the extent required in connection with
the consummation of the transactions contemplated hereby and the Wedge
Acquisition and the Competition Acquisition.

-34-



--------------------------------------------------------------------------------



 



     (b) Conversions and Continuations. In order to elect to Convert or continue
a Revolving Advance under this paragraph, the Borrower shall deliver an
irrevocable Notice of Conversion or Continuation to the Administrative Agent at
the Administrative Agent’s office no later than 2:00 p.m. (Houston, Texas time)
(i) one (1) Business Day before the date of the proposed conversion date in the
case of a Conversion to a Base Rate Advance and (ii) at least three (3) Business
Days in advance of the proposed Conversion or continuation date in the case of a
Conversion to, or a continuation of, a Eurodollar Advance. Each such Notice of
Conversion or Continuation shall be by telex or facsimile confirmed immediately
by the Borrower with a hard copy (other than with respect to notice sent by
facsimile), specifying (i) the requested Conversion or continuation date (which
shall be a Business Day), (ii) the amount, Type, and Class of the Advance to be
Converted or continued, (iii) whether a Conversion or continuation is requested
and, if a Conversion, into what Type of Advance, and (iv) in the case of a
Conversion to, or a continuation of, a Eurodollar Advance, the requested
Interest Period. Promptly after receipt of a Notice of Conversion or
Continuation under this paragraph, the Administrative Agent shall provide each
Lender with a copy thereof and, in the case of a Conversion to or a Continuation
of a Eurodollar Advance, notify each Lender of the applicable interest rate
under Section 2.8(b). The portion of Advances comprising part of the same
Borrowing that are converted to Advances of another Type shall constitute a new
Borrowing.
     (c) Certain Limitations. Notwithstanding anything in paragraphs (a) and
(b) above:
     (i) at no time shall there be more than nine (9) Interest Periods
applicable to outstanding Eurodollar Advances, and the minimum aggregate amount
of Eurodollar Advances with the same Interest Period shall be $1,000,000.00 and
a multiple of $500,000.00 in excess thereof;
     (ii) the Borrower may not select Eurodollar Advances for any Borrowing at
any time when an Event of Default has occurred and is continuing;
     (iii) if any Lender shall, at least one (1) Business Day before the date of
any requested Revolving Borrowing, notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or that any central bank or other governmental
authority asserts that it is unlawful, for such Lender or its Eurodollar Lending
Office to perform its obligations under this Agreement to make, fund or maintain
Eurodollar Advances,  (A) the obligation of such Lender to make such Eurodollar
Advance as part of the requested Borrowing or for any subsequent Borrowing shall
be suspended until such Lender shall notify the Borrower that the circumstances
causing such suspension no longer exist and such Lender’s portion of such
requested Borrowing or any subsequent Borrowing of Eurodollar Advances shall be
made in the form of a Base Rate Advance, and (B) such Lender agrees to use
commercially reasonable efforts (consistent with its internal policies and legal
and regulatory restrictions) to designate a different Eurodollar Lending Office
if the making of such designation would avoid the effect of this paragraph and
would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender;
     (iv) if the Administrative Agent is unable to determine the Eurodollar Rate
for Eurodollar Advances comprising any requested Revolving Borrowing, the right
of the

-35-



--------------------------------------------------------------------------------



 



Borrower to select Eurodollar Advances for such Borrowing or for any subsequent
Borrowing shall be suspended until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist, and each Advance comprising such Borrowing shall be a Base Rate
Advance;
     (v) if the Majority Lenders shall, at least one (1) Business Day before the
date of any requested Revolving Borrowing, notify the Administrative Agent that
the Eurodollar Rate for Eurodollar Advances comprising such Borrowing will not
adequately reflect the cost to such Lenders of making or funding their
respective Eurodollar Advances, as the case may be, for such Borrowing, the
right of the Borrower to select Eurodollar Advances for such Borrowing or for
any subsequent Borrowing shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist, and each Advance comprising such Borrowing shall be
a Base Rate Advance; and
     (vi) if the Borrower shall fail to select the duration or continuation of
any Interest Period for any Eurodollar Advances in accordance with the
provisions contained in the definition of Interest Period in Section 1.1 and
paragraph (b) above, the Administrative Agent will forthwith so notify the
Borrower and the Lenders and such Advances will be made available to the
Borrower on the date of such Borrowing as Eurodollar Advances with an Interest
Period duration of one month or, in the case of a continuation of existing
Eurodollar Advances, Convert into Base Rate Advances.
     (d) Notices Irrevocable. Each Notice of Borrowing and Notice of Conversion
or Continuation delivered by the Borrower hereunder shall be irrevocable and
binding on the Borrower.
     (e) Administrative Agent Reliance. Unless the Administrative Agent shall
have received notice from a Lender before the date of any Revolving Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s Pro Rata Share of any Borrowing, the Administrative Agent may assume
that such Lender has made its Pro Rata Share of such Borrowing available to the
Administrative Agent on the date of such Borrowing in accordance with Section
2.4(a), and the Administrative Agent may, in reliance upon such assumption, make
available to the Borrower on such date a corresponding amount. If and to the
extent that such Lender shall not have so made its Pro Rata Share of such
Revolving Borrowing available to the Administrative Agent, such Lender and the
Borrower severally agree to immediately repay to the Administrative Agent on
demand such corresponding amount, together with interest on such amount, for
each day from the date such amount is made available to the Borrower until the
date such amount is repaid to the Administrative Agent, at (i) in the case of
the Borrower, the interest rate applicable on such day to Advances comprising
such Borrowing and (ii) in the case of such Lender, the lesser of (A) the
Federal Funds Rate for such day and (B) the Maximum Rate. If such Lender shall
repay to the Administrative Agent such corresponding amount and interest as
provided above, such corresponding amount so repaid shall constitute such
Lender’s Advance as part of such Borrowing for purposes of this Agreement even
though not made on the same day as the other Advances comprising such Borrowing.

-36-



--------------------------------------------------------------------------------



 



     Section 2.5 Prepayments.
     (a) Right to Prepay. The Borrower shall have no right to prepay any
principal amount of any Advance except as provided in this Section 2.5.
     (b) Optional. The Borrower may elect at any time or from time to time to
prepay any of the Advances without penalty or premium except as set forth in
Section 2.10 by delivering a Notice of Payment to the Administrative Agent by
11:00 a.m. (Houston, Texas time) (i) in the case of Eurodollar Advances, at
least three (3) Business Days prior to the date of the proposed prepayment or
(ii) in case of Base Rate Advances, on the Business Day of the proposed
prepayment. If any such Notice of Payment is given, the Borrower shall prepay
Advances comprising part of the same Borrowing in whole or ratably in part in an
aggregate principal amount equal to the amount specified in such Notice of
Payment, together with accrued interest to the date of such prepayment on the
principal amount prepaid and amounts, if any, required to be paid pursuant to
Section 2.10 as a result of such prepayment being made on such date; provided
that (i) each optional partial prepayment of a Borrowing comprised of Eurodollar
Advances shall be in a minimum amount not less than $1,000,000.00 and in
multiple integrals of $500,000.00 in excess thereof, and (ii) each optional
partial prepayment of a Borrowing comprised of Base Rate Advances shall be in a
minimum amount not less than $500,000.00 and in multiple integrals of
$100,000.00 in excess thereof. Notwithstanding anything to the contrary
contained herein, Borrower may (subject to payment to the Lenders of any
applicable amounts under Section 2.10 hereof) rescind any Notice of Payment
under this Section 2.5(b) if such prepayment would have resulted from a
refinancing of this Agreement, which refinancing shall not be consummated or
shall otherwise be delayed.
     (c) Mandatory.
     (i) On any date that the sum of the Revolving Loan plus the Letter of
Credit Exposure plus the Swing Line Loan exceeds the Total Commitment then in
effect, the Borrower shall, within one (1) Business Day, to the extent of such
excess, first prepay to the Administrative Agent for the benefit of the Swing
Line Lender (and the other Lenders, as applicable) the outstanding principal
amount of the Swing Line Advances, second prepay to the Administrative Agent for
the benefit of the Lenders on a pro rata basis the outstanding principal amount
of the Revolving Advances and any unpaid amounts of the Letter of Credit
Obligations owed to the Lenders; and third make deposits into the Cash
Collateral Account to provide cash collateral in the amount of such excess for
the remaining Letter of Credit Exposure.
     (ii) Upon the occurrence of any Disposition or any Recovery Event in excess
of $10,000,000.00 (except (i) to the extent that a Reinvestment Notice shall be
delivered in respect of such Disposition or Recovery Event, (ii) Dispositions
described in clauses (a) through (h) and (j) and (k) of Section 6.8 or
(iii) with respect to cash receipts in the ordinary course of business of the
applicable recipient), then on the date of receipt by the Borrower or the
applicable Restricted Subsidiary of the Net Cash Proceeds related thereto, the
Advances shall immediately be prepaid by an amount equal to the amount of such
Net Cash Proceeds; provided that, notwithstanding the foregoing, on each
Reinvestment Prepayment Date the Advances shall be prepaid by an amount equal to
the

-37-



--------------------------------------------------------------------------------



 



Reinvestment Prepayment Amount with respect to the relevant Reinvestment Event.
For purposes of calculating the Net Cash Proceeds received from a Disposition or
from a Recovery Event, such proceeds shall be determined as of the date of the
applicable Disposition or Recovery Event, whether or not received on such date,
but no such amount shall be required to be applied to prepayment of the Advances
pursuant to this Section until received by the applicable Person. The provisions
of this Section do not constitute a consent to the consummation of any
Disposition not permitted by Section 6.8.
     (iii) The Borrower agrees to make a mandatory prepayment of the Advances by
an amount equal to 75% of the Debt Incurrence Proceeds that the Borrower or any
of its Restricted Subsidiaries receives from each Debt Incurrence after the
Effective Date within thirty (30) days after the date of each such Debt
Incurrence.
     (iv) The Borrower agrees to make a mandatory prepayment of the Advances by
an amount equal to 75% (or, so long as the Leverage Ratio is less than 1.75 to
1.00, 0%) of the Equity Issuance Proceeds that the Borrower or any of its
Restricted Subsidiaries receives from each Equity Issuance after the Effective
Date within thirty (30) days after the date of each such Equity Issuance.
     (d) Interest; Costs. Each prepayment pursuant to this Section 2.5 shall be
accompanied by accrued interest on the amount prepaid to the date of such
prepayment and amounts, if any, required to be paid pursuant to Section 2.10 as
a result of such prepayment being made on such date.
     (e) Application of Prepayments. Each mandatory prepayment of an Advance
required by Section 2.5(c) shall be applied first to repay the Swing Line
Advances until such time as the Swing Line Loan is repaid in full, second to
repay the Revolving Advances until the Revolving Loan is repaid in full, and
third to make deposits into the Cash Collateral Account to provide cash
collateral in the amount of such excess for the Letter of Credit Exposure.
     Section 2.6 Repayment.
     (a) Revolving Advances. The Borrower shall pay to the Administrative Agent
for the ratable benefit of each Lender the aggregate outstanding principal
amount of the Revolving Advances on the Maturity Date.
     (b) Swing Line Advances. Each outstanding Swing Line Advance made by the
Swing Line Lender shall be paid in full on the Maturity Date.
     Section 2.7 Fees.
     (a) Commitment Fees. The Borrower agrees to pay from the date of this
Agreement until the Maturity Date to the Administrative Agent for the account of
each Lender a Commitment Fee calculated by the Administrative Agent on the
average daily amount by which (i) such Lender’s Revolving Commitment exceeds
(ii) the sum of such Lender’s outstanding Revolving Advances plus such Lender’s
Pro Rata Share of the Letter of Credit Exposure at a rate per annum equal to the
Applicable Margin for Commitment Fees for such period. The Commitment Fee is due
quarterly in arrears on March 31, June 30, September 30, and December

-38-



--------------------------------------------------------------------------------



 



31 of each year commencing on June 30, 2008, and on the Maturity Date. For
purposes of this Section 2.7(a) only, amounts advanced under the Swing Line Note
shall not in any way reduce the amount of the unused Total Commitment.
     (b) Fees for Letters of Credit. The Borrower agrees to pay the following:
     (i) To the Administrative Agent for the pro rata benefit of the Lenders a
per annum letter of credit fee for Letters of Credit issued hereunder in an
amount equal to the greater of (A) the Applicable Margin for Eurodollar Advances
for such period multiplied by the average daily undrawn amount of all Letters of
Credit outstanding during such period or (B) $600.00. Such fees shall be due and
payable quarterly in arrears on March 31, June 30, September 30, and December 31
of each year, and on the Maturity Date.
     (ii) To the Issuing Lender, a fronting fee for each Letter of Credit (other
than the Existing Letters of Credit) equal to the greater of (A) .125% per annum
on the face amount of such Letter of Credit and (B) $600.00. Such fee shall be
due and payable in advance on the date of the issuance of the Letter of Credit,
and, in the case of an increase or extension only, on the date of such increase
or such extension.
(iii) To the Issuing Lender such other usual and customary fees associated with
any transfers, amendments, drawings, negotiations or reissuances of any Letters
of Credit. Such fees shall be due and payable as requested by the Issuing Lender
in accordance with the Issuing Lender’s then current fee policy.
The Borrower shall have no right to any refund of letter of credit fees
previously paid by the Borrower, including any refund claimed because the
Borrower cancels any Letter of Credit prior to its expiration date.
     (c) Fee Letter. The Borrower agrees to pay the fees as set forth in the Fee
Letter.
     Section 2.8 Interest.
     (a) Base Rate Advances. Each Base Rate Advance shall bear interest at the
Adjusted Base Rate in effect from time to time plus the Applicable Margin for
Base Rate Advances for such period. The Borrower shall pay to Administrative
Agent for the ratable benefit of each Lender all accrued but unpaid interest on
such Lender’s Base Rate Advances on each March 31, June 30, September 30, and
December 31 commencing on March 31, 2008, and on the Maturity Date. Each Swing
Line Advance shall bear interest at the Adjusted Base Rate in effect from time
to time plus the Applicable Margin for Base Rate Advances for such period.
     (b) Eurodollar Advances. Each Eurodollar Advance shall bear interest during
its Interest Period equal to at all times the Eurodollar Rate for such Interest
Period plus the Applicable Margin for Eurodollar Advances for such period. The
Borrower shall pay to the Administrative Agent, for the ratable account of each
Lender all accrued but unpaid interest on outstanding Eurodollar Advances on the
last day of the Interest Period therefor (provided that for Eurodollar Advances
with Interest Periods longer than three months, accrued but unpaid interest
shall also be due on each three month anniversary of the first day of such
Interest Period), on the date any Eurodollar Advance is repaid in full, and on
the Maturity Date.

-39-



--------------------------------------------------------------------------------



 



     (c) Additional Interest on Eurodollar Advances. The Borrower shall pay to
the Administrative Agent for the account of any applicable Lender, so long as
such Lender shall be required under regulations of the Federal Reserve Board
applicable to all Lenders regulated by the Federal Reserve Board to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities, additional interest on the unpaid principal amount of
each Eurodollar Advance of such Lender, from the date such requirement is
imposed until the earlier of (i) the date such requirement is no longer imposed
and (ii) the date on which such principal amount is paid in full, at an interest
rate per annum equal at all times to the remainder obtained by subtracting
(A) the Eurodollar Rate for the Interest Period for such Eurodollar Advance from
(B) the rate obtained by dividing such Eurodollar Rate by a percentage equal to
100% minus the Eurodollar Rate Reserve Percentage of such Lender for such
Interest Period, payable on each date on which interest is payable on such
Advance. Such additional interest payable hereunder to the Administrative Agent
for the account of any applicable Lender shall be determined in good faith by
such Lender and notified to the Administrative Agent and the Borrower at least
three (3) Business Days before each date on which such interest is payable (such
notice to include, in reasonable detail, the calculation of such additional
interest, which calculation shall be conclusive in the absence of manifest
error).
     (d) Default Rate. Notwithstanding the foregoing, at the Administrative
Agent’s or the Majority Lenders’ option with respect to Revolving Advances and
at the Swing Line Lender’s option with respect to Swing Line Advances, (i) if
any principal of or interest on any Advance or any fee or other amount payable
by any Credit Party hereunder is not paid when due, whether at stated maturity,
upon acceleration or otherwise (after giving effect to the grace period set
forth in Section 7.1(a)), such overdue amount shall bear interest, after as well
as before judgment, at a rate per annum equal to (A) in the case of overdue
principal of any Advance, 2% plus the rate otherwise applicable to such Advance
as provided in the preceding paragraphs of this Section 2.8 or (B) in the case
of any other amount, 2% plus the rate applicable to Base Rate Advances as
provided in paragraph (a) of this Section 2.8 and (ii) without duplication, if
an Event of Default under Section 7.1(g) has occurred and is continuing, each
Advance shall bear interest, after as well as before judgment, at a rate per
annum equal to 2% plus the rate otherwise applicable to such Advance as provided
in the preceding paragraphs of this Section 2.8.
     Section 2.9 Illegality. If any Lender shall notify the Borrower that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or that any central bank or other governmental
authority asserts that it is unlawful, for such Lender or its Applicable Lending
Office to perform its obligations under this Agreement or to make, maintain, or
fund any Eurodollar Advances of such Lender then outstanding hereunder, (a) the
Borrower shall, no later than 11:00 a.m. (Houston, Texas, time) (i) if not
prohibited by law, on the last day of the Interest Period for each outstanding
Eurodollar Advance or (ii) if required by such notice, on the second Business
Day following its receipt of such notice, prepay all of the Eurodollar Advances
of such Lender then outstanding, together with accrued interest on the principal
amount prepaid to the date of such prepayment and amounts, if any, required to
be paid pursuant to Section 2.10 as a result of such prepayment being made on
such date, (b) such Lender shall simultaneously make a Base Rate Advance to the
Borrower on such date in an amount equal to the aggregate principal amount of
the Eurodollar Advances prepaid to such Lender, and (c) the right of the
Borrower to select Eurodollar Advances from such Lender for any subsequent
Borrowing shall be suspended until such Lender shall notify the Borrower that
the circumstances

-40-



--------------------------------------------------------------------------------



 



causing such suspension no longer exist. Each Lender agrees to use commercially
reasonable efforts (consistent with its internal policies and legal and
regulatory restrictions) to designate a different Applicable Lending Office if
the making of such designation would avoid the effect of this paragraph and
would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.
     Section 2.10 Breakage Costs.
     (a) Funding Losses. In the case of any Revolving Borrowing which the
related Notice of Borrowing specifies is to be comprised of Eurodollar Advances,
the Borrower shall indemnify each Lender against any loss, out-of-pocket cost,
or expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article 3, including, without limitation, any
loss (excluding any loss of anticipated profits), cost, or expense incurred by
reason of the liquidation or redeployment of deposits or other funds acquired by
such Lender to fund the Eurodollar Advance to be made by such Lender as part of
such Borrowing when such Eurodollar Advance, as a result of such failure, is not
made on such date.
     (b) Prepayment Losses. If (i) any payment of principal of any Eurodollar
Advance is made other than on the last day of the Interest Period for such
Advance as a result of any prepayment, payment pursuant to Section 2.9, the
acceleration of the maturity of the Notes, or for any other reason or (ii) the
Borrower fails to make a principal or interest payment with respect to any
Eurodollar Advance on the date such payment is due and payable, the Borrower
shall, within ten (10) days of any written demand sent by the Administrative
Agent on behalf of a Lender to the Borrower, pay to the Administrative Agent for
the benefit of such Lender any amounts determined in good faith by such Lender
to be required to compensate such Lender for any additional losses,
out-of-pocket costs, or expenses which it may reasonably incur as a result of
such payment or nonpayment, including, without limitation, any loss (excluding
loss of anticipated profits), cost, or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender to
fund or maintain such Advance.
     Section 2.11 Increased Costs.
     (a) Eurodollar Advances. If, after the Effective Date, the adoption of any
applicable law, rule, or regulation, or any change in any applicable law, rule,
or regulation, or any change in the interpretation or administration thereof by
any governmental authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or compliance by financial
institutions generally, including a Lender (or its Applicable Lending Office)
with any request or directive (whether or not having the force of law) of any
such governmental authority, central bank, or comparable agency:
     (i) shall impose, modify, or deem applicable any reserve, special deposit,
assessment, or similar requirement (other than by way of imposition or increase
of reserve requirements included in the Eurodollar Rate Reserve Percentage)
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities or commitments of, financial institutions generally, including
such Lender (or its Applicable Lending Office), including the Commitment of such
Lender hereunder; or

-41-



--------------------------------------------------------------------------------



 



     (ii) shall impose on financial institutions generally, including such
Lender (or its Applicable Lending Office), or on the London interbank market any
other condition affecting this Agreement or its Notes or any of such extensions
of credit or liabilities or commitments;
and the result of any of the foregoing is to increase the cost to such Lender
(or its Applicable Lending Office) of making, Converting into, continuing, or
maintaining any Eurodollar Advances or to reduce any sum received or receivable
by such Lender (or its Applicable Lending Office) under this Agreement or its
Notes with respect to any Eurodollar Advances, then the Borrower shall pay to
such Lender within three (3) Business Days after written demand made by such
Lender such amount or amounts as such Lender determines in good faith to be
necessary to compensate such Lender for such increased cost or reduction.
     (b) Capital Adequacy. If, after the Effective Date, any Lender shall have
determined that the adoption of any applicable law, rule, or regulation
regarding capital adequacy or any change therein or in the interpretation or
administration thereof by any governmental authority, central bank, or
comparable agency charged with the interpretation or administration thereof, or
any request or directive regarding capital adequacy (whether or not having the
force of law) of any such governmental authority, central bank, or comparable
agency, has or would have the effect of reducing the rate of return on the
capital of financial institutions generally, including such Lender or any
corporation controlling such Lender, as a consequence of such Lender’s
obligations hereunder to a level below that which such Lender or such
corporation could have achieved but for such adoption, change, request, or
directive (taking into consideration its policies with respect to capital
adequacy), then from time to time within three (3) Business Days after written
demand by such Lender the Borrower shall pay to such Lender such additional
amount or amounts as such Lender determines in good faith to be necessary to
compensate such Lender for such reduction.
     (c) Mitigation. Each Lender shall promptly notify the Borrower and the
Administrative Agent of any event of which it has knowledge, occurring after the
Effective Date, which will entitle such Lender to compensation pursuant to
Section 2.8(c) or this Section 2.11 and will designate a different Applicable
Lending Office if such designation will avoid the need for, or reduce the amount
of, such compensation and will not, in the reasonable judgment of such Lender,
be otherwise disadvantageous to it. Any Lender claiming compensation under
Section 2.8(c) or this Section 2.11 shall furnish to the Borrower and the
Administrative Agent a statement setting forth, in reasonable detail, the
additional amount or amounts to be paid to it hereunder which shall be
determined by such Lender in good faith and which shall be conclusive in the
absence of manifest error. In determining such amount, such Lender may use any
reasonable averaging and attribution methods.
     (d) Borrower shall not be required to compensate any Lender pursuant to
Section 2.8(c) or this Section 2.11 for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender, as the case may
be, notified Borrower of such law, rule, change of law, interpretation or
regulation giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor; provided that, if such law,
rule, change of law, interpretation or regulation giving rise to such increased
costs or reductions is

-42-



--------------------------------------------------------------------------------



 



retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
     Section 2.12 Payments and Computations.
     (a) Payments. All payments of principal, interest, and other amounts to be
made by the Borrower under this Agreement and the other Credit Documents shall
be made to the Administrative Agent in Dollars and in immediately available
funds, without setoff, deduction, or counterclaim.
     (b) Payment Procedures. The Borrower shall make each payment under this
Agreement and under the Notes not later than 11:00 a.m. (Houston, Texas time) on
the day when due in Dollars to the Administrative Agent at the location referred
to on Schedule 9.8 (or such other location as the Administrative Agent shall
designate in writing to the Borrower) in same day funds. The Administrative
Agent will promptly thereafter, and in any event prior to the close of business
on the day any timely payment is made, cause to be distributed like funds
relating to the payment of principal, interest or fees ratably (other than
amounts payable solely to the Administrative Agent or a specific Lender pursuant
to Sections 2.8(c), 2.9, 2.10, 2.11, 2.13, and 9.2 but after taking into account
payments effected pursuant to Section 9.1) in accordance with each Lender’s Pro
Rata Share to the Lenders for the account of their respective Applicable Lending
Offices, and like funds relating to the payment of any other amount payable to
any Lender to such Lender for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement. Upon
receipt of other amounts due solely to the Administrative Agent, the Issuing
Lender, the Swing Line Lender, or a specific Lender, the Administrative Agent
shall distribute such amounts to the appropriate party to be applied in
accordance with the terms of this Agreement.
     (c) Non-Business Day Payments. Whenever any payment shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided that if such extension would cause payment of interest on or principal
of Eurodollar Advances to be made in the next following calendar month, such
payment shall be made on the preceding Business Day.
     (d) Computations. All computations of interest and fees shall be made by
the Administrative Agent on the basis of a year of 365/366 days for Base Rate
Advances and a year of 360 days for all other interest and fees, in each case
for the actual number of days (including the first day, but excluding the last
day) occurring in the period for which such interest or fees are payable. Each
determination by the Administrative Agent of an amount of interest or fees shall
be conclusive and binding for all purposes, absent manifest error.
     (e) Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances made by it in excess of its ratable
share of payments on account of the Advances or Letter of Credit Obligations
obtained by the Lenders, such Lender shall notify the other Lenders and
forthwith purchase from the other Lenders such participations in the Advances
made by it or the Letter of Credit Obligations held by it as shall be necessary
to cause such purchasing Lender

-43-



--------------------------------------------------------------------------------



 



to share the excess payment ratably with the other Lenders; provided that if all
or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from the other Lenders shall be rescinded and
each such Lender shall repay to the purchasing Lender the purchase price to the
extent of such Lender’s ratable share, but without interest. The Borrower agrees
that any Lender so purchasing a participation from another Lender pursuant to
this Section 2.12(e) may, to the fullest extent permitted by law, exercise all
its rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.
     Section 2.13 Taxes.
     (a) No Deduction for Certain Taxes. Any and all payments by the Borrower
under any of the Credit Documents to the Administrative Agent, the Issuing
Lender, the Swing Line Lender or a Lender shall be made, in accordance with
Section 2.12, free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges, or withholdings, and all
liabilities with respect thereto, excluding, in the case of the Administrative
Agent, the Issuing Lender, the Swing Line Lender or a Lender, Taxes; provided
that, with respect to an additional interest in Advances acquired by a Lender as
an assignee, such Lender shall be entitled to receive additional amounts from
the Borrower pursuant to this Section 2.13 with respect to such additional
interest only to the extent that the assignor was entitled, at the time of such
assignment, to receive additional amounts from the Borrower pursuant to this
Section 2.13. Except as provided in Section 2.13(f), if the Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable to the
Administrative Agent, the Issuing Lender, the Swing Line Lender or any Lender,
(i) the sum payable shall be increased as may be necessary so that, after making
all required deductions (including deductions applicable to additional sums
payable under this Section 2.13), such Lender receives an amount equal to the
sum it would have received had no such deductions been made; (ii) the Borrower
shall make such deductions; and (iii) the Borrower shall pay the full amount
deducted to the relevant Governmental Authority or other authority in accordance
with applicable law.
     (b) Other Taxes. In addition, except as provided in Section 2.13(f), the
Borrower agrees to pay any present or future stamp or documentary taxes or any
other excise or property taxes, charges, or similar levies which arise from any
payment made under any Credit Document or from the execution, delivery, or
registration of, or otherwise with respect to, this Agreement, the Notes, or the
other Credit Documents (hereinafter referred to as “Other Taxes”).
     (c) Indemnification. EXCEPT AS PROVIDED IN SECTION 2.13(F), THE BORROWER
SHALL INDEMNIFY EACH LENDER, THE ISSUING LENDER, THE SWING LINE LENDER AND THE
ADMINISTRATIVE AGENT, WITHIN TEN (10) DAYS AFTER WRITTEN DEMAND THEREFOR, FOR
THE FULL AMOUNT OF TAXES OR OTHER TAXES (INCLUDING, WITHOUT LIMITATION, ANY
TAXES OR OTHER TAXES IMPOSED ON AMOUNTS PAYABLE UNDER THIS SECTION 2.13) PAID BY
SUCH LENDER, THE ISSUING LENDER, THE SWING LINE LENDER OR THE ADMINISTRATIVE
AGENT (AS THE CASE MAY BE) AND ANY LIABILITY (INCLUDING INTEREST AND EXPENSES)
ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH TAXES OR OTHER
TAXES WERE CORRECTLY OR LEGALLY ASSERTED.

-44-



--------------------------------------------------------------------------------



 



     (d) Evidence of Tax Payments. As soon as practicable after any payment of
Taxes or Other Taxes by the Borrower to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent a copy of any receipt issued by such
Governmental Authority evidencing such payment.
     (e) Foreign Lender Withholding Exemption. Each Lender that is not
incorporated under the laws of the United States of America or a state thereof
and that is entitled to an exemption from United States withholding tax with
respect to payments under this Agreement under applicable law or any treaty to
which the United States is a party shall deliver to the Borrower (with a copy to
the Administrative Agent), at the time or times prescribed by applicable law,
such properly completed and executed documentation (including Internal Revenue
Service Forms W-8BEN or W-8ECI) prescribed by applicable law or reasonably
requested by the Borrower as will permit such payments to be made without
withholding. In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Each Lender shall
promptly notify the Borrower and the Administrative Agent of any change in
circumstances which would modify or render invalid any such claimed exemption or
reduction.
Without limiting the generality of the foregoing, any Lender that is not
incorporated under the laws of the United States of America or a state thereof
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI;
     (iii) in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or
     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

-45-



--------------------------------------------------------------------------------



 



     (f) Failure to Provide Forms. For any period with respect to which a Lender
has failed to provide the Borrower or the Administrative Agent with the
appropriate forms referred to in this Section 2.13 (unless such failure is due
to a change in treaty, law or regulation occurring after the date on which such
Lender becomes a Lender hereunder), such Lender shall not be entitled to
indemnification or payment under Section 2.13(a), (b), or (c) with respect to
Taxes imposed by the United States; provided that if a Lender, that is otherwise
exempt from or subject to a reduced rate of withholding tax, becomes subject to
Taxes because of its failure to deliver a form required hereunder, the Borrower
shall take such steps as such Lender shall reasonably request, and at the
expenses of such Lender, to assist such Lender to recover such Taxes.
     (g) Mitigation. Each Lender shall use reasonable efforts (consistent with
its internal policies and legal and regulatory restrictions) to select a
jurisdiction for its Applicable Lending Office or change the jurisdiction of its
Applicable Lending Office, as the case may be, so as to avoid the imposition of
any Taxes or Other Taxes or to eliminate or reduce the payment of any additional
sums under this Section 2.13; provided, that no such selection or change of
jurisdiction for its Applicable Lending Office shall be made if, in the
reasonable judgment of such Lender, such selection or change would be
disadvantageous to such Lender.
     (h) Tax Credits and Refunds. If the Administrative Agent, the Issuing
Lender, the Swing Line Lender or a Lender has determined that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional sums pursuant
to this Section 2.13, or if the Administrative Agent, the Issuing Lender, the
Swing Line Lender or a Lender has determined that it has received a credit from
any Governmental Authority to which the Administrative Agent, the Issuing
Lender, the Swing Line Lender or such Lender would not be entitled but for the
payment by the Borrower of Taxes, Other Taxes or additional sums pursuant to
this Section 2.13, it shall promptly pay over the amount of such refund or
credit to the Borrower (but only to the extent of indemnity payments made, or
additional sums paid, by the Borrower under this Section 2.13 with respect to
the Taxes or Other Taxes giving rise to such refund or credit), net of all
out-of-pocket expenses of the Administrative Agent, the Issuing Lender, the
Swing Line Lender or such Lender and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund or
credit); provided, that the Borrower, upon the request of the Administrative
Agent, the Issuing Lender, the Swing Line Lender or such Lender, agrees to repay
the amount paid over to the Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent, the Issuing Lender, the Swing Line Lender or such Lender in the event and
to the extent that the Administrative Agent, the Issuing Lender, the Swing Line
Lender or such Lender is required to repay such refund or credit to such
Governmental Authority.
     (i) Payment. If the Administrative Agent, the Issuing Lender, the Swing
Line Lender or any Lender becomes entitled to receive payment of Taxes, Other
Taxes or additional sums pursuant to this Section 2.13, it shall give notice and
demand thereof to the Borrower, and the Borrower (unless the Administrative
Agent, the Issuing Lender, the Swing Line Lender or Lender shall withdraw such
notice and demand or the Borrower is not obligated to pay such amounts) shall
pay such Taxes, Other Taxes or additional sums within thirty (30) days after the
Borrower’s receipt of such notice and demand; provided that the Borrower shall
not be required to indemnify or reimburse the Administrative Agent, the Issuing
Lender, the Swing Line Lender

-46-



--------------------------------------------------------------------------------



 



or a Lender pursuant to this Section 2.13 for any Taxes, Other Taxes or
additional sums imposed or asserted more than 180 days prior to the date that
such party notifies the Borrower of the Taxes, Other Taxes or additional sums
imposed or asserted and of such party’s intention to claim compensation
therefor; provided further that, if the Taxes, Other Taxes or additional sums
imposed or asserted giving rise to such claims are retroactive, then the 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof (to the extent that such period of retroactive effect is not
already included in such 180-day period).
     Section 2.14 Replacement of Lenders. If the Borrower is required pursuant
to Section 2.8(c), 2.11 or 2.13 to make any additional payment to any Lender or
if any Lender’s obligation to make or continue, or to convert Base Rate Advances
into, Eurodollar Advances shall be suspended pursuant to 2.4(c)(iii) or 2.9 (any
Lender so affected, an “Affected Lender”), or if in connection with any proposed
amendment, modification, termination, waiver or consent with respect to any of
the provisions of this Agreement or any other Credit Document as contemplated by
Section 9.3, the consent of Majority Lenders shall have been obtained but the
consent of each Lender, or each Lender affected thereby, is required with
respect thereto but has not been obtained (each a “Non-Consenting Lender”) or if
any Lender is a Defaulting Lender hereunder, the Borrower may elect to replace
any such Affected Lender, Non-Consenting Lender or Defaulting Lender as a Lender
party to this Agreement, provided that (a) such replacement shall be at the
Borrower’s sole expense and effort, including the payment of the processing fee
referenced in Section 9.7(a); (b) concurrently with such replacement, another
bank or other entity (which entity shall be an Eligible Assignee), as of such
date, shall agree to purchase for cash the Advances and other Obligations due to
such Lender pursuant to an Assignment and Acceptance and to become a Lender for
all purposes under this Agreement and to assume all obligations of such Lender
(which as to the assigning Lender shall be terminated as of such date) and to
comply with the requirements of Section 9.7 applicable to assignments; and
(c) concurrently with such replacement, the Borrower shall pay to such Lender in
same day funds on the day of such replacement all interest, fees and other
amounts then accrued but unpaid to such Lender by the Borrower hereunder to and
including the date of termination, including without limitation payments due to
such Lender under Sections 2.8(c), 2.11 and 2.13. A Lender shall not be required
to make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or Issuing Lender, as applicable, or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
ARTICLE 3
CONDITIONS OF LENDING
     Section 3.1 Conditions Precedent to Initial Borrowings and the Initial
Letter of Credit. The obligations of each Lender to make the initial Revolving
Advance and for the Issuing Lender to issue an initial Letter of Credit, if any,
and the Existing Letters of Credit deemed issued on the Effective Date and the
obligation of the Swing Line Lender to make the initial Swing Line Advance shall
be subject to the conditions precedent that:
     (a) Documentation. The Administrative Agent shall have received the
following, duly executed by all the parties thereto, each in form and substance
satisfactory to the Administrative Agent:

-47-



--------------------------------------------------------------------------------



 



     (i) this Agreement and all attached Exhibits and Schedules;
     (ii) the Revolving Notes and the Swing Line Note, if requested by the
applicable Lender;
     (iii) the Guaranty executed by each Guarantor;
     (iv) the Security Agreement executed by each Credit Party, together with
appropriate UCC-1 financing statements for filing with the appropriate
authorities and, except as otherwise provided in Section 5.8, any other
documents, agreements, or instruments necessary to create an Acceptable Security
Interest that is superior to all other Liens (other than Permitted Liens) in the
Collateral described in the Security Agreement;
     (v) the Pledge Agreement executed by each Credit Party that owns Equity
Interests in another Person (other than Global Holdings and its Subsidiaries),
pledging all of such Credit Party’s Equity Interests in such Persons, together
with stock powers executed in blank, UCC-1 financing statements, and any other
documents, agreements, or instruments necessary to create an Acceptable Security
Interest that is superior to all other Liens (other than Excepted Liens) in the
Collateral described in the Pledge Agreement;
     (vi) certificates of insurance issued by the applicable insurance carriers
covering the Borrower’s and its Restricted Subsidiaries Properties, for such
amounts and covering such risks that are contemplated by Section 5.3;
     (vii) a certificate from a Responsible Officer of the Borrower dated as of
the Effective Date stating that as of such date (A) all representations and
warranties of the Borrower set forth in this Agreement are true and correct and
(B) no Default has occurred and is continuing;
     (viii) a certificate from a Financial Officer of the Borrower certifying
that, before and after giving effect to the Borrowings contemplated hereunder
and the Wedge Acquisition, the Borrower and each of its Restricted Subsidiaries,
taken as a whole, are Solvent (assuming with respect to each Guarantor, that the
fraudulent conveyance savings language and the contribution provisions contained
in the Guaranty will be given full effect).
     (ix) a secretary’s certificate from Borrower and each Guarantor certifying
such Person’s (A) officers’ incumbency, (B) authorizing resolutions,
(C) Organization Documents, and (D) governmental approvals, if any, with respect
to the Credit Documents to which such Person is a party;
     (x) certificates of good standing for the Borrower and each Guarantor in
each state in which such Person is organized or qualified to do business, which
certificate shall be dated a date not sooner than thirty (30) days prior to the
Effective Date;

-48-



--------------------------------------------------------------------------------



 



     (xi) a legal opinion of Fulbright & Jaworski, L.L.P. counsel to the Credit
Parties;
     (xii) copies of each of the Wedge Acquisition Documents certified as of the
Effective Date by a Responsible Officer of the Borrower (A) as being true and
correct copies of such documents as of the Effective Date, (B) as being in full
force and effect and (C) that no material term or condition thereof shall have
been amended, modified or waived after the execution thereof in any respect
materially adverse to the Administrative Agent or the Lenders without the prior
written consent of the Administrative Agent;
     (xiii) a Notice of Borrowing and/or Letter of Credit Application, as
applicable, with respect to the initial Advance or initial Letter of Credit
hereunder; and
     (xiv) such other documents, governmental certificates, agreements, and lien
searches as the Administrative Agent or any Lender may reasonably request.
     (b) Consents; Authorization; Conflicts. The Borrower and its Restricted
Subsidiaries shall have received any consents, licenses and approvals necessary
in connection with the execution, delivery, performance, validity and
enforceability of this Agreement and the other Credit Documents and the Wedge
Acquisition, and such approvals shall be in full force and effect, and all
applicable waiting periods shall have expired without any action being taken or
threatened by any competent authority which would restrain, prevent or otherwise
impose adverse conditions on this Agreement and the actions contemplated hereby
or the Wedge Acquisition.
     (c) Representations and Warranties. The representations and warranties
contained in Article 4 and in each other Credit Document shall be true and
correct on and as of the Effective Date both before and after giving effect to
the initial Borrowings or issuance of Letters of Credit and to the application
of the proceeds from such Borrowing, as though made on and as of such date
except to the extent such representations and warranties relate to a specific
earlier date, in which case, such representations and warranties shall be true
and correct as of such earlier date.
     (d) Payment of Fees. The Borrower shall have paid the fees and expenses
required to be paid as of the Effective Date by Sections 2.7(c) and 9.1 or any
other provision of a Credit Document.
     (e) Other Proceedings. No action, suit, investigation or other proceeding
(including, without limitation, the enactment or promulgation of a statute or
rule) by or before any arbitrator or any Governmental Authority shall be pending
or, to the knowledge of the Borrower, threatened, and no preliminary or
permanent injunction or order by a state or federal court shall have been
entered (i) in connection with this Agreement or any transaction contemplated
hereby or the Wedge Acquisition or (ii) which, in any case, in the judgment of
the Administrative Agent, could reasonably be expected to result in a Material
Adverse Change.
     (f) Material Adverse Change. No event or circumstance that could reasonably
be expected to result in a material adverse change in the business, condition
(financial or otherwise), or results of operations of (i) the Borrower and its
Restricted Subsidiaries, taken as a whole, shall

-49-



--------------------------------------------------------------------------------



 



have occurred since September 30, 2007 or (ii) the Wedge Entities, taken as a
whole, shall have occurred since December 31, 2006.
     (g) Appraisals. The Administrative Agent shall have received a written
appraisal in form and substance satisfactory to the Administrative Agent
reflecting an aggregate orderly liquidation value greater than $500,000,000 for
all fixed assets of the Borrower and its Restricted Subsidiaries which
constitute Collateral.
     (h) Financial Statements. The Administrative Agent shall have received
(i) the audited annual financial statements for the Borrower and its Restricted
Subsidiaries (other than the Wedge Entities) dated as of December 31, 2007,
(ii) the audited annual financial statements for the Wedge Entities (including
the measurement and control unit) dated as of December 31, 2006, (iii) the
unaudited monthly financial statements for the Wedge Entities (including the
measurement and control unit) dated as of September 30, 2007, (iv) the unaudited
monthly financial statements for the Wedge Entities (excluding the measurement
and control unit) dated as of January 31, 2008 and (v) a report in form and
substance reasonably satisfactory to the Administrative Agent detailing accounts
receivable and accounts payable agings for the Borrower and its Restricted
Subsidiaries and the Wedge Entities.
     (i) Existing Credit Agreements. The Administrative Agent shall have
received evidence that the Existing Credit Agreements have been or concurrently
with the Effective Date are being terminated and all Liens securing obligations
under the Existing Credit Agreements have been or concurrently with the
Effective Date are being released.
     (j) Consummation of the Wedge Acquisition. The Administrative Agent shall
have received evidence satisfactory to the Administrative Agent confirming that
the Wedge Acquisition shall have been consummated or shall substantially
contemporaneously with the initial Revolving Advance be consummated.
     (k) Security Documents. The Administrative Agent shall have received all
evidence required by the Administrative Agent in its reasonable discretion
necessary to determine that arrangements have been made for the Administrative
Agent to have an Acceptable Security Interest that is superior to all other
Liens (other than Permitted Liens) in the Collateral (except as otherwise
provided in Section 5.8), including, without limitation, (i) the delivery to the
Administrative Agent of such financing statements under the Uniform Commercial
Code for filing in such jurisdictions as the Administrative Agent may require,
(ii) lien, tax and judgment searches conducted on the Credit Parties reflecting
no Liens other than Permitted Liens against any of the Collateral as to which
perfection of a Lien is accomplished by the filing of a financing statement and
(iii) lien releases with respect to any Collateral (including Collateral owned
by the Wedge Entities) currently subject to a Lien other than Permitted Liens.
     Section 3.2 Conditions Precedent to Each Borrowing and to Each Issuance,
Extension or Renewal of a Letter of Credit. The obligation of each Lender to
make an Advance on the occasion of each Borrowing (including the initial
Borrowing) and the obligation of the Issuing Lender to issue, renew or extend a
Letter of Credit (including without limitation, the Existing Letters of Credit
deemed issued on the Effective Date) shall be subject to the further conditions
precedent that on the date of such Borrowing or such issuance, renewal or
extension:

-50-



--------------------------------------------------------------------------------



 



     (a) Representations and Warranties. As of the date of the making of any
Advance or the issuance, renewal or extension of any Letter of Credit, the
representations and warranties made by any Credit Party contained in the Credit
Documents shall be true and correct in all material respects on such date,
except that any representation and warranty which by its terms is made as of a
specified date shall be required to be true and correct in all material respects
only as of such specified date and each request for the making of any Advance or
issuance, renewal or extension of any Letter of Credit and the making of such
Advance or the issuance, renewal or extension of such Letter of Credit shall be
deemed to be a reaffirmation of such representations and warranties.
     (b) Default. As of the date of the making of any Advance or the issuance,
renewal or extension of any Letter of Credit, there shall exist no Default, and
the making of the Advance or the issuance, renewal or extension of any Letter of
Credit, as applicable, would not cause a Default.
     Section 3.3 Determinations Under Sections 3.1 and 3.2. For purposes of
determining compliance with the conditions specified in Sections 3.1 and 3.2,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Administrative Agent responsible for the transactions contemplated by the
Credit Documents shall have received written notice from such Lender prior to
the Borrowings hereunder specifying its objection thereto and such Lender shall
not have made available to the Administrative Agent such Lender’s ratable
portion of such Borrowings.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants as follows:
     Section 4.1 Organization. The Borrower and each Restricted Subsidiary is
duly and validly organized and existing and in good standing under the laws of
its jurisdiction of incorporation or formation and is authorized to do business
and is in good standing in all jurisdictions in which such qualifications or
authorizations are necessary except to the extent the failure to be so
authorized or, in the case of Borrower’s Restricted Subsidiaries, to be in good
standing could not reasonably be expected to result in a Material Adverse
Change. As of the Effective Date, the Borrower and each Restricted Subsidiary’s
type of organization and jurisdiction of incorporation or formation are set
forth on Schedule 4.1.
     Section 4.2 Authorization. The execution, delivery, and performance by each
Credit Party of each Credit Document to which such Credit Party is a party and
the consummation of the transactions contemplated thereby and the consummation
of the Wedge Acquisition (a) are within such Credit Party’s corporate,
partnership or limited liability company powers, (b) have been duly authorized
by all necessary corporate, limited liability company or partnership action,
(c) do not contravene any Organization Document binding on or affecting such
Credit Party, (d) do not contravene any law or any contractual restriction
binding on or affecting such Credit Party, (e) do not result in or require the
creation or imposition of any Lien prohibited by this

-51-



--------------------------------------------------------------------------------



 



Agreement, and (f) do not require any authorization or approval or other action
by, or any notice or filing with, any Governmental Authority, except, in the
case of clauses (d) and (f), to the extent such contravention or the failure to
obtain authorization, approval or notice or take other action could not
reasonably be expected to have a Material Adverse Change.
     Section 4.3 Enforceability. The Credit Documents have each been duly
executed and delivered by each Credit Party that is a party thereto and each
Credit Document constitutes the legal, valid, and binding obligation of each
Credit Party that is a party thereto, enforceable in accordance with its terms,
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws at the time in effect affecting the rights of
creditors generally and to the effect of general principles of equity whether
applied by a court of law or equity.
     Section 4.4 Financial Condition.
     (a) The audited annual financial statements for the Borrower and its
Restricted Subsidiaries (other than the Wedge Entities) dated as of December 31,
2007 and the unaudited quarterly financial statements for the Wedge Entities
dated as of September 30, 2007 delivered pursuant to Section 3.1(h) are true and
correct in all material respects and present fairly in all material respects the
consolidated financial condition of the Borrower and its Restricted Subsidiaries
(other than the Wedge Entities) or the Wedge Entities, respectively, as of the
respective dates thereof except as otherwise expressly noted therein, and in the
case of the unaudited quarterly financial statements mentioned above, subject to
the absence of footnotes and to normal year-end adjustments. As of the date of
the aforementioned financial statements, there were no material contingent
obligations, material unaccrued liabilities for taxes, material unusual forward
or long-term commitments, or material unrealized or anticipated losses of the
applicable Persons, except as disclosed therein or in writing to the
Administrative Agent prior to the Effective Date and adequate reserves for such
items have been made in accordance with GAAP.
     (b) Since December 31, 2007, no Material Adverse Change has occurred with
respect to the Borrower and its Restricted Subsidiaries (other than the Wedge
Entities). Since September 30, 2007, no Material Adverse Change has occurred
with respect to the Wedge Entities.
     Section 4.5 Ownership and Liens; Real Property. The Borrower and each
Restricted Subsidiary (a) has good and marketable title to, or a valid leasehold
interest in, all real Property, and good title to all personal Property, in each
case necessary for its business, including as of the Effective Date the Property
reflected in the financial statements referred to in Section 4.4(a), and
(b) none of the Property owned or leased by any such Person is subject to any
Lien except for minor defects in title that do not materially interfere with its
ability to conduct its business or to utilize such assets for their intended
purpose and Permitted Liens.
     Section 4.6 True and Complete Disclosure. All written factual information
(whether delivered before or after the date of this Agreement) prepared by or on
behalf of the Borrower and the Subsidiaries and furnished to the Administrative
Agent and the Lenders for purposes of or in connection with this Agreement, any
other Credit Document or any transaction contemplated hereby or thereby is true
and accurate in all material respects on the date as of

-52-



--------------------------------------------------------------------------------



 



which such information is dated or certified and not incomplete by omitting to
state any material fact necessary to make such information (taken as a whole)
not materially misleading at such time; provided that with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time of preparation; it being understood that such projections may vary from
actual results and that such variances may be material. There is no fact known
to any Responsible Officer of the Borrower or any Subsidiary on the date of this
Agreement that has not been disclosed to the Administrative Agent that could
reasonably be expected to result in a Material Adverse Change.
     Section 4.7 Litigation. There are no actions, suits, or proceedings pending
or, to Borrower’s knowledge, threatened against the Borrower or any Restricted
Subsidiary, at law, in equity, or in admiralty, or by or before any Governmental
Authority, which (a) could reasonably be expected to result in a Material
Adverse Change or (b) purports to affect the legality, validity, binding effect
or enforceability of this Agreement, any Note, any other Credit Document, the
Wedge Acquisition or the Wedge Acquisition Documents. Additionally, except as
disclosed in writing to the Administrative Agent and the Lenders, there is no
pending or, to the Borrower’s knowledge, threatened action or proceeding
instituted against any of the Borrower or any Restricted Subsidiary which seeks
to adjudicate any of the Borrower or any Restricted Subsidiary as bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or for any substantial part of its
Property; provided that this Section 4.7 does not apply with respect to
Environmental Claims.
     Section 4.8 Compliance with Agreements. Neither the Borrower nor any
Restricted Subsidiary is a party to any indenture, loan or credit agreement or
any lease or any other type of agreement or instrument or subject to any charter
or corporate restriction or provision of applicable law or governmental
regulation the performance of or compliance with which could reasonably be
expected to cause a Material Adverse Change. Neither the Borrower nor any
Restricted Subsidiary is in default, or has received a notice of default, under
or with respect to any contract, agreement, lease or any other type of agreement
or instrument to which the Borrower or such Restricted Subsidiary is a party
that could reasonably be expected to have a Material Adverse Change.
     Section 4.9 Pension Plans. (a) All Plans are in compliance in all material
respects with all applicable provisions of ERISA, (b) no Termination Event has
occurred with respect to any Plan that would result in an Event of Default under
Section 7.1(i), and each Plan has complied with and been administered in all
material respects in accordance with applicable provisions of ERISA and the
Code, (c) no “accumulated funding deficiency” (as defined in Section 302 of
ERISA) has occurred with respect to any Plan and there has been no excise tax
imposed upon the Borrower or any Restricted Subsidiary under Section 4971 of the
Code, (d) to the knowledge of Borrower, no Reportable Event has occurred with
respect to any Multiemployer Plan, and each Multiemployer Plan has complied with
and been administered in accordance with applicable provisions of ERISA and the
Code, (e) the present value of all benefits vested under each Plan (based on the
assumptions used to fund such Plan) did not, as of

-53-



--------------------------------------------------------------------------------



 



the last annual valuation date applicable thereto, exceed the value of the
assets of such Plan allocable to such vested benefits, (f) neither the Borrower
nor any member of the Controlled Group has had a complete or partial withdrawal
from any Multiemployer Plan for which there is any unsatisfied withdrawal
liability, and (g) as of the most recent valuation date applicable thereto,
neither the Borrower nor any member of the Controlled Group would become subject
to any liability under ERISA if the Borrower or any member of the Controlled
Group has received notice that any Multiemployer Plan is insolvent or in
reorganization, except with respect to clauses (c) through (g), as could not
reasonably be expected to result in a Material Adverse Change. Based upon GAAP
existing as of the date of this Agreement and current factual circumstances, the
Borrower has no reason to believe that the annual cost during the term of this
Agreement to the Borrower or any member of the Controlled Group for
post-retirement benefits to be provided to the current and former employees of
the Borrower or any member of the Controlled Group under Plans that are welfare
benefit plans (as defined in Section 3(1) of ERISA) could reasonably be expected
to result in a Material Adverse Change.
     Section 4.10 Environmental Condition.
     (a) Permits, Etc. Except as set forth on Schedule 4.10, the Borrower and
the Restricted Subsidiaries (i) have obtained all material Environmental Permits
necessary for the ownership and operation of their respective Properties and the
conduct of their respective businesses; (ii) for the past five years have been
and are currently in material compliance with all terms and conditions of such
Environmental Permits and with all other material requirements of applicable
Environmental Laws; (iii) have not received written notice of any material
violation or alleged material violation of any Environmental Law or
Environmental Permit; and (iv) are not subject to any material actual or
contingent Environmental Claim.
     (b) Certain Liabilities. Except as set forth on Schedule 4.10, none of the
present or, to the Borrower’s knowledge, previously owned or operated Property
of the Borrower or the Restricted Subsidiaries or, to the Borrower’s knowledge,
of any of their respective former Subsidiaries, wherever located, (i) has been
placed on or proposed to be placed on the National Priorities List, the
Comprehensive Environmental Response Compensation Liability Information System
list, or their state or local analogs; (ii) is currently subject to an
investigation or remediation, cleanup, closure, restoration, reclamation, or
other response activity under any Environmental Laws that could be material;
(iii) is subject to a Lien, arising under or in connection with any
Environmental Laws, that attaches to any revenues or to any Property owned or
operated by the Borrower or any Restricted Subsidiary, wherever located; or
(iv) has been subject to a Release of Hazardous Substances or Hazardous Wastes
from present or past operations for which a Response is currently required under
Environmental Law that could be material.
     (c) Certain Actions. Except as set forth on Schedule 4.10, without limiting
the foregoing, (i) all necessary material notices have been properly filed, and,
except as would not result in a Material Adverse Change, no further action is
required under current applicable Environmental Law as to each Response or other
restoration or remedial project undertaken by the Borrower, any Restricted
Subsidiary or any of their respective former Subsidiaries on any of their
presently or formerly owned or operated Property and (ii) the present and, to
the Borrower’s knowledge, future liability, if any, of the Borrower or of any
Restricted Subsidiary which could

-54-



--------------------------------------------------------------------------------



 



reasonably be expected to arise in connection with requirements under
Environmental Laws could not reasonably be expected to result in a Material
Adverse Change.
     Section 4.11 Subsidiaries. The Borrower has no Subsidiaries other than
those listed on Schedule 4.11 as of the Effective Date. Each Material Subsidiary
of the Borrower (including any such Material Subsidiary formed or acquired
subsequent to the Effective Date) has complied with the requirements of
Section 5.6.
     Section 4.12 Investment Company Act. Neither the Borrower nor any
Restricted Subsidiary is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended. Neither the Borrower nor any Restricted Subsidiary is subject to
regulation under any Federal or state statute, regulation or other Legal
Requirement which limits its ability to incur Debt.
     Section 4.13 Taxes. (a) Proper and accurate (in all material respects),
Federal and material state, local and foreign tax returns, reports and
statements required to be filed (after giving effect to any extension granted in
the time for filing) by the Borrower, any Restricted Subsidiary, or any member
of the Tax Group have been filed with the appropriate Governmental Authorities,
and (b) all taxes and other impositions due and payable have been timely paid
prior to the date on which any fine, penalty, interest, late charge or loss may
be added thereto for non-payment thereof except (i) taxes that are being
contested in good faith and by appropriate proceedings or (ii) to the extent
that the failure to do so could not be reasonably expected to result in a
Material Adverse Change. Proper and accurate amounts have been withheld by the
Borrower and all other members of the Tax Group from their employees for all
periods to comply in all material respects with the tax, social security and
unemployment withholding provisions of applicable federal, state, local and
foreign law.
     Section 4.14 Permits, Licenses, etc. The Borrower and each Restricted
Subsidiary possesses all permits, licenses, patents, patent rights or licenses,
trademarks, trademark rights, trade names rights, and copyrights which are
material to the conduct of its business. The Borrower and each Restricted
Subsidiary manages and operates its business in accordance with all applicable
Legal Requirements except to the extent the failure to comply therewith could
not reasonably be expected to have a Material Adverse Change.
     Section 4.15 Use of Proceeds. The proceeds of the Advances will be used by
the Borrower for the purposes described in Section 6.6. The Borrower is not
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U). No proceeds of any
Advance will be used to purchase or carry any margin stock in violation of
Regulation T, U or X.
     Section 4.16 Condition of Property; Casualties. The material Properties
used or to be used in the continuing operations of the Borrower and the
Restricted Subsidiaries, are in good working order and condition, normal wear
and tear and casualty and condemnation excepted.
     Section 4.17 Insurance. The Borrower and each Restricted Subsidiary carries
insurance with reputable insurers in respect of their respective Properties, in
such amounts and against such risks as is customarily maintained by other
Persons of similar size engaged in similar businesses

-55-



--------------------------------------------------------------------------------



 



or, self-insure to the extent that is customary for Persons of similar size
engaged in similar businesses.
ARTICLE 5
AFFIRMATIVE COVENANTS
     So long as any Obligation (other than (a) Letter of Credit Obligations
which are not yet due and payable in connection with Letters of Credit which
have been cash collateralized in accordance with Sections 2.2(a)(ii), 2.5(e),
7.2(b) or 7.3(b) and (b) contingent indemnification obligations which are not
due and payable and which by their terms survive the termination or expiration
of this Agreement and the other Credit Documents) shall remain unpaid, any
Lender shall have any Revolving Commitment hereunder, or there shall exist any
Letter of Credit Exposure (other than Letter of Credit Exposure which has been
cash collateralized in accordance with Sections 2.2(a)(ii), 2.5(e), 7.2(b) or
7.3(b)), the Borrower agrees to comply, and to cause each Restricted Subsidiary
to comply, with the following covenants.
     Section 5.1 Organization. The Borrower shall, and shall cause each
Restricted Subsidiary to, preserve and maintain its partnership, limited
liability company or corporate existence, rights, franchises and privileges in
the jurisdiction of its organization, and qualify and remain qualified as a
foreign business entity in each jurisdiction in which qualification is necessary
or desirable in view of its business and operations or the ownership of its
Properties except to the extent the failure to do so could not reasonably be
expected to result in a Material Adverse Change; provided, however, that nothing
herein contained shall prevent any transaction permitted by Section 6.7 or
Section 6.8.
     Section 5.2 Reporting.
     (a) Annual Financial Reports of the Borrower. The Borrower shall provide,
or shall cause to be provided, to the Administrative Agent, as soon as
available, but in any event within 90 days after the end of each fiscal year of
the Borrower commencing with the fiscal year ending on December 31, 2008, the
unqualified (except for qualifications relating to changes in accounting
principles or practices reflecting changes in GAAP) audited annual Financial
Statements, all prepared in all material respects in conformity with GAAP
consistently applied and all as audited by certified public accountants
reasonably acceptable to the Administrative Agent together with a duly completed
Compliance Certificate that shall include a certification by a Financial Officer
of the Borrower that no Default has occurred and is continuing.
     (b) Quarterly Financial Reports. The Borrower shall provide to the
Administrative Agent, as soon as available, but in any event within (x) sixty
(60) days after the end of the fiscal quarter ending on March 31, 2008 and
(y) ten (10) days after required to be filed with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934 after the end of each of the first
three fiscal quarters of each fiscal year of the Borrower commencing with the
fiscal quarter ending on June 30, 2008, (i) internally prepared Financial
Statements as of the close of such fiscal quarter and (ii) a comparison of such
Financial Statements to the Financial Statements for the corresponding fiscal
period of the preceding fiscal year, all of which shall be certified by a
Financial Officer of the Borrower as fairly presenting in all material respects
the financial

-56-



--------------------------------------------------------------------------------



 



condition of the Borrower, and a duly completed Compliance Certificate that
shall include a certification by a Financial Officer of the Borrower that no
Default has occurred and is continuing.
     (c) Defaults. The Borrower shall provide to the Administrative Agent
promptly, but in any event within five (5) Business Days after the occurrence
thereof, a notice of each Default known to the Borrower or any Restricted
Subsidiary, together with a statement of a Responsible Officer of the Borrower
setting forth the details of such Default and the actions which the Borrower has
taken and proposes to take with respect thereto.
     (d) Asset Coverage Ratio Certificate; Appraisal Reports. If the Leverage
Ratio is equal to or greater than 2.25 to 1.00 at the end of any fiscal quarter,
the Borrower shall deliver to the Administrative Agent as soon as available, but
in any event on or prior to the date that the Financial Statements for such
fiscal quarter are required to be delivered pursuant to Sections 5.2 (a) or (b),
as applicable, a certificate executed by a Financial Officer of the Borrower in
form and substance reasonably satisfactory to the Administrative Agent that
shall include a certification by a Financial Officer of the Borrower that the
Borrower was in compliance with Section 6.19 as of the end of such fiscal
quarter, together with supporting calculations (an “Asset Coverage Ratio
Certificate”); provided that, if the Borrower has not previously delivered to
the Administrative Agent an Appraisal Report dated within the preceding
consecutive twelve month period, the Borrower shall deliver to the
Administrative Agent as soon as available, but in any event within forty-five
(45) days after the date that the Financial Statements for such fiscal quarter
are required to be delivered pursuant to Sections 5.2 (a) or (b), as applicable,
an Asset Coverage Ratio Certificate together with an Appraisal Report dated
within the preceding consecutive twelve (12) month period.
     (e) Environmental Notices. Promptly upon, and in any event no later than
thirty (30) days after the receipt thereof, or the acquisition of knowledge
thereof, by the Borrower or any Restricted Subsidiary, the Borrower shall
provide the Administrative Agent with a copy of any form of request, claim,
complaint, order, notice, summons or citation received from any Governmental
Authority or any other Person, (i) concerning violations or alleged violations
of Environmental Laws, which seeks to impose liability therefore in excess of
$5,000,000, (ii) concerning any action or omission on the part of any of the
Borrower, any Restricted Subsidiary or any of their respective former Restricted
Subsidiaries in connection with Hazardous Waste or Hazardous Substances which
could reasonably be expected to result in the imposition of liability in excess
of $5,000,000 or requiring that action be taken to respond to or clean up a
Release of Hazardous Substances or Hazardous Waste into the environment and such
action or clean-up could reasonably be expected to exceed $5,000,000, including
without limitation any information request related to, or notice of, potential
responsibility under CERCLA, or (iii) concerning the filing of a Lien securing
liabilities in excess of $5,000,000 described in clause (i) or (ii) above upon,
against or in connection with the Borrower any Restricted Subsidiary, or any of
their respective former Subsidiaries, or any of their leased or owned Property,
wherever located.
     (f) Material Changes. The Borrower shall provide to the Administrative
Agent prompt written notice of any condition or event of which the Borrower or
any Restricted Subsidiary has knowledge, which condition or event has resulted
or may reasonably be expected

-57-



--------------------------------------------------------------------------------



 



to result in (i) a Material Adverse Change or (ii) a breach of or noncompliance
with any material term, condition, or covenant of any material contract to which
the Borrower or any Restricted Subsidiary is a party or by which its Properties
may be bound which breach or noncompliance could reasonably be expected to
result in a Material Adverse Change.
     (g) Termination Events. As soon as possible and in any event (i) within
thirty (30) days after the Borrower or any member of the Controlled Group knows
or has reason to know that any Termination Event described in clause (a) of the
definition of Termination Event with respect to any Plan has occurred, and
(ii) within ten (10) days after the Borrower or any member of the Controlled
Group knows or has reason to know that any other Termination Event with respect
to any Plan has occurred, the Borrower shall provide to the Administrative Agent
a statement of a Responsible Officer of the Borrower describing such Termination
Event and the action, if any, which the Borrower or any Affiliate of the
Borrower proposes to take with respect thereto;
     (h) Termination of Plans. Promptly and in any event within five
(5) Business Days after receipt thereof by the Borrower or any member of the
Controlled Group from the PBGC, the Borrower shall provide to the Administrative
Agent copies of each notice received by the Borrower or any such member of the
Controlled Group of the PBGC’s intention to terminate any Plan or to have a
trustee appointed to administer any Plan;
     (i) Other ERISA Notices. Promptly and in any event within five (5) Business
Days after receipt thereof by the Borrower or any member of the Controlled Group
from a Multiemployer Plan sponsor, the Borrower shall provide to the
Administrative Agent a copy of each notice received by the Borrower or any
member of the Controlled Group concerning the imposition or amount of withdrawal
liability imposed on the Borrower or any member of the Controlled Group pursuant
to Section 4202 of ERISA;
     (j) Other Governmental Notices. Promptly and in any event within five
(5) Business Days after receipt thereof by the Borrower or any Restricted
Subsidiary, the Borrower shall provide to the Administrative Agent a copy of any
notice, summons, citation, or proceeding seeking to modify in any material
respect, revoke, or suspend any material contract, license, permit, or agreement
with any Governmental Authority;
     (k) Disputes; etc. The Borrower shall provide to the Administrative Agent
prompt written notice of any claims, legal or arbitration proceedings,
proceedings before any Governmental Authority, or disputes, or to the knowledge
of the Borrower, any such actions threatened, or affecting the Borrower or any
Restricted Subsidiary, which could reasonably be expected to cause a Material
Adverse Change, or any material labor controversy of which the Borrower or any
Restricted Subsidiary has knowledge resulting in or reasonably considered to be
likely to result in a strike against the Borrower or any Restricted Subsidiary;
     (l) Securities Law Filings and other Public Information. The Borrower shall
provide to the Administrative Agent promptly after the same are available,
copies of each annual report, proxy or financial statement or other material
report or communication sent to the stockholders of the Borrower, and copies of
all annual, regular, periodic and special reports and registration statements
which the Borrower may file or be required to file with the SEC under Section 13
or

-58-



--------------------------------------------------------------------------------



 



15(d) of the Securities Exchange Act of 1934 or any other securities
Governmental Authority, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
     (m) Wedge Financial Statements. The Borrower shall provide to the
Administrative Agent, promptly after the same are available, audited annual
financial statements for the Wedge Entities (excluding the measurement and
control unit) for the fiscal year ending December 31, 2007, prepared in all
material respects in conformity with GAAP consistently applied and audited by
Fitts, Roberts & Co., P.C.
     (n) USA Patriot Act. Promptly following a request by any Lender, the
Borrower shall provide to such Lender all documentation and other information
that such Lender reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act; and
     (o) Other Information. Subject to the confidentiality provisions of
Section 9.7(g), the Borrower shall provide to the Administrative Agent such
other information respecting the business, operations, or Property of the
Borrower or any Restricted Subsidiary, financial or otherwise, as any Lender
through the Administrative Agent may reasonably request.
The Borrower hereby acknowledges that (1) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower and their Subsidiaries hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (2) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Swing Line Lender, the Issuing Bank and the Lenders to
treat such Borrower Materials as not containing any material non-public
information with respect to the Borrower, its Subsidiaries or their securities
for purposes of United States Federal and state securities laws; (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Administrative
Agent shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.”
Documents required to be delivered pursuant to Section 5.2(a), (b) or (l) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet and (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, however, that (x) the Borrower shall deliver
paper copies of such documents to the Administrative Agent or any Lender that
requests the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (y) the Borrower shall notify the Administrative Agent and each
Lender (by

-59-



--------------------------------------------------------------------------------



 



telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 5.2(a) and (b) to the Administrative
Agent.
     Section 5.3 Insurance.
     (a) The Borrower shall, and shall cause each Restricted Subsidiary to, with
reputable insurers in respect of their respective Properties, carry and maintain
insurance in such amounts and against such risks as is customarily maintained by
other Persons of similar size engaged in similar businesses or, self-insure to
the extent that is customary for Persons of similar size engaged in similar
businesses; provided that, the amounts of such insurance and the risks covered
by such insurance shall be acceptable to the Administrative Agent, in its
reasonable discretion.
     (b) If requested by the Administrative Agent, certified copies of all
policies of insurance or certificates thereof, and endorsements and renewals
thereof shall be delivered by Borrower to and retained by the Administrative
Agent. All policies of property insurance with respect to the Collateral either
shall have attached thereto a lender’s loss payable endorsement in favor of the
Administrative Agent for its benefit and the ratable benefit of the Secured
Parties or name the Administrative Agent as loss payee for its benefit and the
ratable benefit of the Secured Parties, in either case, in form reasonably
satisfactory to the Administrative Agent, and all policies of liability
insurance shall name the Administrative Agent for its benefit and the ratable
benefit of the Secured Parties as an additional insured. All policies or
certificates of insurance shall set forth the coverage, the limits of liability,
the name of the carrier, the policy number, and the period of coverage. All such
policies shall contain a provision that notwithstanding any contrary agreements
between the Borrower, the Restricted Subsidiaries and the applicable insurance
company, such policies will not be canceled or amended in any manner that is
materially adverse to the interests of the Administrative Agent or the Secured
Parties (which provision shall include any reduction in the scope or limits of
coverage) without at least thirty (30) days’ (or ten (10) days in the case of
non-payment) prior written notice to the Administrative Agent.
     (c) Any proceeds of insurance referred to in this Section 5.3 which are
paid to the Administrative Agent shall (i) if no Event of Default has occurred
and is continuing, be returned to the Borrower to be applied as permitted by
Section 2.5(c), and (ii) if an Event of Default has occurred and is continuing,
be immediately applied to the Obligations in accordance with Section 7.6.
     Section 5.4 Compliance with Laws. The Borrower shall, and shall cause each
Restricted Subsidiary to, comply with all federal, state, and local laws and
regulations (including Environmental Laws) which are applicable to the
operations and Property of the Borrower or any Restricted Subsidiary and
maintain all related permits necessary for the ownership and operation of the
Borrower’s and each Restricted Subsidiary’s Property and business except to the
extent the failure to comply therewith could not reasonably be expected to have
a Material Adverse Change; provided that this Section 5.4 shall not prevent the
Borrower or any Restricted

-60-



--------------------------------------------------------------------------------



 



Subsidiary from, in good faith and with reasonable diligence, contesting the
validity or application of any such laws or regulations by appropriate legal
proceedings for which adequate reserves have been established.
     Section 5.5 Taxes. The Borrower shall, and shall cause each Restricted
Subsidiary to pay and discharge all taxes, assessments, and other charges and
claims related thereto imposed on the Borrower or any Restricted Subsidiary
prior to the date on which penalties attach except (a) where such tax,
assessment, charge, or claim is being contested in good faith and for which
adequate reserves have been established in compliance with GAAP, or (b) to the
extent that the failure to do so could not be reasonably expected to result in a
Material Adverse Change.
     Section 5.6 New Subsidiaries. Within thirty (30) days (or such longer
period of time agreed to by the Administrative Agent in its reasonable
discretion) after (x) the creation of any new Material Subsidiary permitted by
this Agreement (other than a Subsidiary of Global Holdings) or (y) the purchase
by the Borrower or any Restricted Subsidiary of the capital stock of any Person,
which purchase results in such Person becoming a Material Subsidiary of the
Borrower permitted by this Agreement, the Borrower shall cause (a) such Material
Subsidiary to execute and deliver to the Administrative Agent (i) a supplement
to the Guaranty in substantially the same form as Annex 1 to the Guaranty,
(ii) a supplement to the Security Agreement in substantially the same form as
Annex 1 to the Security Agreement, (iii) if such Material Subsidiary owns any
Equity Interests in any other Person, a supplement to Pledge Agreement in
substantially the same form as Annex 1 to the Pledge Agreement, and (iv) such
evidence of corporate, partnership or limited liability company authority to
enter into such supplements to the Guaranty, Security Agreement, and Pledge
Agreement as the Administrative Agent may reasonably request and, if requested
by the Administrative Agent, opinions of counsel to such Material Subsidiary in
form and substance reasonably satisfactory to the Administrative Agent (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (a)) and (b) the
equity holder of such Material Subsidiary to execute an amendment to the Pledge
Agreement pledging 100% of the Equity Interest owned by such equity holder of
such Material Subsidiary and such evidence of corporate, limited liability
company or partnership authority to enter into such amendment to the Pledge
Agreement as the Administrative Agent may reasonably request, along with share
certificates pledged thereby and appropriately executed stock powers in blank,
if applicable; provided that, no new Material Subsidiary that is a controlled
foreign corporation under Section 957 of the Code shall be required to enter
into supplements to the Guaranty, Security Agreement or Pledge Agreement and the
Borrower or any Restricted Subsidiary domiciled in the U.S. that is an equity
holder of a controlled foreign corporation under Section 957 of the Code shall
only be required to pledge 65% of the Equity Interest of such controlled foreign
corporation pursuant to the Pledge Agreement.
     Section 5.7 Security. The Borrower agrees that at all times the
Administrative Agent shall have an Acceptable Security Interest that is superior
to all other Liens (other than Permitted Liens) in the Collateral to secure the
performance and payment of the Obligations.
     Section 5.8 Deposit Accounts and Securities Accounts. The Borrower shall,
and shall cause each Restricted Subsidiary to, maintain its deposit accounts and
securities accounts with banks and securities intermediaries that are reasonably
acceptable to Administrative Agent. As

-61-



--------------------------------------------------------------------------------



 



of the Effective Date, the only deposit accounts and securities accounts
maintained by the Credit Parties are described on Schedule 5.8. Within ten
(10) days following the Effective Date (or a later date agreed to by the
Administrative Agent in its reasonable discretion) the Borrower shall, and shall
cause each such Credit Party to, deliver to the Administrative Agent Account
Control Agreements with each securities intermediary holding a securities
account containing auction rate securities of any Credit Party. Within sixty
(60) days following the Effective Date (or a later date agreed to by the
Administrative Agent in its reasonable discretion) the Borrower shall, and shall
cause each such Credit Party to, deliver to the Administrative Agent Account
Control Agreements with each depositary bank or securities intermediary holding
each account described on Schedule 5.8 (other than securities accounts referred
to in the immediately preceding sentence). Following the Effective Date, if any
Credit Party elects to open any new deposit account or securities account, the
Borrower shall, and shall cause each such Credit Party to (i) provide notice to
Administrative Agent at least fifteen (15) days prior to transferring any funds
to any such new deposit account or securities account, and (ii) cause the
depositary bank or securities intermediary holding any such new account to enter
into an Account Control Agreement; provided that, such Account Control Agreement
shall be in full force and effect prior to the transfer of any such funds by any
Credit Party to such new account. Notwithstanding anything to the contrary
contained in this Agreement or the other Credit Documents, in no event shall the
Borrower or any of its Restricted Subsidiaries be required to enter into an
Account Control Agreement with respect to a deposit account or securities
account that (a) are used solely for the purpose of holding amounts necessary to
fund, in the ordinary course of business and consistent with past practice, (i)
payroll and related payroll taxes or (ii) sales taxes and other tax obligations
of the Credit Parties for which officers and directors could incur personal
liability if not paid, (b) do not contain individually or in the aggregate more
than $1,000,000.00 at any time outstanding or (c) are operating accounts used
solely for the purpose of accruing overnight interest.
     Section 5.9 Records; Inspection. Borrower shall, and shall cause each
Restricted Subsidiary to, maintain books of record with respect to such Person’s
operations, affairs, and financial condition in accordance with GAAP in all
material respects. Upon reasonable prior notice, the Borrower shall permit the
Administrative Agent and any Lender and shall cause each Restricted Subsidiary
to permit the Administrative Agent and any Lender, at such reasonable times
during normal business hours and under the reasonable guidance of officers of or
employees delegated by officers of the Borrower or such Restricted Subsidiary
to, subject to any applicable confidentiality considerations, examine and copy
the books and records of the Borrower or such Restricted Subsidiary, to visit
and inspect the Property of the Borrower or such Restricted Subsidiary, and to
discuss the business operations and Property of the Borrower or such Restricted
Subsidiary with the officers and directors thereof; provided that, unless an
Event of Default shall have occurred and be continuing, only the Administrative
Agent on behalf of Lenders may exercise inspection, examination or audit rights
under this Section 5.9 and the Administrative Agent shall not exercise such
rights more often than one time during any calendar year.
     Section 5.10 Maintenance of Property. The Borrower shall, and shall cause
each Restricted Subsidiary to, maintain their owned, leased, or operated
Property necessary in the operation of its business in good condition and
repair, normal wear and tear and casualty and condemnation excepted; and shall
abstain from, and cause each Restricted Subsidiary to abstain

-62-



--------------------------------------------------------------------------------



 



from, knowingly or willfully permitting the commission of waste or other injury,
destruction, or loss of natural resources, or the occurrence of pollution,
contamination, or any other condition in, on or about the owned or operated
Property involving the Environment that could, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change.
ARTICLE 6
NEGATIVE COVENANTS
     So long as any Obligation (other than (a) Letter of Credit Obligations
which are not yet due and payable in connection with Letters of Credit which
have been cash collateralized in accordance with Sections 2.2(a)(ii), 2.5(e),
7.2(b) or 7.3(b) and (b) contingent indemnification obligations which are not
due and payable and which by their terms survive the termination or expiration
of this Agreement and the other Credit Documents) shall remain unpaid, any
Lender shall have any Revolving Commitment hereunder, or there shall exist any
Letter of Credit Exposure (other than Letter of Credit Exposure which has been
cash collateralized in accordance with Sections 2.2(a)(ii), 2.5(e), 7.2(b) or
7.3(b)), the Borrower agrees to comply, and to cause each Restricted Subsidiary
to comply, with the following covenants.
     Section 6.1 Debt. The Borrower shall not, nor shall it permit any
Restricted Subsidiary to, create, assume, incur, suffer to exist, or in any
manner become liable, directly, indirectly, or contingently in respect of, any
Debt other than the following (collectively, the “Permitted Debt”):
     (a) Debt of the Credit Parties under the Credit Documents;
     (b) intercompany Debt incurred in the ordinary course of business
subordinated to the Obligations on terms reasonably acceptable to the
Administrative Agent and owed (i) by any Guarantor to the Borrower; (ii) by the
Borrower to any Guarantor; and (iii) by any Guarantor to another Guarantor;
provided that, if applicable, such Debt is an Investment permitted under
Section 6.3;
     (c) purchase money debt, Capital Leases or Synthetic Lease Obligations in
an aggregate principal amount not to exceed $15,000,000.00 at any time;
     (d) Debt secured by Liens of the type described in Section 6.2(d);
     (e) Debt (other than for borrowed money) subject to Liens permitted under
Sections 6.2 (b), (g) and (h);
     (f) Debt arising under any Hedging Arrangement between a Credit Party and a
Swap Counterparty permitted under Section 6.15;
     (g) unfunded Plan obligations or liabilities to the extent they are
permitted to remain unfunded under applicable law;
     (h) Guarantees of any Credit Party in respect of Debt of any Credit Party
otherwise permitted hereunder;

-63-



--------------------------------------------------------------------------------



 



     (i) Debt of the Borrower and its Restricted Subsidiaries assumed in
connection with Acquisitions permitted under Section 6.4 in an aggregate
principal amount not to exceed $15,000,000; provided that such Debt is not
incurred in contemplation of such Acquisition;
     (j) Debt of the Borrower and its Restricted Subsidiaries owed to the seller
of any Property acquired in an Acquisition permitted under Section 6.4 on an
unsecured subordinated basis, which subordination shall be on terms reasonably
satisfactory to the Administrative Agent;
     (k) Debt incurred by the Borrower or its Restricted Subsidiaries in an
Acquisition permitted under Section 6.4 consisting of agreements providing for
indemnification, the adjustment of the purchase price or similar adjustments;
     (l) Debt arising under performance, stay, appeal and surety bonds or with
respect to workers’ compensation or other like employee benefit claims, in each
case incurred in the ordinary course of business, and obligations in respect of
letters of credit related thereto;
     (m) Debt existing on the Effective Date and set forth in Schedule 6.1 and
any modifications, refinancings, extensions, renewals or replacements (but not
the increase in the aggregate principal amount) thereof; and
     (n) other Debt in an aggregate principal amount not to exceed
$15,000,000.00 at any time outstanding.
     Section 6.2 Liens. The Borrower shall not, nor shall it permit any
Restricted Subsidiary to, create, assume, incur, or suffer to exist any Lien on
the Property of the Borrower or any Restricted Subsidiary, whether now owned or
hereafter acquired, or assign any right to receive any income, other than the
following (collectively, the “Permitted Liens”):
     (a) Liens securing the Obligations;
     (b) Excepted Liens;
     (c) Liens securing purchase money debt, Capital Leases or Synthetic Lease
Obligations permitted under Section 6.1(c); provided that each such Lien
encumbers only the Property financed by such Debt and the proceeds and products
thereof; provided further that individual financings of Property provided by one
lender may be cross-collateralized to other financings of Property provided by
such lender;
     (d) Liens on Property of Persons which become Restricted Subsidiaries of
the Borrower after the Effective Date and securing Permitted Debt; provided
that, (i) such Liens are in existence at the time the respective Persons become
Restricted Subsidiaries of the Borrower and were not created in anticipation
thereof and (ii) the Debt secured by such Liens (A) is secured only by such
Property (other than proceeds and products thereof and after acquired property)
and not by any other assets of the Restricted Subsidiary acquired, and (B) is
not increased in amount;

-64-



--------------------------------------------------------------------------------



 



     (e) Liens in favor of the Borrower or a Restricted Subsidiary securing Debt
permitted under Section 6.1(b) on a subordinated basis, which subordination
shall be on terms reasonably satisfactory to the Administrative Agent;
     (f) Liens arising from precautionary UCC financing statements regarding
operating leases entered into by the Borrower or any Restricted Subsidiary in
the ordinary course of business;
     (g) Pledges and deposits made in the ordinary course of business to secure
insurance premiums and reimbursement obligations under insurance policies;
     (h) Liens (i)(A) on advances of cash or Permitted Investments in favor of
the seller of any property to be acquired in connection with an Acquisition
permitted by Section 6.4, which advances shall be applied against the purchase
price for such Acquisition and (B) consisting of an agreement to dispose of any
property in a Disposition permitted by Section 6.8, and (ii) on cash earnest
money deposits made in connection with any letter of intent or purchase
agreement permitted hereunder;
     (i) Liens existing on the Effective Date and set forth in Schedule 6.2 and
any modifications, replacements, renewals or extensions thereof; provided that
(i) such Liens shall secure only the amount of the obligations which they secure
on the Effective Date and (ii) such Liens do not extend to any additional
Property other than after acquired Property and proceeds and products thereof;
and
     (j) other Liens securing obligations, actual or contingent, in an aggregate
principal amount not greater than $15,000,000.00 at any time.
     Section 6.3 Investments. The Borrower shall not, nor shall it permit any
Restricted Subsidiary to, make or hold any direct or indirect Investment in any
Person, other than the following (collectively, the “Permitted Investments”):
     (a) Investments in the form of trade credit to customers of the Borrower
and the Restricted Subsidiaries arising in the ordinary course of business and
represented by accounts from such customers;
     (b) Liquid Investments;
     (c) Investments (i) by the Borrower in any Restricted Subsidiary existing
on the Effective Date, (ii) by any Restricted Subsidiary in the Borrower or any
other Restricted Subsidiary existing on the Effective Date and (iii) existing on
the Effective Date and set forth on Schedule 6.3;
     (d) Investments in Hedging Arrangements permitted under Section 6.15;
     (e) ordinary course of business Investments in, (i) a Guarantor or (ii) the
Borrower; provided that, to the extent such Investments consist of intercompany
loans or advances, such Investments are subordinated to the Obligations on terms
reasonably acceptable to the Administrative Agent;

-65-



--------------------------------------------------------------------------------



 



     (f) promissory notes and other non-cash consideration received by the
Borrower and the Restricted Subsidiaries in connection with any asset sale
permitted under Section 6.8;
     (g) Investments received in connection with the bankruptcy or
reorganization of suppliers and customers, or with the settlement of delinquent
obligations of, and disputes with, customers and suppliers arising in the
ordinary course of business;
     (h) loans and advances to employees of the Borrower and its Restricted
Subsidiaries in the ordinary course of business; provided that the aggregate
principal amount of all such loans and advances shall not exceed $50,000 at any
time outstanding;
     (i) creation or acquisition (subject to Section 6.4) of any additional
Restricted Subsidiaries; provided that, any such Restricted Subsidiary which
becomes a Material Subsidiary shall comply with the requirements of Section 5.6;
     (j) Investments consisting of Debt, Liens, Acquisitions, corporate actions,
Dispositions and Restricted Payments permitted under Article VI; and
     (k) (i) Investments by the Borrower or any Restricted Subsidiary in Global
Holdings and its Subsidiaries on the Effective Date and (ii) other Investments
in Global Holdings and its Subsidiaries in an aggregate amount not to exceed an
amount equal to the sum of (a) $45,000,000.00 (consisting of transactions
directly or indirectly related to operations in connection with the purchase,
sale or transfer of five drilling rigs by the Borrower or its Restricted
Subsidiaries, as previously identified to the Administrative Agent) plus (b) ten
percent (10%) of the consolidated Net Worth of the Borrower at any time
outstanding.
     Section 6.4 Acquisitions. The Borrower shall not, nor shall it permit any
Restricted Subsidiary to, make an Acquisition (other than the Wedge Acquisition
and the Competition Acquisition) in a transaction or related series of
transactions unless (a) no Event of Default shall have occurred or be continuing
or would result from such Acquisition, (b) such Acquisition is substantially
related to the business of the Borrower and its Restricted Subsidiaries
individually or in the aggregate and is not hostile, (c) after giving effect to
such Acquisition, Revolving Availability would be equal to or greater than
$25,000,000.00, and (d) if after giving pro-forma effect to such Acquisition as
of the beginning of the period of four fiscal quarters most recently ended, such
Acquisition would cause the Leverage Ratio as of the last day of the most recent
fiscal quarter to be equal to or greater than 2.50 to 1.00, such Acquisition
would not cause (i) the total consideration for such Acquisition (whether paid
in cash or in Equity Interests of the Borrower or assumed in liabilities by the
purchaser(s)) to exceed $15,000,000.00 or (ii) the sum of the total
consideration for such Acquisition and all other Acquisitions during any fiscal
year (whether paid in cash or in Equity Interests of the Borrower or assumed in
liabilities by the purchaser(s)) to exceed $30,000,000.00 in the aggregate.
     Section 6.5 Agreements Restricting Liens or Payments to Borrower. The
Borrower shall not, nor shall it permit any Restricted Subsidiary to, create,
incur, assume or permit to exist any contract, agreement or understanding (other
than this Agreement, the Security Documents and agreements governing Debt
permitted by Section 6.1(c) to the extent such restrictions govern only the
assets financed pursuant to such Debt incurred pursuant to Section 6.1(c)) which
in any

-66-



--------------------------------------------------------------------------------



 



way prohibits or restricts the granting, conveying, creation or imposition of
any Lien on any of its Property, whether now owned or hereafter acquired, to
secure the Obligations or restricts any Restricted Subsidiary from paying
Restricted Payments to the Borrower, or which requires the consent of or notice
to other Persons in connection therewith, except (a) in connection with a
Disposition permitted by Section 6.8 or (b) customary restrictions contained in
leases, subleases or licenses entered into in the ordinary course of business.
     Section 6.6 Use of Proceeds. The Borrower shall not, nor shall it permit
any Restricted Subsidiary to, (a) use the proceeds of the Revolving Advances for
any purposes other than (i) working capital purposes, (ii) to finance the Wedge
Acquisition and other Acquisitions and Investments permitted hereunder,
(iii) general corporate purposes, including the payment of fees and expenses
related to the Wedge Acquisition and entering into of this Agreement and the
other Credit Documents, and (iv) to repay the outstanding balance and other
amounts payable in connection with the Existing Credit Agreements. The Borrower
shall not, directly or indirectly, nor shall it permit any of its Subsidiaries
to, use any part of the proceeds of Advances or Letters of Credit for any
purpose which violates, or is inconsistent with, Regulations T, U, or X.
     Section 6.7 Corporate Actions. The Borrower shall not, nor shall it permit
any Restricted Subsidiary to, merge or consolidate with or into any other
Person, except that (a) any Credit Party may merge or be consolidated with or
into any other Credit Party and (b) any Credit Party may merge with any other
Person in order to effect an Investment, Acquisition or Disposition permitted
pursuant to Sections 6.3, 6.4 and 6.8 respectively, provided that, in each such
case, immediately after giving effect to any such proposed transaction (x) no
Default would exist, (y) in the case of any such merger to which the Borrower is
a party, the Borrower is the surviving entity, and (z) in the case of any such
merger to which a Credit Party is a party, a Credit Party is the surviving
entity.
     Section 6.8 Asset Dispositions. The Borrower shall not, nor shall it permit
any Restricted Subsidiary to, make any Disposition or enter into any agreement
to make any Disposition, except:
     (a) Dispositions of obsolete or worn out Property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
Property no longer useful or used by the Borrower and its Restricted
Subsidiaries in the conduct of its business;
     (b) Dispositions of equipment or real Property to the extent that (i) such
Property is exchanged for credit against the purchase price of similar
replacement Property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement Property;
     (c) Dispositions of Property by any Restricted Subsidiary to the Borrower
or to a Restricted Subsidiary; provided that if the transferor of such property
is a Credit Party, the transferee thereof must be a Credit Party;
     (d) Dispositions of inventory in the ordinary course of business;
     (e) Dispositions of Liquid Investments;

-67-



--------------------------------------------------------------------------------



 



     (f) Dispositions of accounts receivable in connection with the collection
or compromise thereof in the ordinary course of business;
     (g) Sale and lease back transactions permitted by Section 6.14;
     (h) Leases, subleases, licenses or sublicenses of property in the ordinary
course of business and which do not materially interfere with the business of
the Borrower and its Restricted Subsidiaries;
     (i) Transfers of property subject to Recovery Events, subject to the
Borrower’s compliance with Section 2.5(c)(ii);
     (j) Dispositions of rigs and related equipment by the Borrower and its
Restricted Subsidiaries to Global Holdings and its Subsidiaries, subject to the
limitations set forth in Section 6.3(k);
     (k) Dispositions permitted by Section 6.3, 6.7 and 6.9;
     (l) The sale of certain property located in Kenmare, North Dakota, for an
aggregate purchase price not to exceed $50,000.00; and
     (m) Dispositions by the Borrower and its Restricted Subsidiaries not
otherwise permitted under this Section 6.8; provided that (i) at the time of
such Disposition, no Default shall exist or would result from such Disposition,
(ii) the consideration received by the Borrower or its Restricted Subsidiaries
in connection with such Disposition is comprised of at least 70% (or such lower
percentage as the Administrative Agent may approve in its reasonable discretion)
cash or Liquid Investments and (iii) the aggregate book value of all property
Disposed of in reliance on this clause (m) in any fiscal year shall not exceed
$25,000,000.00.
     Section 6.9 Restricted Payments. The Borrower shall not, nor shall it
permit any Restricted Subsidiary to declare, pay or make any Restricted Payments
except (a) each Restricted Subsidiary may make Restricted Payments to the
Borrower and any other Restricted Subsidiary and (b) so long as no Event of
Default exists or would result from the making of such Restricted Payments,
payments of principal and interest on any seller notes permitted under
Section 6.1(j); provided that during such Event of Default such principal and
interest shall accrue and the same shall be permitted to be paid hereunder at
such time as no Event of Default exists.
     Section 6.10 Affiliate Transactions. Except as set forth on Schedule 6.10,
the Borrower shall not, nor shall it permit any Restricted Subsidiary to,
directly or indirectly, enter into or permit to exist any transaction or series
of transactions (including, but not limited to, the purchase, sale, lease or
exchange of Property, the making of any Investment, the giving of any Guarantee,
the assumption of any obligation or the rendering of any service) with any of
their Affiliates unless such transaction or series of transactions is on terms
no less favorable to the Borrower or such Restricted Subsidiary, as applicable,
than those that could be obtained in a comparable arm’s length transaction with
a Person that is not such an Affiliate other than (a) pursuant to the Technical
Services Agreement dated as of January 22, 2008 between Pioneer Drilling
Services, Ltd. and Pioneer de Colombia SDAD LTDA-Colombian Branch as the same
may be amended, supplemented, otherwise modified or replaced from time to time,
so long as

-68-



--------------------------------------------------------------------------------



 



the terms thereof are not materially less favorable to the Borrower and its
Restricted Subsidiaries, (b) transactions otherwise permitted by Article VI,
(c) transactions between the Credit Parties, (d) employment and severance
arrangements entered into by the Borrower and its Restricted Subsidiaries in the
ordinary course of business and (e) the payment of customary fees and
reimbursement of out of pocket expenses of directors of the Borrower and its
Restricted Subsidiaries.
     Section 6.11 Line of Business. The Borrower shall not, and shall not permit
any Restricted Subsidiary to, materially change the character of the Borrower’s
and the Restricted Subsidiaries’ collective business as conducted on the date of
this Agreement, or engage in any type of business not reasonably related to the
Borrower’s and the Restricted Subsidiaries’ collective business as presently and
normally conducted.
     Section 6.12 Hazardous Materials. The Borrower (a) shall not, nor shall it
permit any Restricted Subsidiary to, create, handle, transport, use, or dispose
of any Hazardous Substance or Hazardous Waste, except in material compliance
with Environmental Law; and (b) shall not, nor shall it permit any Restricted
Subsidiary to, release any Hazardous Substance or Hazardous Waste into the
environment and shall not permit the Borrower’s or any Restricted Subsidiary’s
Property to be subjected to any release of Hazardous Substance or Hazardous
Waste, except in material compliance with Environmental Law.
     Section 6.13 Compliance with ERISA. The Borrower shall not, nor shall it
permit any Restricted Subsidiary to, directly or indirectly: (a) engage in any
transaction in connection with which the Borrower or any member of the
Controlled Group could be subjected to either a civil penalty assessed pursuant
to section 502(c), (i) or (l) of ERISA or a tax imposed by Chapter 43 of
Subtitle D of the Code; (b) terminate, or permit any member of the Controlled
Group to terminate, any Plan in a manner, or take any other action with respect
to any Plan, which could result in any liability to the Borrower or any member
of the Controlled Group to the PBGC; (c) fail to make, or permit any member of
the Controlled Group to fail to make, full payment when due of all amounts
which, under the provisions of any Plan, agreement relating thereto or
applicable law, the Borrower or member of the Controlled Group is required to
pay as contributions thereto; (d) permit to exist, or allow any member of the
Controlled Group to permit to exist, any accumulated funding deficiency within
the meaning of Section 302 of ERISA or section 412 of the Code, whether or not
waived, with respect to any Plan; (e) permit, or allow any member of the
Controlled Group to permit, the actuarial present value of the benefit
liabilities (as “actuarial present value of the benefit liabilities” shall have
the meaning specified in section 4041 of ERISA) under any Plan that is regulated
under Title IV of ERISA to exceed the current value of the assets (computed on a
plan termination basis in accordance with Title IV of ERISA) of such Plan
allocable to such benefit liabilities; (f) contribute to or assume an obligation
to contribute to, or permit any member of the Controlled Group to contribute to
or assume an obligation to contribute to, any Multiemployer Plan; (g) acquire,
or permit any member of the Controlled Group to acquire, an interest in any
Person that causes such Person to become a member of the Controlled Group if
such Person sponsors, maintains or contributes to, or at any time in the
six-year period preceding such acquisition has sponsored, maintained, or
contributed to, (1) any Multiemployer Plan, or (2) any other Plan that is
subject to Title IV of ERISA under which the actuarial present value of the
benefit liabilities under such Plan exceeds the current value of the assets
(computed on a plan termination basis in accordance with Title IV

-69-



--------------------------------------------------------------------------------



 



of ERISA) of such Plan allocable to such benefit liabilities; (h) incur, or
permit any member of the Controlled Group to incur, a liability to or on account
of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of ERISA;
(i) contribute to or assume an obligation to contribute to any employee welfare
benefit plan, as defined in section 3(1) of ERISA, including, without
limitation, any such plan maintained to provide benefits to former employees of
such entities, that may not be terminated by such entities in their sole
discretion at any time without any liability; or (j) amend or permit any member
of the Controlled Group to amend, a Plan resulting in an increase in current
liability such that the Borrower or any member of the Controlled Group is
required to provide security to such Plan under section 401(a)(29) of the Code.
     Section 6.14 Sale and Leaseback Transactions. The Borrower shall not, nor
shall it permit any Restricted Subsidiary to, sell or transfer to a Person any
Property, whether now owned or hereafter acquired, having a fair market value
greater than $10,000,000.00 in the aggregate for all such Property sold or
transferred at any time during the course of this Agreement, if at the time or
thereafter the Borrower or a Restricted Subsidiary shall lease as lessee such
Property or any part thereof or other Property which the Borrower or such
Restricted Subsidiary intends to use for substantially the same purpose as the
Property sold or transferred.
     Section 6.15 Limitation on Hedging. The Borrower shall not, nor shall it
permit any Restricted Subsidiary to, (a) purchase, assume, or hold a speculative
position in any commodities market or futures market or enter into any Hedging
Arrangement for speculative purposes; or (b) be party to or otherwise enter into
any Hedging Arrangement which (i) is entered into for reasons other than as a
part of its normal business operations as a risk management strategy and/or
hedge against changes resulting from market conditions related to the Borrower’s
or the Restricted Subsidiaries’ operations or (ii) obligates the Borrower or any
Restricted Subsidiary to any margin call requirements.
     Section 6.16 Capital Expenditures. The Borrower shall not, nor shall it
permit any Restricted Subsidiary to, expend or be committed to expend Capital
Expenditures unless: (a) no Event of Default shall have occurred or be
continuing or would result from such Capital Expenditures, (b) after giving
effect to such Capital Expenditures, Revolving Availability would be equal to or
greater than $25,000,000.00, and (c) if the Leverage Ratio as of the last day of
the most recent fiscal quarter was equal to or greater than 2.50 to 1.00, such
Capital Expenditures would not cause the sum of the total Capital Expenditures
of the Borrower and the Restricted Subsidiaries during any fiscal year to exceed
$100,000,000.00 in the aggregate; provided, that (x) up to $30,000,000.00 of any
such amount referred to above, if not so expended in the fiscal year for which
it is permitted, may be carried over for expenditure in the next succeeding
fiscal year and (y) Capital Expenditures made pursuant to this Section 6.16
during any fiscal year shall be deemed made, first, in respect of amounts
permitted for such fiscal year as provided above and, second, in respect of
amounts carried over from the prior fiscal year pursuant to clause (x) above.
     Section 6.17 Leverage Ratio. The Borrower shall not permit the Leverage
Ratio at the end of any fiscal quarter (a) ending March 31, 2008 through
March 31, 2009, to be greater than 3.00 to 1.00, (b) ending June 30, 2009
through March 31, 2010, to be greater than 2.75 to 1.00, and (c) ending June 30,
2010 and each fiscal quarter thereafter, to be greater than 2.50 to 1.00.

-70-



--------------------------------------------------------------------------------



 



     Section 6.18 Interest Coverage Ratio. The Borrower shall not permit the
Interest Coverage Ratio at the end of any fiscal quarter, commencing with the
fiscal quarter ending March 31, 2008, to be less than 3.00 to 1.00.
     Section 6.19 Asset Coverage Ratio. If the Leverage Ratio is equal to or
greater than 2.25 to 1.00 at the end of any fiscal quarter, commencing with the
fiscal quarter ending March 31, 2008, the Borrower shall not permit the Asset
Coverage Ratio at the end of such fiscal quarter to be less than 1.25 to 1.00.
     Section 6.20 Global Holdings and its Subsidiaries.
     (a) The Borrower will not, and will not permit any Restricted Subsidiary to
Guarantee any Debt or other obligations of Global Holdings or any of its
Subsidiaries, except to the extent permitted by Section 6.3(k).
     (b) The Borrower will not permit Global Holdings or any of its Subsidiaries
to hold any Equity Interests in, or any Debt of, the Borrower or any Restricted
Subsidiary.
     (c) The Borrower will cause the management, business and affairs of each of
the Borrower and the Restricted Subsidiaries to be conducted in such a manner
(including, without limitation, by keeping separate books of account, furnishing
separate financial statements of Global Holdings and its Subsidiaries to
creditors and potential creditors thereof and by not permitting Properties of
the Borrower and the Restricted Subsidiaries to be commingled) so that Global
Holdings and each of its Subsidiaries will be treated as a corporate entity
separate and distinct from the Borrower and the Restricted Subsidiaries.
ARTICLE 7
DEFAULT AND REMEDIES
     Section 7.1 Events of Default. The occurrence of any of the following
events shall constitute an “Event of Default” under this Agreement and any other
Credit Document:
     (a) Payment Failure. The Borrower or any Credit Party (i) fails to pay any
principal when due under this Agreement or (ii) fails to pay, within three
(3) Business Days after the same becomes due, any other amount due under this
Agreement or any other Credit Document, including payments of interest, fees,
reimbursements, and indemnifications;
     (b) False Representation or Warranties. Any representation or warranty made
or deemed to be made by the Borrower or any Credit Party or any officer thereof
in this Agreement, in any other Credit Document or in any certificate delivered
in connection with this Agreement or any other Credit Document is incorrect,
false or otherwise misleading in any material respect at the time it was made or
deemed made;
     (c) Breach of Covenant. (i) Any breach by the Borrower or any Credit Party
of any of the covenants in Section 5.2(c), Section 5.3(a), or Article 6 (other
than Sections 6.12 or 6.13) of this Agreement or (ii) any breach by the Borrower
or any other Credit Party of any other covenant contained in this Agreement or
any other Credit Document and such breach is not

-71-



--------------------------------------------------------------------------------



 



cured (A) within thirty (30) days after the earlier of (1) the date notice
thereof is given to the Borrower by the Administrative Agent or any Lender or
(2) the date any Responsible Officer of the Borrower or any other Credit Party
obtained actual knowledge thereof or (B) as to any breach of Section 6.12, in a
reasonably diligent manner in compliance with Environmental Laws;
     (d) Guaranty. Any provisions in the Guaranty shall at any time (before its
expiration according to its terms) and for any reason cease to be in full force
and effect and valid and binding on the Guarantors party thereto or shall be
contested by any party thereto; any Guarantor shall deny it has any liability or
obligation under the Guaranty;
     (e) Security and Credit Documents. Any Security Document shall at any time
and for any reason cease to create an Acceptable Security Interest that is
superior to all other Liens (other than Permitted Liens) in Collateral with a
fair market value in excess of $5,000,000.00 in the aggregate for all Security
Documents purported to be subject to such agreement in accordance with the terms
of such agreement or any material provisions of any Credit Document shall cease
to be in full force and effect and valid and binding on any Credit Party that is
a party thereto or any such Person shall so state in writing, except as a result
of the Administrative Agent’s failure to (i) maintain possession of any stock
certificates, promissory notes or other instruments delivered to it under the
Security Documents or (ii) file UCC continuation statements;
     (f) Cross-Default. (i) The Borrower or any Restricted Subsidiary shall fail
to pay any principal of or premium or interest on its Debt which is outstanding
in a principal amount of at least $15,000,000.00 individually or when aggregated
with all such Debt of the Borrower and the Restricted Subsidiaries so in default
(but excluding Debt hereunder) when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt; (ii) any other event shall
occur or condition shall exist under any agreement or instrument relating to
Debt which is outstanding in a principal amount of at least $15,000,000.00
individually or when aggregated with all such Debt of the Borrower and the
Restricted Subsidiaries so in default (other than Debt hereunder), and shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Debt prior to the stated
maturity thereof; or (iii) any Debt which is outstanding in a principal amount
of at least $15,000,000.00 individually or when aggregated with all such Debt of
the Borrower and the Restricted Subsidiaries so in default (but excluding Debt
hereunder) shall be declared to be due and payable, or required to be prepaid
(other than by a regularly scheduled required prepayment);
     (g) Bankruptcy and Insolvency. Any Credit Party (i) admits in writing its
inability to pay its debts generally as they become due; makes an assignment for
the benefit of its creditors; consents to or acquiesces in the appointment of a
receiver, liquidator, fiscal agent, or trustee of itself or any of its Property;
files a petition under bankruptcy or other laws for the relief of debtors; or
consents to any reorganization, arrangement, workout, liquidation, dissolution,
or similar relief or (ii) shall have had, without its consent: any court enter
an order appointing a receiver, liquidator, fiscal agent, or trustee of itself
or any of its Property; any petition filed against it seeking reorganization,
arrangement, workout, liquidation, dissolution or similar relief

-72-



--------------------------------------------------------------------------------



 



under bankruptcy or other laws for the relief of debtors and such petition shall
not be dismissed, stayed, or set aside for an aggregate of sixty
(60) consecutive days;
     (h) Adverse Judgment. The Borrower or any Restricted Subsidiary suffers
final judgments against any of them since the date of this Agreement in an
aggregate amount, less any insurance proceeds covering such judgments which are
received or as to which the insurance carriers admit liability, greater than
$15,000,000.00 and either (i) enforcement proceedings shall have been commenced
by any creditor upon such judgments or (ii) there shall be any period of thirty
(30) consecutive days during which a stay of enforcement of such judgments, by
reason of a pending appeal or otherwise, shall not be in effect;
     (i) Termination Events. Any Termination Event with respect to a Plan shall
have occurred, and, thirty (30) days after written notice by the Administrative
Agent to the Borrower of such Termination Event, such Termination Event shall
not have been corrected and shall have created and caused to be continuing a
material risk of Plan termination or liability for withdrawal from the Plan as a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA), which
termination could reasonably be expect to result in a liability of, or liability
for withdrawal could reasonably be expected to be, greater than $15,000,000.00;
     (j) Plan Withdrawals. The Borrower or any member of the Controlled Group as
an employer under a Multiemployer Plan shall have made a complete or partial
withdrawal from such Multiemployer Plan and such withdrawing employer shall have
incurred a withdrawal liability in an annual amount exceeding $15,000,000.00; or
     (k) Change in Control. The occurrence of a Change in Control.
     Section 7.2 Optional Acceleration of Maturity. If any Event of Default
(other than an Event of Default pursuant to Section 7.1(g)) shall have occurred
and be continuing, then, and in any such event,
     (a) the Administrative Agent (i) shall at the request, or may with the
consent, of the Majority Lenders, by notice to the Borrower, declare that the
obligation of each Lender and the Swing Line Lender to make Advances and the
obligation of the Issuing Lender to issue Letters of Credit shall be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Majority Lenders, by notice to the Borrower,
declare the Notes, all accrued and unpaid interest thereon, and all other
amounts payable under this Agreement to be forthwith due and payable, whereupon
the Notes, all such interest, and all such amounts shall become and be forthwith
due and payable in full, without presentment, demand, protest or further notice
of any kind (including, without limitation, any notice of intent to accelerate
or notice of acceleration), all of which are hereby expressly waived by the
Borrower,
     (b) the Borrower shall, on demand of the Administrative Agent at the
request or with the consent of the Majority Lenders, deposit with the
Administrative Agent into the Cash Collateral Account an amount of cash equal to
103% of the outstanding Letter of Credit Exposure as security for the
Obligations to the extent the Letter of Credit Obligations are not otherwise
paid or cash collateralized at such time, and

-73-



--------------------------------------------------------------------------------



 



     (c) the Administrative Agent shall at the request of, or may with the
consent of, the Majority Lenders proceed to enforce its rights and remedies
under the Security Documents, the Guaranty, or any other Credit Document for the
ratable benefit of the Secured Parties by appropriate proceedings.
     Section 7.3 Automatic Acceleration of Maturity. If any Event of Default
pursuant to Section 7.1(g) shall occur,
     (a) the obligation of each Lender and the Swing Line Lender to make
Advances and the obligation of the Issuing Lender to issue Letters of Credit
shall immediately and automatically be terminated and the Notes, all accrued and
unpaid interest thereon, and all other amounts payable under this Agreement
shall immediately and automatically become and be due and payable in full,
without presentment, demand, protest or any notice of any kind (including,
without limitation, any notice of intent to accelerate or notice of
acceleration), all of which are hereby expressly waived by the Borrower,
     (b) the Borrower shall, on demand of the Administrative Agent at the
request or with the consent of the Majority Lenders, deposit with the
Administrative Agent into the Cash Collateral Account an amount of cash equal to
103% of the outstanding Letter of Credit Exposure as security for the
Obligations to the extent the Letter of Credit Obligations are not otherwise
paid or cash collateralized at such time, and
     (c) the Administrative Agent shall at the request of, or may with the
consent of, the Majority Lenders proceed to enforce its rights and remedies
under the Security Documents, the Guaranty, or any other Credit Document for the
ratable benefit of the Secured Parties by appropriate proceedings.
     Section 7.4 Set-off. Upon (a) the occurrence and during the continuance of
any Event of Default and (b) the making of the request or the granting of the
consent, if any, specified by Section 7.2 to authorize the Administrative Agent
to declare the Notes and any other amount payable hereunder due and payable
pursuant to the provisions of Section 7.2 or the automatic acceleration of the
Notes and all amounts payable under this Agreement pursuant to Section 7.3, the
Administrative Agent, the Issuing Lender, the Swing Line Lender and each Lender
is hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by the Administrative Agent, the Issuing Lender, the Swing Line
Lender or such Lender to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement, the Notes held by the Administrative Agent, the Issuing
Lender, the Swing Line Lender or such Lender, and the other Credit Documents,
irrespective of whether or not the Administrative Agent , the Issuing Lender,
the Swing Line Lender or such Lender shall have made any demand under this
Agreement, such Note, or such other Credit Documents, and although such
obligations may be unmatured. Each Lender agrees to promptly notify the Borrower
after any such set-off and application made by such Lender, provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of the Administrative Agent, the Issuing Lender, the
Swing Line Lender and each Lender under this Section 7.4 are in addition to any

-74-



--------------------------------------------------------------------------------



 



other rights and remedies (including, without limitation, other rights of
set-off) which the Administrative Agent, the Issuing Lender, the Swing Line
Lender or such Lender may have.
     Section 7.5 Remedies Cumulative, No Waiver. No right, power, or remedy
conferred to the Administrative Agent, the Issuing Lender, the Swing Line Lender
or any Lender in this Agreement or the Credit Documents, or now or hereafter
existing at law, in equity, by statute, or otherwise shall be exclusive, and
each such right, power, or remedy shall to the full extent permitted by law be
cumulative and in addition to every other such right, power or remedy. No course
of dealing and no delay in exercising any right, power, or remedy conferred to
the Administrative Agent, the Issuing Lender, the Swing Line Lender or any
Lender in this Agreement and the Credit Documents or now or hereafter existing
at law, in equity, by statute, or otherwise shall operate as a waiver of or
otherwise prejudice any such right, power, or remedy. The Administrative Agent,
the Issuing Lender, the Swing Line Lender or any Lender may cure any Event of
Default without waiving the Event of Default. No notice to or demand upon the
Borrower or any Restricted Subsidiary shall entitle the Borrower or such
Restricted Subsidiary to similar notices or demands in the future.
     Section 7.6 Application of Payments. Prior to an Event of Default, all
payments made hereunder shall be applied by the Administrative Agent as directed
by the Borrower, but ratably among Lenders, but such payments are subject to the
terms of this Agreement, including the application of prepayments according to
Section 2.5. During the existence of an Event of Default, all payments and
collections received by the Administrative Agent in connection with the
transactions contemplated hereby shall be applied to the Obligations in
accordance with Section 2.12 and in the following order:
     FIRST, to the payment of all costs and expenses incurred by the
Administrative Agent (in its capacity as such hereunder or under any other
Credit Document) in connection with this Agreement or any of the Obligations,
including all court costs and the reasonable fees and expenses of its agents and
legal counsel, the repayment of all advances made by the Administrative Agent as
secured party hereunder or under any other Credit Document on behalf of any
Credit Party and any other reasonable costs or expenses incurred in connection
with the exercise of any right or remedy hereunder or under any other Credit
Document;
     SECOND, to the payment of all accrued interest constituting part of the
Obligations (the amounts so applied to be distributed ratably among the Lenders
(and to the extent applicable to Hedging Arrangements or Cash Management
Agreements, Swap Counterparties or Cash Management Banks, as applicable) pro
rata in accordance with the amounts of the Obligations owed to them on the date
of any such distribution);
     THIRD, to the payment of any then due and owing principal constituting part
of the Obligations (the amounts so applied to be distributed ratably among the
Lenders (and to the extent applicable to Hedging Arrangements or Cash Management
Agreements, the Swap Counterparties or Cash Management Banks, as applicable) pro
rata in accordance with the principal amounts of the Obligations owed to them on
the date of any such distribution);

-75-



--------------------------------------------------------------------------------



 



     FOURTH, to the payment of any then due and owing other amounts (including
fees and expenses) constituting part of the Obligations (the amounts so applied
to be distributed ratably among the Lenders (and to the extent applicable to
Hedging Arrangements or Cash Management Agreements, the Swap Counterparties or
Cash Management Banks, as applicable) pro rata in accordance with such amounts
owed to them on the date of any such distribution); and
     FIFTH, to the Credit Parties, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.
ARTICLE 8
THE ADMINISTRATIVE AGENT
     Section 8.1 Appointment, Powers, and Immunities. Each Secured Party hereby
irrevocably appoints and authorizes the Administrative Agent to act as its agent
under this Agreement and the other Credit Documents with such powers and
discretion as are specifically delegated to the Administrative Agent by the
terms of this Agreement and the other Credit Documents, together with such other
powers as are reasonably incidental thereto. The Administrative Agent (which
term as used in this sentence and in Section 8.5 and the first sentence of
Section 8.6 shall include its Affiliates and its own and its Affiliates’
officers, directors, employees, and agents): (a) shall not have any duties or
responsibilities except those expressly set forth in this Agreement and shall
not be a trustee or fiduciary for any Secured Party; (b) shall not be
responsible to the Secured Parties for any recital, statement, representation,
or warranty (whether written or oral) made in or in connection with any Credit
Document or any certificate or other document referred to or provided for in, or
received by any of them under, any Credit Document, or for the value, validity,
effectiveness, genuineness, enforceability, or sufficiency of any Credit
Document, or any other document referred to or provided for therein or for any
failure by any Credit Party or any other Person to perform any of its
obligations thereunder; (c) shall not be responsible for or have any duty to
ascertain, inquire into, or verify the performance or observance of any
covenants or agreements by any Credit Party or the satisfaction of any condition
or to inspect the Property (including the books and records) of any Credit Party
or any of its Subsidiaries or Affiliates; (d) shall not be required to initiate
or conduct any litigation or collection proceedings under any Credit Document
unless requested by the Majority Lenders in writing and it receives
indemnification satisfactory to it from the Secured Parties; and (e) shall not
be responsible for any action taken or omitted to be taken by it under or in
connection with any Credit Document, except for its own gross negligence or
willful misconduct. The Administrative Agent may employ agents and
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any such agents or attorneys-in-fact selected by the Administrative Agent
with reasonable care.
     Section 8.2 Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon any certification, notice, instrument, writing,
or other communication (including, without limitation, any thereof by telephone
or telecopy) believed by it to be genuine and correct and to have been signed,
sent or made by or on behalf of the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel for any Credit Party),
independent accountants, and other experts selected by the Administrative Agent.
The

-76-



--------------------------------------------------------------------------------



 



Administrative Agent may deem and treat the payee of any Notes as the holder
thereof for all purposes hereof unless and until the Administrative Agent
receives and accepts an Assignment and Acceptance executed in accordance with
Section 9.7. As to any matters not expressly provided for by this Agreement, the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Majority Lenders, and such instructions shall be binding on all of the
Secured Parties; provided, however, that the Administrative Agent shall not be
required to take any action that exposes the Administrative Agent to personal
liability or that is contrary to any Credit Document or applicable law or unless
it shall first be indemnified to its satisfaction by the Secured Parties against
any and all liability and expense which may be incurred by it by reason of
taking any such action.
     Section 8.3 Defaults. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of a Default unless the Administrative
Agent has received written notice from a Secured Party or the Borrower
specifying such Default and stating that such notice is a “Notice of Default”.
In the event that the Administrative Agent receives such a notice of the
occurrence of a Default, the Administrative Agent shall give prompt notice
thereof to the Lenders. The Administrative Agent shall (subject to Section 8.2)
take such action with respect to such Default as shall reasonably be directed by
the Majority Lenders, provided that, unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default as it shall deem advisable in the best interest of the
Secured Parties.
     Section 8.4 Rights as Lender. With respect to its Commitment and the
Advances made by it, Wells Fargo (and any successor acting as Administrative
Agent) in its capacity as a Lender hereunder shall have the same rights and
powers hereunder as any other Lender and may exercise the same as though it were
not acting as the Administrative Agent, and the term “Lender” or “Lenders”
shall, unless the context otherwise indicates, include the Administrative Agent
in its individual capacity. Wells Fargo (and any successor acting as
Administrative Agent) and its Affiliates may (without having to account therefor
to any Secured Party) accept deposits from, lend money to, make investments in,
provide services to, and generally engage in any kind of lending, trust, or
other business with any Credit Party or any of its Subsidiaries or Affiliates as
if it were not acting as Administrative Agent, and Wells Fargo (and any
successor acting as Administrative Agent) and its Affiliates may accept fees and
other consideration from any Credit Party or any of its Subsidiaries or
Affiliates for services in connection with this Agreement or otherwise without
having to account for the same to the Secured Parties.
     Section 8.5 Indemnification. THE LENDERS SEVERALLY AGREE TO INDEMNIFY THE
ADMINISTRATIVE AGENT, THE ISSUING LENDER, THE SWING LINE LENDER AND EACH
AFFILIATE THEREOF AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AND
AGENTS (TO THE EXTENT NOT REIMBURSED BY THE BORROWER), ACCORDING TO THEIR
RESPECTIVE PRO RATA SHARES FROM AND AGAINST ANY AND ALL LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES, OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED
ON, INCURRED BY, OR ASSERTED AGAINST THE ADMINISTRATIVE

-77-



--------------------------------------------------------------------------------



 



AGENT, THE ISSUING LENDER, AND THE SWING LINE LENDER IN ANY WAY RELATING TO OR
ARISING OUT OF THIS AGREEMENT OR ANY ACTION TAKEN OR OMITTED BY THE
ADMINISTRATIVE AGENT, THE ISSUING LENDER OR THE SWING LINE LENDER UNDER THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT (INCLUDING THE ADMINISTRATIVE AGENT’S,
THE ISSUING LENDER’S AND THE SWING LINE LENDER’S OWN NEGLIGENCE), AND INCLUDING,
WITHOUT LIMITATION, ENVIRONMENTAL LIABILITIES, PROVIDED THAT NO LENDER SHALL BE
LIABLE FOR ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS
RESULTING FROM THE ADMINISTRATIVE AGENT’S, THE ISSUING LENDER’S OR THE SWING
LINE LENDER’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. WITHOUT LIMITATION OF THE
FOREGOING, EACH LENDER AGREES TO REIMBURSE THE ADMINISTRATIVE AGENT, THE ISSUING
LENDER AND THE SWING LINE LENDER PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE OF
ANY OUT-OF-POCKET EXPENSES (INCLUDING COUNSEL FEES) INCURRED BY THE
ADMINISTRATIVE AGENT, THE ISSUING LENDER OR THE SWING LINE LENDER IN CONNECTION
WITH THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION,
AMENDMENT, OR ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS, OR
OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER,
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, TO THE EXTENT THAT THE
ADMINISTRATIVE AGENT, THE ISSUING LENDER OR THE SWING LINE LENDER IS NOT
REIMBURSED FOR SUCH BY THE BORROWER OR ANY OTHER CREDIT PARTY.
     Section 8.6 Non-Reliance on Administrative Agent and Other Lenders. Each
Lender agrees that it has, independently and without reliance on the
Administrative Agent or any other Secured Party, and based on such documents and
information as it has deemed appropriate, made its own credit analysis of the
Borrower and the Restricted Subsidiaries and decision to enter into this
Agreement and that it will, independently and without reliance upon the
Administrative Agent or any other Secured Party, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis and decisions in taking or not taking action under the Credit
Documents. Except for notices, reports, and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder and for other information in the Administrative Agent’s possession
which has been requested by a Lender and for which such Lender pays the
Administrative Agent’s expenses in connection therewith, the Administrative
Agent shall not have any duty or responsibility to provide any Secured Party
with any credit or other information concerning the affairs, financial
condition, or business of any Credit Party or any of its Subsidiaries or
Affiliates that may come into the possession of the Administrative Agent or any
of its Affiliates.
     Section 8.7 Resignation of Administrative Agent and Issuing Lender. The
Administrative Agent, the Issuing Lender or the Swing Line Lender may resign at
any time by giving written notice thereof to the Lenders and the Borrower. Upon
receipt of notice of any such resignation, the Majority Lenders shall have the
right to appoint a successor Administrative Agent, Issuing Lender or Swing Line
Lender with, so long as no Event of Default has occurred and is continuing, the
consent of the Borrower, which consent shall not be unreasonably withheld. If no
successor Administrative Agent, Issuing Lender or Swing Line Lender shall have

-78-



--------------------------------------------------------------------------------



 



been so appointed by the Majority Lenders with the consent of the Borrower, and
shall have accepted such appointment, within thirty (30) days after the retiring
Administrative Agent’s, Issuing Lender’s or Swing Line Lender’s giving of notice
of resignation, then the retiring Administrative Agent, Issuing Lender or Swing
Line Lender may, on behalf of the Lenders and the Borrower (subject to
consultation with the Borrower), appoint a successor Administrative Agent,
Issuing Lender or Swing Line Lender, which shall be, in the case of a successor
Administrative Agent, a commercial bank organized under the laws of the United
States of America or of any State thereof and having a combined capital and
surplus of at least $250,000,000.00 and, in the case of the Issuing Lender or
Swing Line Lender, a Lender. Upon the acceptance of any appointment as
Administrative Agent, Issuing Lender or Swing Line Lender by a successor
Administrative Agent, Issuing Lender or Swing Line Lender, such successor
Administrative Agent, Issuing Lender or Swing Line Lender shall thereupon
succeed to and become vested with all the rights, powers, privileges, and duties
of the retiring Administrative Agent, Issuing Lender or Swing Line Lender, and
the retiring Administrative Agent, Issuing Lender or Swing Line Lender shall be
discharged from its duties and obligations under this Agreement and the other
Credit Documents, except that the retiring Issuing Lender shall remain the
Issuing Lender with respect to any Letters of Credit outstanding on the
effective date of its resignation or removal and the provisions affecting the
Issuing Lender with respect to such Letters of Credit shall inure to the benefit
of the retiring Issuing Lender until the termination of all such Letters of
Credit. After any retiring Administrative Agent’s, Issuing Lender’s or Swing
Line Lender’s resignation as Administrative Agent, Issuing Lender or Swing Line
Lender, the provisions of this Article 8 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent,
Issuing Lender or Swing Line Lender under this Agreement and the other Credit
Documents.
     Section 8.8 Collateral and Guaranty Matters.
     (a) The Lenders irrevocably authorize the Administrative Agent, at its
option and in its discretion, without the necessity of any notice to or further
consent from the Secured Parties:
     (i) to release any Lien on any property granted to or held by the
Administrative Agent under any Security Document (i) upon indefeasible payment
in full of the Obligations (other than (a) Letter of Credit Obligations which
are not yet due and payable in connection with Letters of Credit which have been
cash collateralized in accordance with Sections 2.2(a)(ii), 2.5(e), 7.2(b) or
7.3(b) and (b) contingent indemnification obligations which are not due and
payable and which by their terms survive the termination or expiration of this
Agreement and the other Credit Documents), the termination or expiration of the
Commitments hereunder, and the termination or expiration of all Letters of
Credit (or the cash collateralization thereof in accordance with
Sections 2.2(a)(ii), 2.5(e), 7.2(b) or 7.3(b)), (ii) that is sold or to be sold
as part of or in connection with any sale permitted hereunder or under any other
Credit Document, or (iii) subject to Section 9.3, if approved, authorized or
ratified in writing by the Majority Lenders;
     (ii) to take any actions with respect to any Collateral or Security
Documents which may be necessary to perfect and maintain Acceptable Security
Interests that are

-79-



--------------------------------------------------------------------------------



 



superior to all other Liens (other than Permitted Liens) in and Liens upon the
Collateral granted pursuant to the Security Documents; and
     (iii) to take any action in exigent circumstances as may be reasonably
necessary to preserve any rights or privileges of the Secured Parties under the
Credit Documents or applicable Legal Requirements.
     (b) Upon the request of the Administrative Agent at any time, the Lenders
will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant to this Section 8.8.
     (c) Each Credit Party hereby irrevocably appoints the Administrative Agent
as such Credit Party’s attorney-in-fact, with full authority to, after the
occurrence and during the continuance of an Event of Default, act for such
Credit Party and in the name of such Credit Party to, in the Administrative
Agent’s discretion, file one or more financing or continuation statements, and
amendments thereto, relative to all or any part of the Collateral without the
signature of such Credit Party where permitted by law, to receive, endorse, and
collect any drafts or other instruments, documents, and chattel paper which are
part of the Collateral, and to ask, demand, collect, sue for, recover,
compromise, receive, and give acquittance and receipts for moneys due and to
become due under or in respect of any of the Collateral and to file any claims
or take any action or institute any proceedings which the Administrative Agent
may reasonably deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of the Administrative Agent with
respect to any of the Collateral. The power of attorney granted hereby is
coupled with an interest and is irrevocable.
     (d) If any Credit Party fails to perform any covenant contained in this
Agreement or the other Security Documents, the Administrative Agent may itself,
after five (5) Business Days prior notice to such Credit Party, perform, or
cause performance of, such covenant, and such Credit Party shall pay for the
reasonable and documented out of pocket costs and expenses of the Administrative
Agent incurred in connection therewith in accordance with Section 9.1.
     (e) The powers conferred on the Administrative Agent under this Agreement
and the other Credit Documents are solely to protect its interest in the
Collateral and shall not impose any duty upon it to exercise any such powers.
Beyond the safe custody thereof, the Administrative Agent and each Secured Party
shall have no duty with respect to any Collateral in its possession or control
(or in the possession or control of the Administrative Agent or bailee) or with
respect to any income thereon or the preservation of rights against prior
parties or any other rights pertaining thereto. The Administrative Agent shall
be deemed to have exercised reasonable care in the custody and preservation of
the Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which the Administrative Agent accords its own
property. Neither the Administrative Agent nor any Secured Party shall be liable
or responsible for any loss or damage to any of the Collateral, or for any
diminution in the value thereof, by reason of the act or omission of any
warehouseman, carrier, forwarding agency, consignee, broker or other agent or
bailee selected by a Credit Party or selected by the Administrative Agent in
good faith.

-80-



--------------------------------------------------------------------------------



 



     (f) Anything contained in any of the Credit Documents to the contrary
notwithstanding, the Borrower, the Administrative Agent, and each Secured Party
hereby agree that no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Guaranty, it being understood and
agreed that all powers, rights and remedies hereunder and under the Security
Documents may be exercised solely by Administrative Agent on behalf of the
Secured Parties in accordance with the terms hereof.
     Section 8.9 No Duties, Etc. Neither Co-Lead Arranger listed on the cover
page of this Agreement shall have any powers, duties or responsibilities in such
capacity under this Agreement or any of the other Credit Documents.
ARTICLE 9
MISCELLANEOUS
     Section 9.1 Costs and Expenses. The Borrower agrees to pay promptly (and in
any event within five (5) Business Days) after written demand (accompanied by
detailed invoices) all reasonable and documented out-of-pocket costs and
expenses of Administrative Agent (but not of other Lenders) in connection with
the preparation, execution, delivery, administration, modification, and
amendment of this Agreement, the Notes, and the other Credit Documents
including, without limitation, costs associated with field examinations,
appraisals, and the reasonable fees and out-of-pocket expenses of a single
outside counsel for Administrative Agent (but not of other Lenders), and all
reasonable and documented out-of-pocket costs and expenses, if any, of the
Administrative Agent and each Lender (including, without limitation, reasonable
fees and expenses of a single outside counsel of each Lender) in connection with
the enforcement (whether through negotiations, legal proceedings, or otherwise)
of this Agreement, the Notes, and the other Credit Documents.
     Section 9.2 Indemnification. THE BORROWER AGREES TO INDEMNIFY AND HOLD
HARMLESS THE ADMINISTRATIVE AGENT, THE ISSUING LENDER, THE SWING LINE LENDER AND
EACH LENDER AND EACH OF THEIR AFFILIATES AND THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, AND ADVISORS (EACH, AN “INDEMNIFIED PARTY”) FROM
AND AGAINST ANY AND ALL CLAIMS, DAMAGES, LOSSES, LIABILITIES, COSTS, AND
EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES) THAT MAY BE
INCURRED BY OR ASSERTED OR AWARDED AGAINST ANY INDEMNIFIED PARTY, IN EACH CASE
ARISING OUT OF OR IN CONNECTION WITH OR BY REASON OF (INCLUDING, WITHOUT
LIMITATION, IN CONNECTION WITH ANY INVESTIGATION, LITIGATION, OR PROCEEDING OR
PREPARATION OF DEFENSE IN CONNECTION THEREWITH) THE CREDIT DOCUMENTS, ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN OR THE ACTUAL OR PROPOSED USE OF THE PROCEEDS
OF THE ADVANCES, INCLUDING SUCH INDEMNIFIED PARTY’S OWN NEGLIGENCE, EXCEPT TO
THE EXTENT SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE (A) IS FOUND IN
A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED FROM (1) SUCH INDEMNIFIED PARTY’S GROSS NEGLIGENCE, WILLFUL MISCONDUCT,
OR BAD FAITH OR (2) ANY BREACH BY SUCH INDEMNIFIED PARTY OF ITS OBLIGATIONS
UNDER THE CREDIT

-81-



--------------------------------------------------------------------------------



 



DOCUMENTS, AND (B) RELATES TO CLAIMS AMONG INDEMNIFIED PARTIES WHICH DO NOT
ARISE BECAUSE OF ANY ACTION OR FAILURE TO ACT BY ANY CREDIT PARTY OR ITS
AFFILIATES. IN THE CASE OF AN INVESTIGATION, LITIGATION OR OTHER PROCEEDING TO
WHICH THE INDEMNITY IN THIS SECTION 9.2 APPLIES, SUCH INDEMNITY SHALL BE
EFFECTIVE WHETHER OR NOT SUCH INVESTIGATION, LITIGATION OR PROCEEDING IS BROUGHT
BY THE BORROWER, ITS DIRECTORS, SHAREHOLDERS OR CREDITORS OR AN INDEMNIFIED
PARTY OR ANY OTHER PERSON OR ANY INDEMNIFIED PARTY IS OTHERWISE A PARTY THERETO
AND WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED. THE
BORROWER AGREES NOT TO ASSERT ANY CLAIM AGAINST THE ADMINISTRATIVE AGENT, THE
ISSUING LENDER, THE SWING LINE LENDER, ANY LENDER, ANY OF THEIR AFFILIATES, OR
ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS, AGENTS, AND
ADVISERS, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL, OR
PUNITIVE DAMAGES ARISING OUT OF OR OTHERWISE RELATING TO THE CREDIT DOCUMENTS,
ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN OR THE ACTUAL OR PROPOSED USE OF THE
PROCEEDS OF THE ADVANCES. WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER
AGREEMENT OF THE BORROWER HEREUNDER, THE AGREEMENTS AND OBLIGATIONS OF THE
BORROWER CONTAINED IN THIS SECTION 9.2 SHALL SURVIVE THE PAYMENT IN FULL OF THE
ADVANCES AND ALL OTHER AMOUNTS PAYABLE UNDER THIS AGREEMENT.
     Section 9.3 Waivers and Amendments. No amendment or waiver of any provision
of this Agreement, the Notes, or any other Credit Document, nor consent to any
departure by the Borrower or any Guarantor therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Majority Lenders
and the Borrower, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided that no
amendment, waiver, or consent shall, unless in writing and signed by all the
affected Lenders and the Borrower, do any of the following: (a) waive any of the
conditions specified in Article 3.1, (b) reduce the principal of, or interest
on, the Notes or any fees or other amounts payable hereunder or under any other
Credit Document (it being understood that the waiver of default interest shall
only require the consent of the Majority Lenders), (c) increase the Total
Commitment, (d) postpone or extend any date fixed for any payment of principal
of, or interest on, the Notes or any fees or other amounts payable hereunder,
including, without limitation, the Maturity Date (it being understood that a
waiver of any mandatory prepayments under Section 2.5(c) shall only require the
consent of the Majority Lenders), (e) amend Section 2.12(e), Section 7.6, or any
other provision providing for pro-rata payments by or to the Lenders, or this
Section 9.3, (f) except as specifically provided in the Credit Documents and as
a result of transactions permitted by the terms of this Agreement, release any
Guarantor from its obligation under the Guaranty or release all or a material
portion of the Collateral; or (g) amend the definition of “Majority Lenders” or
otherwise change the number of Lenders which shall be required for the Lenders
or any of them to take any action hereunder or under any other Credit Document;
and provided, further, that (i) no Commitment of a Lender or any obligations of
a Lender may be increased without such Lender’s written consent and (ii) no
amendment, waiver, or consent shall, unless in writing and signed by the
Administrative Agent, the Issuing Lender and the Swing Line Lender in addition
to the Lenders required above to take such action, affect

-82-



--------------------------------------------------------------------------------



 



the rights or duties of the Administrative Agent, the Issuing Lender or the
Swing Line Lender, as applicable under this Agreement or any other Credit
Document.
     Section 9.4 Severability. In case one or more provisions of this Agreement
or the other Credit Documents shall be invalid, illegal or unenforceable in any
respect under any applicable law, the validity, legality, and enforceability of
the remaining provisions contained herein or therein shall not be affected or
impaired thereby.
     Section 9.5 Survival of Representations and Obligations. All
representations and warranties contained in this Agreement or made in writing by
or on behalf of the Borrower and the other Credit Parties in connection herewith
shall survive the execution and delivery of this Agreement and the other Credit
Documents, the making of the Advances or the issuance of any Letters of Credit
and any investigation made by or on behalf of the Secured Parties, none of which
investigations shall diminish any Secured Party’s right to rely on such
representations and warranties. All obligations of the Borrower provided for in
Sections 2.10, 2.11, 2.13(c), 9.1 and 9.2 and all of the obligations of the
Lenders in Section 8.5 shall survive any termination of this Agreement and
repayment in full of the Obligations.
     Section 9.6 Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower, the Issuing Lender, the Swing Line
Lender and the Administrative Agent, and when the Administrative Agent shall
have, as to each Lender, either received a counterpart hereof executed by such
Lender or been notified by such Lender that such Lender has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Administrative Agent, the Issuing Lender, the Swing Line Lender and each Lender
and their respective successors and assigns, except that the Borrower shall not
have the right to assign its rights or delegate its duties under this Agreement
or any interest in this Agreement without the prior written consent of each
Lender.
     Section 9.7 Lender Assignments and Participations.
     (a) Each Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Advances, its Notes, and its Commitments);
provided, however, that (i) each such assignment shall be to an Eligible
Assignee; (ii) except in the case of an assignment to another Lender or an
assignment of all of a Lender’s rights and obligations under this Agreement, any
such partial assignment shall be in an amount at least equal to $5,000,000.00;
(iii) each such assignment by a Lender shall be of a constant, and not varying,
percentage of all of its rights and obligations under this Agreement and the
Notes (other than rights of reimbursement and indemnity arising before the
effective date of such assignment) and shall be of an equal pro rata share of
the Assignor’s interest in the Revolving Advances, Revolving Commitments, and
the related Letters of Credit; and (iv) the parties to such assignment shall
execute and deliver to the Administrative Agent for its acceptance an Assignment
and Acceptance, together with any Notes subject to such assignment and the
assignor or assignee Lender shall pay a processing fee of $3,500.00. Upon
execution, delivery, and acceptance of such Assignment and Acceptance and
payment of the processing fee, the assignee thereunder shall be a party hereto
and, to the extent of such assignment, have the obligations, rights, and
benefits of a Lender hereunder and the assigning Lender shall, to the extent of
such assignment, relinquish its rights and be released from its

-83-



--------------------------------------------------------------------------------



 



obligations under this Agreement. Upon the consummation of any assignment
pursuant to this Section 9.7, the assignor, the Administrative Agent and the
Borrower shall make appropriate arrangements so that, if requested, new Notes
are issued to the assignor and the assignee. If the assignee is not incorporated
under the laws of the United States of America or a state thereof, it shall
deliver to the Borrower and the Administrative Agent certification as to
exemption from deduction or withholding of Taxes in accordance with
Section 2.13(e).
     (b) The Administrative Agent shall maintain at its address referred to in
Schedule 9.8 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and the Commitments of, and principal amount of the Advances owing to,
each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.
     (c) Upon its receipt of an Assignment and Acceptance executed by the
parties thereto, together with any Notes subject to such assignment and payment
of the processing fee, the Administrative Agent shall, if such Assignment and
Acceptance has been completed, (i) accept such Assignment and Acceptance,
(ii) record the information contained therein in the Register, and (iii) give
prompt notice thereof to the parties thereto.
     (d) Each Lender may sell participations to one or more Persons in all or a
portion of its rights and/or obligations under this Agreement (including all or
a portion of its Commitments or its Advances) provided, however, that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the participant shall be entitled to the
benefit of the yield protection provisions contained in Sections 2.10 and 2.11
(but, with respect to any particular participant, to no greater extent than the
Lender that sold the participation to such participant) and the right of set-off
contained in Section 7.4, and (iv) the Borrower shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the obligations of the Borrower relating to its Advances and its Notes
and to approve any amendment, modification, or waiver of any provision of this
Agreement (other than amendments, modifications, or waivers decreasing the
amount of principal of or the rate at which interest is payable on such Advances
or Notes, extending any scheduled principal payment date or date fixed for the
payment of interest on such Advances or Notes, or extending its Commitment).
     (e) Notwithstanding any other provision set forth in this Agreement, any
Lender may at any time assign and pledge all or any portion of its Advances and
its Notes to any Federal Reserve Bank as collateral security pursuant to
Regulation A and any Operating Circular issued by such Federal Reserve Bank. No
such assignment shall release the assigning Lender from its obligations
hereunder.

-84-



--------------------------------------------------------------------------------



 



     (f) Any Lender may furnish any information concerning the Borrower or any
of its Subsidiaries in the possession of such Lender from time to time to
assignees and participants (including prospective assignees and participants),
subject, however, to the provisions of the following paragraph (g).
     (g) The Administrative Agent, the Swing Line Lender, the Issuing Lender,
each Lender, each Swap Counterparty and each Cash Management Bank (each a
“Lending Party”) agree to keep confidential any information furnished or made
available to it by the Borrower pursuant to this Agreement; provided that
nothing herein shall prevent any Lending Party from disclosing such information
(a) to any other Lending Party, or any officer, director, employee, agent, or
advisor of any Lending Party for purposes of evaluating the transactions
contemplated hereby (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
information and will be instructed to keep such information confidential),
(b) to any other Person if directly incidental to the administration of the
credit facility provided herein, (c) as required by any law, rule, or
regulation, (d) upon the order of any court or administrative agency, (e) upon
the request or demand of any regulatory agency or authority, (f) that is or
becomes available to the public or that is or becomes available to any Lending
Party other than as a result of a disclosure by any Lending Party prohibited by
this Agreement, (g) in connection with any litigation relating to this Agreement
or any other Credit Document to which such Lending Party or any of its
Affiliates may be a party, (h) to the extent necessary in connection with the
exercise of any remedy under this Agreement or any other Credit Document, and
(i) to any actual or proposed participant or assignee, in each case, subject to
provisions substantially similar to those contained in this Section 9.7.
     Section 9.8 Notices, Etc.
     (a) Except as provided in paragraph (b) below, all notices and other
communications (other than Notices of Borrowing and Notices of Continuation or
Conversion, which are governed by Article 2 of this Agreement) shall be in
writing and hand delivered with written receipt, telecopied, sent by facsimile
(with a hard copy sent as otherwise permitted in this Section 9.8), sent by a
nationally recognized overnight courier, or sent by certified mail, return
receipt requested as follows: if to the Borrower, a Guarantor, the
Administrative Agent, the Swing Line Lender, or the Issuing Lender, as specified
on Schedule 9.8 and if to any Lender, as specified in its Administrative
Questionnaire. Each party may change its notice address by written notification
to the other parties. All such notices and communications shall be effective
upon the earliest to occur of (i) actual receipt by the relevant party hereto
and (ii) (A) if delivered by hand or by courier, when signed for by or on behalf
of the relevant party hereto, (B) if delivered by mail, three (3) Business Days
after deposit in the mails, postage prepaid and (C) if delivered by facsimile,
when sent and receipt has been confirmed verbally or in writing; provided that
notices and communications to any Lender, the Administrative Agent, the Swing
Line Lender, or the Issuing Lender pursuant to Article 2 shall not be effective
until received. Notices delivered through electronic communications to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
     (b) Notices and other communications to the Administrative Agent and each
Lender hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent;

-85-



--------------------------------------------------------------------------------



 



provided, that the foregoing shall not apply to notices to the Administrative
Agent or any Lender pursuant to Article 2 if such Person has notified the
Borrower that it is incapable of receiving notices under such Article by
electronic communication. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
     Section 9.9 Business Loans. The Borrower warrants and represents that the
Obligations evidenced hereunder are and shall be for business, commercial,
investment or other similar purposes and not primarily for personal, family,
household or agricultural use, as such terms are used in Chapter One
(“Chapter One”) of the Texas Credit Code. At all such times, if any, as
Chapter One shall establish a Maximum Rate, the Maximum Rate shall be the
“indicated rate ceiling” (as such term is defined in Chapter One) from time to
time in effect.
     Section 9.10 Usury Not Intended. It is the intent of the Borrower, the
Administrative Agent, the Issuing Lender, the Swing Line Lender and each Lender
in the execution and performance of this Agreement and the other Credit
Documents to contract in strict compliance with applicable usury laws, including
conflicts of law concepts, governing the Advances of each Lender and the Swing
Line Lender including such applicable laws of the State of Texas, if any, and
the United States of America from time to time in effect. In furtherance
thereof, the Administrative Agent, the Issuing Lender, the Swing Line Lender,
the Lenders and the Borrower stipulate and agree that none of the terms and
provisions contained in this Agreement or the other Credit Documents shall ever
be construed to create a contract to pay, as consideration for the use,
forbearance or detention of money, interest at a rate in excess of the Maximum
Rate and that for purposes of this Agreement “interest” shall include the
aggregate of all charges which constitute interest under such laws that are
contracted for, charged or received under this Agreement; and in the event that,
notwithstanding the foregoing, under any circumstances the aggregate amounts
taken, reserved, charged, received or paid on the Advances, include amounts
which by applicable law are deemed interest which would exceed the Maximum Rate,
then such excess shall be deemed to be a mistake and the Administrative Agent,
the Issuing Lender, the Swing Line Lender and each Lender receiving same shall
credit the same on the principal of the Advances (or if such Advances shall have
been paid in full, refund said excess to the Borrower). In the event that the
maturity of the Advances are accelerated by reason of any Event of Default under
this Agreement or otherwise, or in the event of any required or permitted
prepayment, then such consideration that constitutes interest may never include
more than the Maximum Rate, and excess interest, if any, provided for in this
Agreement or otherwise shall be canceled automatically as of the date of such
acceleration or prepayment and, if theretofore paid, shall be credited to the
principal of the Advances (or, if the applicable Notes shall have been paid in
full, refunded to the Borrower of such interest). In determining whether or not
the interest paid or payable under any specific contingencies exceeds the
Maximum Rate, the Borrower, the Administrative Agent, the Issuing Lender, the
Swing Line Lender and the Lenders shall to the maximum extent permitted under
applicable law amortize, prorate, allocate and spread in equal parts during the
period of the full stated term of this Agreement all amounts considered to be

-86-



--------------------------------------------------------------------------------



 



interest under applicable law at any time contracted for, charged, received or
reserved in connection with the Obligations. The provisions of this Section
shall control over all other provisions of this Agreement or the other Credit
Documents which may be in apparent conflict herewith.
     Section 9.11 Usury Recapture. In the event the rate of interest chargeable
under this Agreement at any time is greater than the Maximum Rate, the unpaid
principal amount of the Advances shall bear interest at the Maximum Rate until
the total amount of interest paid or accrued on the Advances equals the amount
of interest which would have been paid or accrued on the Advances if the stated
rates of interest set forth in this Agreement had at all times been in effect.
In the event, upon payment in full of the Advances, the total amount of interest
paid or accrued under the terms of this Agreement and the Advances is less than
the total amount of interest which would have been paid or accrued if the rates
of interest set forth in this Agreement had, at all times, been in effect, then
the Borrower shall, to the extent permitted by applicable law, pay the
Administrative Agent for the account of the Lenders an amount equal to the
difference between (i) the lesser of (A) the amount of interest which would have
been charged on its Advances if the Maximum Rate had, at all times, been in
effect and (B) the amount of interest which would have accrued on its Advances
if the rates of interest set forth in this Agreement had at all times been in
effect and (ii) the amount of interest actually paid under this Agreement on its
Advances. In the event the Lenders ever receive, collect or apply as interest
any sum in excess of the Maximum Rate, such excess amount shall, to the extent
permitted by law, be applied to the reduction of the principal balance of the
Advances, and if no such principal is then outstanding, such excess or part
thereof remaining shall be paid to the Borrower.
     Section 9.12 Governing Law; Submission to Jurisdiction. This Agreement, the
Notes and the other Credit Documents (unless otherwise expressly provided
therein) shall be governed by, and construed and enforced in accordance with,
the laws of the State of Texas. Without limiting the intent of the parties set
forth above, (a) Chapter 346 of the Texas Finance Code, as amended (relating to
revolving loans and revolving tri-party accounts (formerly Tex. Rev. Civ. Stat.
Ann. Art. 5069, Ch. 15)), shall not apply to this Agreement, the Notes, or the
transactions contemplated hereby and (b) to the extent that any Lender may be
subject to Texas law limiting the amount of interest payable for its account,
such Lender shall utilize the indicated (weekly) rate ceiling from time to time
in effect. The Borrower hereby irrevocably submits to the jurisdiction of any
Texas state or federal court sitting in Houston, Texas in any action or
proceeding arising out of or relating to this Agreement or the other Credit
Documents, and the Borrower hereby irrevocably agrees that all claims in respect
of such action or proceeding may be heard and determined in such court. The
Borrower hereby unconditionally and irrevocably waives, to the fullest extent it
may effectively do so, any right it may have to the defense of an inconvenient
forum to the maintenance of such action or proceeding. The Borrower hereby
agrees that service of copies of the summons and complaint and any other process
which may be served in any such action or proceeding may be made by mailing or
delivering a copy of such process to such Borrower at its address set forth in
this Agreement. The Borrower agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Section shall affect the rights of any Secured Party to serve legal process in
any other manner permitted by the law or affect the right of any Secured Party
to bring any action or proceeding against the Borrower or its Property in the
courts of any other jurisdiction.

-87-



--------------------------------------------------------------------------------



 



     Section 9.13 Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
This Agreement may be transmitted and/or signed by facsimile. The effectiveness
of any such signatures shall, subject to applicable Legal Requirements, have the
same force and effect as manually-signed originals and shall be binding on all
parties hereto. The Administrative Agent may also require that any such
signatures be confirmed by a manually-signed original thereof; provided,
however, that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile signature.
     Section 9.14 Waiver of Jury. THE BORROWER, THE LENDERS, THE ADMINISTRATIVE
AGENT, THE ISSUING LENDER, AND THE SWING LINE LENDER HEREBY IRREVOCABLY WAIVE
ANY AND ALL RIGHT TO TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT, OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY.
     Section 9.15 Collateral Matters; Hedging Arrangements and Cash Management
Agreements. The benefit of the Security Documents and of the provisions of this
Agreement relating to any Collateral securing the Obligations shall also extend
to and be available to Swap Counterparties and the Cash Management Banks on a
pro rata basis in respect of any obligations of any Credit Party which arise
under any such Hedging Arrangement or Cash Management Agreement, as applicable,
while such Person or its Affiliate is a Lender, but only while such Person or
its Affiliate is a Lender. No Lender or any Affiliate of a Lender shall have any
voting rights under any Credit Document as a result of the existence of
obligations owed to it under any such Hedging Arrangement or Cash Management
Agreement.
     Section 9.16 USA Patriot Act. The Administrative Agent and each Lender
hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Credit Parties, which information includes the name and address
of the Credit Parties and other information that will allow such Lender to
identify the Credit Parties in accordance with the Act.
     Section 9.17 Entire Agreement. THIS WRITTEN AGREEMENT AND THE CREDIT
DOCUMENTS, AS DEFINED IN THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER SET FORTH HEREIN AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.
     THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[Signature Pages Follow]

-88-



--------------------------------------------------------------------------------



 



     EXECUTED as of the date first above written.

           
BORROWER:

PIONEER DRILLING COMPANY
      By:   /s/ Joyce M. Schuldt       Name:   Joyce M. Schuldt      Title:  
Chief Financial Officer     

Signature Page to Credit Agreement
Pioneer Drilling Company



 



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT:

WELLS FARGO BANK, N.A., in its capacity as
Administrative Agent, Issuing Lender and Swing Line
Lender
      By:   /s/ Eric R. Hollingsworth       Name:   Eric R. Hollingsworth     
Title:   Senior Vice President     

Signature Page to Credit Agreement
Pioneer Drilling Company

 



--------------------------------------------------------------------------------



 



            LENDERS:

WELLS FARGO BANK, N.A., as a Lender
      By:   /s/ Eric R. Hollingsworth       Name:   Eric R. Hollingsworth     
Title:   Senior Vice President     

Signature Page to Credit Agreement
Pioneer Drilling Company

 



--------------------------------------------------------------------------------



 



            FORTIS BANK SA/NV, NEW YORK BRANCH, as a Lender       By:   /s/ John
Benton       Name:   John Benton      Title:   Chief Risk Officer             
By:   /s/ Diran Cholakian       Name:   Diran Cholakian      Title:   Director 
   

Signature Page to Credit Agreement
Pioneer Drilling Company

 



--------------------------------------------------------------------------------



 



            AMEGY BANK, NATIONAL ASSOCIATION, as a Lender         By:   /s/
Michael Skarke       Name:   Michael Skarke      Title:   Banking Officer     

Signature Page to Credit Agreement
Pioneer Drilling Company

 



--------------------------------------------------------------------------------



 



            NATIXIS, as a Lender
      By:   /s/ Tim Polvado       Name:   Tim Polvado      Title:   Managing
Director              By:   /s/ Carlos Quinteros       Name:   Carlos Quinteros 
    Title:   Director     

Signature Page to Credit Agreement
Pioneer Drilling Company

 



--------------------------------------------------------------------------------



 



            CATERPILLAR FINANCIAL SERVICES CORPORATION, as a Lender        By:  
/s/ Christopher C. Patterson       Name: Christopher C. Patterson      Title:  
Global Operations Manager-Capital Markets     

Signature Page to Credit Agreement
Pioneer Drilling Company

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as a Lender
      By:   /s/ Gary L. Mingle       Name:   Gary L. Mingle      Title:   Senior
Vice President     

Signature Page to Credit Agreement
Pioneer Drilling Company

 



--------------------------------------------------------------------------------



 



            COMERICA BANK, as a Lender
      By:   /s/ Gary Culbertson       Name:   Gary Culbertson      Title:   Vice
President     

Signature Page to Credit Agreement
Pioneer Drilling Company

 



--------------------------------------------------------------------------------



 



            THE FROST NATIONAL BANK, as Issuing Lender for Existing
Letters of Credit and a Lender         By:   /s/ Gregg Chinn       Name:   Gregg
Chinn      Title:   Senior Vice President     

Signature Page to Credit Agreement
Pioneer Drilling Company

 



--------------------------------------------------------------------------------



 



            THE PRUDENTIAL INSURANCE COMPANY OF AMERICA,
as a Lender         By:   /s/ Ric E. Abel       Name:   Ric E. Abel     
Title:   Vice President     

Signature Page to Credit Agreement
Pioneer Drilling Company

         

 



--------------------------------------------------------------------------------



 



            HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender
        By:   /s/ Steven F. Larsen       Name:   Steven F. Larsen      Title:  
First Vice President     

Signature Page to Credit Agreement
Pioneer Drilling Company

 



--------------------------------------------------------------------------------



 



            BANK OF SCOTLAND plc, as a Lender
      By:   /s/ Karen Weich       Name:   Karen Weich      Title:   Vice
President     

Signature Page to Credit Agreement
Pioneer Drilling Company

 



--------------------------------------------------------------------------------



 



            WHITNEY NATIONAL BANK, as a Lender
      By:   /s/ Paul Cole       Name:   Paul Cole      Title:   Vice President 
   

Signature Page to Credit Agreement
Pioneer Drilling Company

 